Exhibit 10.2

EXECUTION VERSION

 

 

 

 

                         LOGO [g344767g52g55.jpg]    CREDIT AGREEMENT          
by and among           WELLS FARGO BANK, NATIONAL ASSOCIATION,   

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lead Arranger,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

SALEM MEDIA GROUP, INC.

as Parent and a Borrower, and

EACH OF THE PARENT’S SUBSIDIARIES THAT ARE SIGNATORIES HERETO,

as Borrowers

Dated as of May 19, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

DEFINITIONS AND CONSTRUCTION

     1  

1.1

 

Definitions

     1  

1.2

 

Accounting Terms

     45  

1.3

 

Code

     45  

1.4

 

Construction

     45  

1.5

 

Time References

     46  

1.6

 

Schedules and Exhibits

     46  

2.

 

LOANS AND TERMS OF PAYMENT

     47  

2.1

 

Revolving Loans

     47  

2.2

 

Reserved

     47  

2.3

 

Borrowing Procedures and Settlements

     47  

2.4

 

Payments; Reductions of Commitments; Prepayments

     54  

2.5

 

Promise to Pay; Promissory Notes

     59  

2.6

 

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     59  

2.7

 

Crediting Payments

     61  

2.8

 

Designated Account

     61  

2.9

 

Maintenance of Loan Account; Statements of Obligations

     61  

2.10

 

Fees

     61  

2.11

 

Letters of Credit

     62  

2.12

 

LIBOR Option

     70  

2.13

 

Capital Requirements

     72  

2.14

 

Reserved

     73  

2.15

 

Joint and Several Liability of Borrowers

     73  

3.

 

CONDITIONS; TERM OF AGREEMENT

     77  

3.1

 

Conditions Precedent to the Initial Extension of Credit

     77  

3.2

 

Conditions Precedent to all Extensions of Credit

     77  

3.3

 

Maturity

     77  

3.4

 

Effect of Maturity

     77  

3.5

 

Early Termination by Borrowers

     78  

3.6

 

Conditions Subsequent

     78  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.

 

REPRESENTATIONS AND WARRANTIES

     78  

4.1

 

Due Organization and Qualification; Subsidiaries

     78  

4.2

 

Due Authorization; No Conflict

     79  

4.3

 

Governmental Consents

     79  

4.4

 

Binding Obligations; Perfected Liens

     80  

4.5

 

Title to Assets; No Encumbrances

     80  

4.6

 

Litigation

     80  

4.7

 

Compliance with Laws

     80  

4.8

 

No Material Adverse Effect

     81  

4.9

 

Solvency

     81  

4.10

 

Employee Benefits

     81  

4.11

 

Environmental Condition

     81  

4.12

 

Complete Disclosure

     81  

4.13

 

Patriot Act

     82  

4.14

 

Indebtedness

     82  

4.15

 

Payment of Taxes

     82  

4.16

 

Margin Stock

     82  

4.17

 

Governmental Regulation

     83  

4.18

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

     83  

4.19

 

Employee and Labor Matters

     83  

4.20

 

Parent as a Holding Company

     83  

4.21

 

Leases

     84  

4.22

 

Eligible Accounts

     84  

4.23

 

Senior Secured Note Documents

     84  

4.24

 

Immaterial Subsidiaries

     84  

4.25

 

Hedge Agreements

     84  

4.26

 

Material Contracts

     84  

4.27

 

FCC Licenses

     84  

4.28

 

Sharing Arrangements

     85  

5.

  AFFIRMATIVE COVENANTS      85  

5.1

 

Financial Statements, Reports, Certificates

     85  

5.2

 

Reporting

     86  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.3

 

Existence

     86  

5.4

 

Maintenance of Properties

     86  

5.5

 

Taxes

     86  

5.6

 

Insurance

     86  

5.7

 

Inspection

     87  

5.8

 

Compliance with Laws

     87  

5.9

 

Environmental

     88  

5.10

 

Disclosure Updates

     88  

5.11

 

Formation of Subsidiaries

     88  

5.12

 

Further Assurances

     89  

5.13

 

Lender Meetings

     89  

5.14

 

Location of Chief Executive Office

     90  

5.15

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

     90  

6.

  NEGATIVE COVENANTS      90  

6.1

 

Indebtedness

     90  

6.2

 

Liens

     90  

6.3

 

Restrictions on Fundamental Changes

     90  

6.4

 

Disposal of Assets

     91  

6.5

 

Nature of Business

     91  

6.6

 

Prepayments and Amendments

     91  

6.7

 

Restricted Payments

     92  

6.8

 

Accounting Methods

     93  

6.9

 

Investments

     93  

6.10

 

Transactions with Affiliates

     93  

6.11

 

Use of Proceeds

     94  

6.12

 

Limitation on Issuance of Equity Interests

     94  

6.13

 

Parent as Holding Company

     94  

6.14

 

Immaterial Subsidiaries

     94  

6.15

 

Agency Relationships

     94  

7.

  FINANCIAL COVENANT      94  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.

  EVENTS OF DEFAULT      95  

8.1

 

Payments

     95  

8.2

 

Covenants

     95  

8.3

 

Judgments

     95  

8.4

 

Voluntary Bankruptcy, etc

     96  

8.5

 

Involuntary Bankruptcy, etc

     96  

8.6

 

Default Under Other Agreements

     96  

8.7

 

Representations, etc

     96  

8.8

 

Guaranty

     96  

8.9

 

Security Documents

     96  

8.10

 

Loan Documents

     96  

8.11

 

Change of Control

     97  

8.12

 

Material Cessation of Broadcasting

     97  

8.13

 

Termination of Material Licenses

     97  

8.14

 

Material Distribution

     97  

9.

  RIGHTS AND REMEDIES      97  

9.1

 

Rights and Remedies

     97  

9.2

 

Remedies Cumulative

     98  

9.3

 

Reserved

     98  

10.

  WAIVERS; INDEMNIFICATION      98  

10.1

 

Demand; Protest; etc

     98  

10.2

 

The Lender Group’s Liability for Collateral

     98  

10.3

 

Indemnification

     98  

11.

  NOTICES      99  

12.

  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION     
100  

13.

  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS      103  

13.1

 

Assignments and Participations

     103  

13.2

 

Successors

     107  

14.

  AMENDMENTS; WAIVERS      107  

14.1

 

Amendments and Waivers

     107  

14.2

 

Replacement of Certain Lenders

     109  

14.3

 

No Waivers; Cumulative Remedies

     109  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

15.

  AGENT; THE LENDER GROUP      110  

15.1

 

Appointment and Authorization of Agent

     110  

15.2

 

Delegation of Duties

     111  

15.3

 

Liability of Agent

     111  

15.4

 

Reliance by Agent

     111  

15.5

 

Notice of Default or Event of Default

     111  

15.6

 

Credit Decision

     112  

15.7

 

Costs and Expenses; Indemnification

     112  

15.8

 

Agent in Individual Capacity

     113  

15.9

 

Successor Agent

     113  

15.10

 

Lender in Individual Capacity

     114  

15.11

 

Collateral Matters

     114  

15.12

 

Restrictions on Actions by Lenders; Sharing of Payments

     116  

15.13

 

Agency for Perfection

     116  

15.14

 

Payments by Agent to the Lenders

     116  

15.15

 

Concerning the Collateral and Related Loan Documents

     117  

15.16

 

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     117  

15.17

 

Several Obligations; No Liability

     118  

15.18

 

Reserved

     118  

16.

  WITHHOLDING TAXES      118  

16.1

 

Payments

     118  

16.2

 

Exemptions

     119  

16.3

 

Reductions

     120  

16.4

 

Refunds

     121  

17.

  GENERAL PROVISIONS      121  

17.1

 

Effectiveness

     121  

17.2

 

Section Headings

     121  

17.3

 

Interpretation

     121  

17.4

 

Severability of Provisions

     121  

17.5

 

Bank Product Providers

     122  

17.6

 

Debtor-Creditor Relationship

     122  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

17.7

 

Counterparts; Electronic Execution

     122  

17.8

 

Revival and Reinstatement of Obligations; Certain Waivers

     123  

17.9

 

Confidentiality

     123  

17.10

 

Survival

     125  

17.11

 

Patriot Act; Due Diligence

     125  

17.12

 

Integration

     125  

17.13

 

Parent as Agent for Borrowers

     125  

17.14

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     126  

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate Exhibit
L-1    Form of LIBOR Notice Exhibit J-1    Form of Joinder Exhibit P-1    Form
of Perfection Certificate Schedule A-1    Agent’s Account Schedule A-2   
Authorized Persons Schedule C-1    Commitments Schedule D-1    Designated
Account Schedule E-1    Eligible Real Property Schedule P-1    Permitted
Investments Schedule P-2    Permitted Liens Schedule R-1    Real Property
Collateral Schedule 3.1    Conditions Precedent Schedule 3.6    Conditions
Subsequent Schedule 4.1(b)    Capitalization of Borrowers Schedule 4.1(c)   
Capitalization of Borrowers’ Subsidiaries Schedule 4.1(d)    Subscriptions,
Options, Warrants, Calls Schedule 4.6    Litigation Schedule 4.11   
Environmental Matters Schedule 4.14    Permitted Indebtedness Schedule 4.26   
Material Contracts Schedule 4.27    FCC Licenses and Stations Schedule 4.28   
Sharing Arrangements Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.2    Collateral Reporting

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, is entered into as of May 19, 2017 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
SALEM MEDIA GROUP, INC., a Delaware corporation (“Parent”), the Subsidiaries of
Parent identified on the signature pages hereof as “Borrowers”, and those
additional entities that hereafter become parties hereto as Borrowers in
accordance with the terms hereof by executing the form of Joinder attached
hereto as Exhibit J-1 (together with Parent, each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”).

The parties agree as follows:

1.    DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:

“ABL Priority Collateral” means the “Revolving Priority Collateral” as defined
in the Intercreditor Agreement.

“Acceptable Appraisal” means, with respect to an appraisal of Real Property, the
most recent current appraisal of such property received by Agent (a) from an
appraisal company engaged by and satisfactory to Agent, (b) the scope and
methodology of which are satisfactory to Agent, and (c) the results of which are
satisfactory to Agent, in each case, in Agent’s Permitted Discretion.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Debt” means Indebtedness of a Person whose assets or Equity Interests
are acquired by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Equity Interests of any other Person.



--------------------------------------------------------------------------------

“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.

“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of this Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to this Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Availability of
Borrowers for the most recently completed quarter; provided, that for the period
from the Closing Date through and including the last day of the first full
quarter after the Closing Date, the Applicable Margin shall be set at the margin
in the row styled “Level II”; provided further, that any time an Event of
Default has occurred and is continuing, the Applicable Margin shall be set at
the margin in the row styled “Level III”:

 

Level

  

Average Availability

  

Applicable Margin for Base Rate

Loans which are Revolving

Loans (the “Base Rate Margin”)

  

Applicable Margin for LIBOR Rate

Loans which are Revolving Loans

(the “LIBOR Rate Margin”)

I    > 66.67% of the Maximum Revolver Amount    0.50 percentage points    1.50
percentage points II    < 66.67% of the Maximum Revolver Amount and > 33.33% of
the Maximum Revolver Amount    0.75 percentage points    1.75 percentage points
III    < 33.33% of the Maximum Revolver Amount    1.00 percentage points    2.00
percentage points

The Applicable Margin shall be re-determined as of the first day of each
quarter.

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed quarter
as determined by Agent in its Permitted Discretion; provided, that for the
period from the Closing Date through and including the last day of the first
full quarter after the Closing Date, the Applicable Unused Line Fee Percentage
shall be set at the rate in the row styled “Level II”; provided further, that
any time an Event of Default has occurred and is continuing, the Applicable
Unused Line Fee Percentage shall be set at the margin in the row styled “Level
II”:

 

Level

  

Average Revolver Usage

  

Applicable Unused Line

Fee Percentage

I    > 50% of the Maximum Revolver Amount    0.250 percentage points II    < 50%
of the Maximum Revolver Amount    0.375 percentage points

 

-3-



--------------------------------------------------------------------------------

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each quarter by Agent.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

“Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each day in such period (as calculated by
Agent as of the end of each respective day) divided by the number of days in
such period.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product

 

-4-



--------------------------------------------------------------------------------

Providers (other than the Hedge Providers) in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure, operational risk
or processing risk with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in respect of
Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

“Base Rate Margin” has the meaning specified therefor in the definition of
“Applicable Margin”.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

-5-



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a)    85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

(b)    the lesser of

(i)    the Real Property Subline Amount, and

(ii)     the product of 60% multiplied by the FMV of Eligible Real Property as
such FMV is identified in the most recent Acceptable Appraisal of Real Property
at such time, minus

(c)    the aggregate amount of Reserves, if any, established by Agent from time
to time under Section 2.1(c) of this Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
this Agreement.

“Broadcast Licenses” means all FCC Licenses granted, assigned or issued to any
Loan Party or its Subsidiaries to construct, own or operate the Stations,
together with all extensions, additions and renewals thereto and thereof.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(iii) of this Agreement, (c) expenditures made during such period
to consummate one or more Permitted Acquisitions, and (d) expenditures during
such period that, pursuant to a written agreement, are reimbursed by a third
Person (excluding any Loan Party or any of its Affiliates).

 

-6-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a “United States shareholder” within the meaning
of Section 951(b) of the IRC.

“Change of Control” means that:

(a)    the acquisition by any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, that is or becomes the “beneficial owner” (as such term is used in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause (a) such person or group or Permitted Holder shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 35% of the voting Equity
Interests in Parent; provided that if such person is a group of investors which
group includes one or more Permitted Holders, the shares of voting Equity
Interests of such Person beneficially owned by the Permitted Holders that are
part of such group shall not be counted for purposes of determining whether this
clause (a) is triggered;

 

-7-



--------------------------------------------------------------------------------

(b)    any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent or control over
the Equity Interests of such Person entitled to vote for members of the Board of
Directors of Parent on a fully-diluted basis (and taking into account all such
Equity Interests that such Person or group has the right to acquire pursuant to
any option right) representing 35% or more of the combined voting power of such
Equity Interests;

(c)    during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors;

(d)    Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party; or

(e)    the occurrence of any “Change of Control” as defined in the Senior
Secured Note Indenture.

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under this Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

 

-8-



--------------------------------------------------------------------------------

“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Laws” means the Communications Act of 1934, and any similar or
successor federal statute, together with all published rules, regulations,
policies, orders and decisions of the FCC promulgated thereunder.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.

“Consolidated Interest Charges” means, for any fiscal period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP (and net of interest income, if any), (b)
all interest paid or payable with respect to discontinued operations, and
(c) the portion of rent expense under Capital Leases that is treated as interest
in accordance with GAAP, in each case, of or by Parent and its Subsidiaries on a
consolidated basis for the most recently completed fiscal period. Consolidated
Interest Charges shall be calculated on a pro forma basis to give effect to any
Indebtedness incurred, assumed or permanently repaid or extinguished at any time
on or after the first day of the fiscal period and prior to the date of
determination in connection with any Permitted Disposition (other than any
dispositions in the ordinary course of business) or Permitted Acquisition as if
such incurrence, assumption, repayment or extinguishing had been effected on the
first day of such period.

“Consolidated Net Income” means, at any date of determination with respect to
any fiscal period, the net income (or loss) of Parent and its Subsidiaries on a
consolidated basis for such fiscal period; provided that Consolidated Net Income
shall exclude (a) extraordinary or non-recurring gains and extraordinary or
non-recurring losses for such fiscal period; provided that without the approval
of the Required Lenders non-recurring items may not be excluded to the extent
such exclusion results in more than a $2,000,000 increase in Consolidated Net
Income in any fiscal period, (b) the net income of any Subsidiary during such
fiscal period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Governing Documents or any agreement, instrument
or law applicable to such Subsidiary during such fiscal period, except that
Parent’s equity in any net loss of any such Subsidiary for such fiscal period
shall be included in determining Consolidated Net Income, (c) any gain (or
loss), together with any related provisions for taxes on any such gain (or the
tax effect of any such loss), realized during such fiscal period by Parent or
any of its Subsidiaries upon any disposition (other than any dispositions in the
ordinary course of business) by Parent or any of its Subsidiaries and (d) any
income (or loss) for such

 

-9-



--------------------------------------------------------------------------------

fiscal period of any Person if such Person is not a Subsidiary, except that
Parent’s equity in the net income of any such Person for such fiscal period
shall be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such fiscal period to Parent or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Parent as described in clause (b) of this
definition).

“Consolidated Total Debt Ratio” has the meaning specified therefor in the Senior
Secured Note Indenture as in effect on the date hereof.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Parent most recently ended prior to a Covenant Trigger Event for
which Borrowers are required to deliver to Agent monthly financial statements
pursuant to Schedule 5.1 to this Agreement, and (b) continuing through and
including the first day after such Covenant Trigger Event that Availability has
equaled or exceeded the greater of (a) 15% of the Maximum Revolver Amount, and
(b) $4,500,000 for 60 consecutive days.

“Covenant Trigger Event” means if at any time Availability is less than the
greater of (a) 15% of the Maximum Revolver Amount, and (b) $4,500,000.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has

 

-10-



--------------------------------------------------------------------------------

failed, within three Business Days after written request by Agent or
Administrative Borrower, to confirm in writing to Agent and Administrative
Borrower that it will comply with its prospective funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Agent and
Administrative Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of any Insolvency Proceeding, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Administrative Borrower, Issuing Bank, and each Lender.

“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of a Borrower identified on
Schedule D-1 to this Agreement (or such other Deposit Account of a Borrower
located at Designated Account Bank that has been designated as such, in writing,
by Borrowers to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Parent or a Subsidiary in connection with a
Permitted Disposition of the type described in clause (p) of the definition
thereof, as determined in good faith by Parent, pursuant to a certificate
setting forth the basis of such valuation executed by the chief financial
officer of Parent and another officer of Parent, less the amount of cash
received in connection with a subsequent sale of, or collection on, such
Designated Non-cash Consideration.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.

 

-11-



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“EBITDA” means, with respect to any fiscal period and with respect to Parent
determined, in each case, on a consolidated basis in accordance with GAAP, an
amount equal to Consolidated Net Income for such period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income (without
duplication of any other adjustment to EBITDA): (i) Consolidated Interest
Charges, (ii) the provision for federal, state, local and foreign income taxes
payable, (iii) depreciation and amortization expense, (iv) stock-based
compensation expenses which do not represent a cash item in such period or any
future period, (v) other expenses reducing such Consolidated Net Income which do
not represent a cash item in such period (in each case of or by Parent and its
Subsidiaries for such fiscal period; it being understood that to the extent such
expenses result in a cash payment in a future period they shall reduce EBITDA in
such future period to the extent of such cash payment), (vi) fees and expenses
associated with the Transactions, (vii) fees and expenses incurred in connection
with any merger, acquisition or joint venture or disposition, in each case
permitted by the terms of this Agreement (not to exceed an aggregate for all
such events of $1,000,000 million or higher amount approved by Agent, in its
Permitted Discretion, in any fiscal period), (viii) fees, costs, charges,
expenses and other amounts incurred (or required to be reimbursed) with respect
to field examinations, audit, valuations or other actions of the Agent or any
other member of the Lender Group under this Agreement or any other Loan
Document, and (ix) the amount of “run-rate” cost savings, operating expense
reductions, other operating improvements and expense reductions and synergies
(collectively, the “Cost Savings”) projected by Borrowers in good faith and
certified by an authorized officer of the Administrative Borrower in writing to
be realized as a result of any merger, acquisition, joint venture, material
disposition taken or to be taken by the Borrowers or any of their Subsidiaries
and permitted hereunder, which Cost Savings shall be calculated on a pro forma
basis as though such Cost Savings had been realized on the first day of such
period, net of the amount of actual benefits realized from such actions during
such period and not otherwise added back to EBITDA; provided that (A) an
authorized officer of the Administrative Borrower shall have provided a
reasonably detailed statement or schedule of such Cost Savings and shall have
certified to Agent that (x) such Cost Savings are reasonably identifiable,
reasonably attributable to the actions specified and reasonably anticipated to
result from such actions and

 

-12-



--------------------------------------------------------------------------------

(y) the benefits resulting from such actions are reasonably anticipated by the
Borrowers to be realized within twelve (12) months of the date of consummation
of such merger, acquisition, joint venture or material disposition and (B) the
aggregate amount of Cost Savings added pursuant to this addback shall not exceed
ten percent (10%) of EBITDA (calculated before the add-back for Costs Savings)
in the aggregate for the relevant period, minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) federal, state, local
and foreign income tax credits and (ii) all non-cash or non-operating items
increasing Consolidated Net Income (in each case of or by Parent and its
Subsidiaries for such fiscal period). For the purposes of calculating EBITDA for
any period of twelve consecutive months (each, a “Reference Period”), if at any
time during such Reference Period (and after the Closing Date), any Loan Party
or any of its Subsidiaries shall have made a Permitted Acquisition or Permitted
Disposition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition or Permitted
Disposition, are factually supportable, and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC) or in such other manner acceptable to Agent as if any such
Permitted Acquisition, Permitted Disposition or adjustment occurred on the first
day of such Reference Period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any
information with respect to the Borrowers’ business or assets of which Agent
becomes aware after the Closing Date, including any field examination performed
by (or on behalf of) Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, finance charges, service charges,
discounts, credits, allowances, and rebates. Eligible Accounts shall not include
the following:

(a)    Accounts that the Account Debtor has failed to pay within (i) 90 days of
original invoice date, or (ii) 120 days of original invoice date; provided that
no more than $2,000,000 of Accounts may be included within this clause (ii);

(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

-13-



--------------------------------------------------------------------------------

(c)    Accounts with selling terms of more than 30 days (or in the case of
Accounts of Borrowers’ book distribution business, with selling terms of more
than 120 days),

(d)    Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(e)    Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,

(f)    Accounts that are not payable in Dollars,

(g)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, or (B) the Account is covered
by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,

(h)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States or any other Governmental
Authority,

(i)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(j)    Accounts with respect to an Account Debtor whose Eligible Accounts owing
to Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,

(k)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(l)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(m)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

 

-14-



--------------------------------------------------------------------------------

(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(o)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,

(p)    Accounts (i) that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services, or
(ii) that represent credit card sales, or

(q)    Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion.

“Eligible Real Property” means Real Property owned in fee by a Borrower that
complies with each of the representations and warranties respecting Real
Property made in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided, that
such criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any information with respect to the
Borrowers’ business or assets of which Agent becomes aware after the Closing
Date, including any field examination or appraisal performed by (or on behalf
of) Agent from time to time after the Closing Date. An item of Real Property
shall not be included in Eligible Real Property if:

(a)    it is not identified on Schedule E-1 to the Agreement as of the Closing
Date,

(b)    a Borrower does not have good, valid, and marketable fee title thereto,

(c)    it is not Real Property with respect to which Agent has received
(i) mortgagee title insurance policies issued by a title insurance company
reasonably satisfactory to Agent in amounts reasonably satisfactory to Agent
(but in no event less than the FMV thereof) assuring Agent that the Mortgages on
such Real Property are valid and enforceable first priority mortgage Liens on
such Real Property free and clear of all defects and encumbrances except
Permitted Liens, and otherwise in form and substance reasonably satisfactory to
Agent, (ii) ALTA surveys in form and substance reasonably satisfactory to Agent,
it being agreed that existing surveys provided to Agent prior to the Closing
Date are satisfactory to Agent, (iii) phase-I environmental reports with respect
to each parcel composing the Real Property (the environmental consultants
retained for such reports, the scope of the reports, and the results thereof of
which shall be reasonably satisfactory to Agent), and (iv) flood certifications
(and, if applicable, acceptable flood insurance and FEMA form acknowledgements
of insurance),

(d)    an Acceptable Appraisal of such item of Real Property has not been
completed,

(e)    it is not Real Property Collateral subject to a valid and perfected first
priority Agent’s Lien,

(f)    such Real Property is not subject to any leases or subleases other than
those (i) that are in effect on the date hereof and extensions thereof (provided
that with respect to the lease of premises to Noridian Healthcare Solutions,
LLC, Agent shall have received, on or before the date that is fourteen (14) days
after the Closing Date (or such later date as agreed to by Agent in its
Permitted Discretion) a subordination and non-disturbance agreement in form
reasonably satisfactory to Agent), or (ii) entered into after the date hereof
that Agent has approved in its Permitted Discretion, or

 

-15-



--------------------------------------------------------------------------------

(g)    it is subject to any Lien other than Permitted Liens of the type
described in clauses (a), (b), (c), (g), or (k) of the definition thereof.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses and onto
any assets, properties, or businesses of any Borrower or any Subsidiary of any
Borrower, or (c) from or onto any facilities which received Hazardous Materials
generated by any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on human health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, (excluding consequential damages) costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts, or consultants,
and costs of investigation and feasibility studies), fines, penalties,
sanctions, and interest incurred as a result of any claim or demand, or Remedial
Action required, by any Governmental Authority or any third party, and which
relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries

 

-16-



--------------------------------------------------------------------------------

is a member under IRC Section 414(m), or (d) solely for purposes of Section 302
of ERISA and Section 412 of the IRC, any Person subject to ERISA that is a party
to an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of such Loan Party or its
Subsidiaries under IRC Section 414(o).

“ESOP” means any employee benefit plan adopted and maintained by the Parent and
any successor plan or other employee benefit plan created to issue participation
interests in the common stock of the Parent to Parent employees, directors and
consultants.

“ESOT” means the trust adopted and maintained by the Parent pursuant to the ESOP
Documentation and any successor trust or other trust established in connection
with the ESOP.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal) constituting ABL Priority Collateral, any of the
following:

(a)    any loss, destruction or damage of such property or asset;

(b)    any institution of any proceeding for the condemnation or seizure of such
property or asset or for the exercise of any right of eminent domain;

(c)    any actual condemnation, seizure or taking by exercise of the power of
eminent domain or otherwise of such property or asset, or confiscation of such
property or asset or the requisition of the use of such property or asset; or

(d)    any settlement in lieu of clause (b) or (c) above.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Subsidiary” means (a) Immaterial Subsidiaries, (b) any Subsidiary of a
Loan Party to the extent that the burden or cost (including any potential tax
liability) of obtaining a guarantee outweighs the benefit afforded thereby as
reasonably determined by Borrowers and Agent, (c) [reserved], (d) any Foreign
Subsidiary of a Loan Party that is a CFC, (e) any Domestic Subsidiary of a Loan
Party that is a direct or indirect subsidiary of a Foreign Subsidiary that is a
CFC, or (f) any not-for-profit subsidiary or captive insurance subsidiary;
provided that in no event shall any guarantor of the Senior Secured Note
Indebtedness constitute an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of

 

-17-



--------------------------------------------------------------------------------

such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in or as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document), (ii)
United States federal withholding taxes that would not have been imposed but for
a Lender’s or a Participant’s failure to comply with the requirements of
Section 16.2 of this Agreement, (iii) any United States federal withholding
taxes that would be imposed on amounts payable to a Foreign Lender based upon
the applicable withholding rate in effect at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office, other
than a designation made at the request of a Loan Party), except that Excluded
Taxes shall not include (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
this Agreement, if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, treaty, order or other decision or other Change in Law with respect
to any of the foregoing by any Governmental Authority, and (iv) any United
States federal withholding taxes imposed under FATCA.

“Existing Credit Facility” means the credit facility evidenced by that certain
Credit Agreement dated as of March 14, 2013 by and among Wells Fargo, as
administrative agent, the lenders party thereto and Parent, as borrower.

“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

“FCC Licenses” means a License (but not including any application therefor)
issued or granted by the FCC.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

-18-



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Charges required to be paid
(other than interest paid-in-kind, amortization of financing fees, and other
non-cash Consolidated Interest Charges) during such period, (b) scheduled
principal payments in respect of Indebtedness that are required to be paid
during such period (including any required payments or prepayments from excess
cash flow during such period), (c) all federal, state, and local income taxes
required to be paid during such period, and (d) all Restricted Payments paid
(whether in cash or other property, other than common Equity Interests) during
such period.

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period. For the purposes of
calculating Fixed Charge Coverage Ratio for any Reference Period, if at any time
during such Reference Period (and after the Closing Date), any Loan Party or any
of its Subsidiaries shall have made a Permitted Acquisition, Fixed Charges and
Unfinanced Capital Expenditures for such Reference Period shall be calculated
after giving pro forma effect thereto or in such other manner acceptable to
Agent as if any such Permitted Acquisition occurred on the first day of such
Reference Period.

“FMV” means, as of any date of determination, the fair market value of
Borrowers’ Eligible Real Property that is estimated to be recoverable in an
orderly sale of such Eligible Real Property net of all associated costs and
expenses of such sale, such value to be as specified in the most recent
Acceptable Appraisal of Real Property.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

-19-



--------------------------------------------------------------------------------

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a “Guarantor” under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“Immaterial Subsidiary” means each Subsidiary of a Borrower that is not a
Material Subsidiary.

“Increased Reporting Event” means if at any time Availability is less than the
greater of (a) 15% of the Maximum Revolver Amount, and (b) $4,500,000.

“Increased Reporting Period” means the period commencing after the occurrence of
an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 60 consecutive days.

 

-20-



--------------------------------------------------------------------------------

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Agent, the form and substance
of which is reasonably satisfactory to Agent.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date with this Agreement, between Agent and Senior Secured Note Agent.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period

 

-21-



--------------------------------------------------------------------------------

expires, (b) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, 3, or 6 months after the date on which the
Interest Period began, as applicable, and (d) Borrowers may not elect an
Interest Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank shall be a
Lender.

“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

“Joint Sales Agreement” means, with respect to a radio broadcast station, a
joint sales agreement or other similar contractual arrangement pursuant to which
a Person, other than the Person holding the FCC License of such radio broadcast
station or an Affiliate of such person, obtains the right to (a) set the
advertising rates for such radio broadcast station, or (b) conduct or manage the
sale of advertising availabilities on such television broadcast station (whether
all or a portion of such availabilities).

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and “Lenders” means each of the Lenders or any one or more of
them.

 

-22-



--------------------------------------------------------------------------------

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Loan Party
and its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Loan Party or its Subsidiaries,
(d) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith,
(e) customary charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (f) reasonable, documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) field examination, appraisal, and valuation
fees and expenses of Agent related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 2.10 of this Agreement, (h) Agent’s and Lenders’
reasonable, documented costs and expenses (including reasonable and documented
attorneys’ fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Loan Party or any of its Subsidiaries,
(i) Agent’s reasonable and documented costs and expenses (including reasonable
and documented attorneys’ fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to
communication costs incurred in connection with a syndication of the loan
facilities), or amending, waiving, or modifying the Loan Documents, and
(j) Agent’s and each Lender’s reasonable and documented costs and expenses
(including reasonable and documented attorneys, accountants, consultants, and
other advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral, provided, that, notwithstanding anything to the contrary set forth
in this definition or elsewhere in the Loan Documents, the Loan Parties shall
not be liable for the fees of more than one counsel to the Agent and one other
counsel to the Lenders, and, if applicable, one local counsel in each
jurisdiction to each of Agent and the other Lenders and one specialist counsel
for each specialized area of law to each such person or group.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of this Agreement.

 

-23-



--------------------------------------------------------------------------------

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 103% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 103% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of this Agreement.

“Letter of Credit Sublimit” means $5,000,000.

“Letter of Credit Usage” means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Loan.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.

 

-24-



--------------------------------------------------------------------------------

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the rate determined pursuant to this
definition shall be deemed to be zero). Each determination of the LIBOR Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error.

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” has the meaning specified therefor in the definition of
“Applicable Margin”.

“License” means any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted by or entered into with a
Governmental Authority which permits or authorizes the acquisition,
construction, ownership or operation of a radio broadcast station or any part
thereof.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan” means any Revolving Loan, Swing Loan, or Extraordinary Advance made (or
to be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.

“Loan Documents” means this Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Trademark Security Agreement, any
note or notes executed by Borrowers in connection with this Agreement and
payable to any member of the Lender Group, and any other instrument or agreement
entered into, now or in the future, by any Loan Party or any of its Subsidiaries
and any member of the Lender Group in connection with this Agreement (but
specifically excluding Bank Product Agreements).

“Loan Party” means any Borrower or any Guarantor.

“Local Marketing Agreement” means, a local marketing agreement, time brokerage
agreement or similar arrangement pursuant to which a Person, subject to
customary preemption rights and other limitations, obtains the right to exhibit
programming and sell advertising time on such radio broadcast station
constituting 15% or more of the air time per week of a radio broadcast station
licensed to another Person.

 

-25-



--------------------------------------------------------------------------------

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the ability of the Loan Parties and their Subsidiaries, taken as a
whole, to perform their payment and other material obligations under the Loan
Documents to which they are parties or of the Lender Group’s ability to enforce
the Obligations or realize upon the Collateral (other than as a result of as a
result of an action taken or not taken that is solely in the control of Agent),
or (c) a material impairment of the enforceability or priority of Agent’s Liens
with respect to all or a material portion of the Collateral.

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium), (b) each contract or agreement with a Material Third-Party Station
involving aggregate consideration of $1,000,000 or more, and (c) all other
contracts or agreements, the loss of which could reasonably be expected to
result in a Material Adverse Effect.

“Material Subsidiary” means (a) each Borrower, and (b) each Subsidiary of a Loan
Party that (i) owns at least 2.50% of the consolidated total assets of the Loan
Parties and their Subsidiaries, (ii) generates at least 2.50% of the
consolidated revenues of the Loan Parties and their Subsidiaries, (iii) is the
owner of Equity Interests of any Subsidiary of a Loan Party that otherwise
constitutes a Material Subsidiary, or (iv) any group comprising Subsidiaries of
a Loan Party that each would not have been a Material Subsidiary under clauses
(i), (ii), or (iii) but that, taken together, had revenues or total assets in
excess of 5.0% of the consolidated revenues or total assets, as applicable, of
the Loan Parties and their Subsidiaries.

“Material Third-Party Station” means a terrestrial radio station owned and
operated by any Person, other than a Borrower and its Subsidiaries, that
programs such station with programming supplied by a Borrower pursuant to a
contract or agreement involving aggregate consideration of $1,000,000 or more.

“Maturity Date” means May 19, 2022.

“Maximum Revolver Amount” means $30,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

 

-26-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, with respect to sales and dispositions, cash and Cash
Equivalents that received, net of: (a) all reasonable out-of-pocket costs and
expenses of such Person incurred in connection with such a sale or disposition,
including, without limitation, all legal, accounting, title and recording tax
expenses, commissions and other fees and expenses incurred and all federal,
state, foreign and local taxes arising in connection with such a sale or
disposition that are paid or required to be accrued as a liability under GAAP by
such Person; (b) amounts provided as a reserve, in accordance with GAAP, against
any liabilities under any indemnification obligations associated with such sale
or disposition, (c) all payments made by such Person on any Indebtedness that is
secured by such properties or other assets in accordance with the terms of any
Lien upon or with respect to such properties or other assets or that must, by
the terms of such Lien or such Indebtedness, or in order to obtain a necessary
consent to such transaction or by applicable law, be repaid to any other Person
(other than Parent or any Subsidiary thereof) in connection with such a sale or
disposition (other than in the case of Collateral, any Lien which does not rank
prior to the Agent’s Liens); and (d) all contractually required distributions
and other payments made to minority interest holders in Subsidiaries of such
Person as a result of such transaction; provided, however, that: (i) in the
event that any consideration for a sale or disposition (which would otherwise
constitute Net Cash Proceeds) is required by (I) contract to be held in escrow
pending determination of whether a purchase price adjustment will be made or
(II) GAAP to be reserved against other liabilities in connection with such sale
or disposition, such consideration (or any portion thereof) shall become Net
Cash Proceeds only at such time as it is released to such Person from escrow or
otherwise; and (ii) any non-cash consideration received in connection with any
transaction, which is subsequently converted to cash, shall become Net Cash
Proceeds only at such time as it is so converted.

“Net Loss Proceeds” means the aggregate cash proceeds received by any Loan Party
or any of its Subsidiaries in respect of any Event of Loss, including, without
limitation, insurance proceeds, condemnation awards or damages awarded by any
judgment, net of the direct cost in recovery of such Net Loss Proceeds
(including, without limitation, legal, accounting, appraisal and insurance
adjuster fees and any relocation expenses incurred as a result thereof), amounts
required to be applied to the repayment of Indebtedness secured by any Permitted
Lien on the asset or assets that were the subject of such Event of Loss (other
than any Lien which does not rank prior to the Agent’s Liens), and any taxes
paid or payable as a result thereof.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including

 

-27-



--------------------------------------------------------------------------------

all interest not paid when due and all other expenses or other amounts that any
Loan Party is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude any Excluded Swap Obligation.
Without limiting the generality of the foregoing, the Obligations of Borrowers
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans, (ii) interest accrued on the Revolving Loans (iii) the amount
necessary to reimburse Issuing Bank for amounts paid or payable pursuant to
Letters of Credit, (iv) Letter of Credit commissions, fees (including fronting
fees) and charges, (v) Lender Group Expenses, (vi) fees payable under this
Agreement or any of the other Loan Documents, and (vii) indemnities and other
amounts payable by any Loan Party under any Loan Document. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.

“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

“Parent” has the meaning specified therefor in the preamble to this Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.

“Payment Conditions” shall mean, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

(a)    no Event of Default then exists or would arise as a result of the
consummation of such Specified Transaction,

(b)    either

(i)    Availability, (x) at all times during the 30 consecutive days immediately
preceding the date of such proposed payment and the consummation of such
Specified Transaction, calculated on a pro forma basis as if such proposed
payment was made, and the Specified Transaction

 

-28-



--------------------------------------------------------------------------------

was consummated, on the first day of such period, and (y) after giving effect to
such proposed payment and Specified Transaction, in each case, is not less than
the greater of (1) 20% of the Maximum Revolver Amount, and (2) $6,000,000, or

(ii)    both (A) the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 12 month
period most recently ended for which financial statements are required to have
been delivered to Agent pursuant to Schedule 5.1 to this Agreement (calculated
on a pro forma basis as if such proposed payment is a Fixed Charge made on the
last day of such 12 month period (it being understood that such proposed payment
shall also be a Fixed Charge made on the last day of such 12 month period for
purposes of calculating the Fixed Charge Coverage Ratio under this clause
(ii) for any subsequent proposed payment to fund a Specific Transaction)), and
(B) Availability, (x) at all times during the 30 consecutive days immediately
preceding the date of such proposed payment and the consummation of such
Specified Transaction, calculated on a pro forma basis as if such proposed
payment was made, and the Specified Transaction was consummated, on the first
day of such period, and (y) after giving effect to such proposed payment and
Specified Transaction, in each case, is not less than the greater of (X) 15% of
the Maximum Revolver Amount, and (Y) $4,500,000, and

(c)    Parent has delivered a certificate of an Authorized Person to Agent
certifying that all conditions described in clauses (a) and (b) above have been
satisfied.

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.

“Permitted Acquisition” means any Acquisition so long as:

(a)    no Event of Default shall have occurred and be continuing or would result
from the consummation of the proposed Acquisition and the proposed Acquisition
is consensual,

(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
any Loan Party or its Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of any Loan Party or its Subsidiaries as a result of
such Acquisition other than Permitted Liens,

(c)    except with respect to any proposed Acquisition for a purchase price of
$2,000,000 or less, Borrowers have provided Agent with its due diligence package
relative to the proposed Acquisition, including pro forma profit and loss
statements and capital expenditure forecasts of the Parent and its Subsidiaries
and the Person or assets to be acquired, all prepared on a basis consistent with
Parent’s historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions for the one year period
following the date of the proposed Acquisition, on a month by month basis),

(d)    either

(i)    Availability, (A) at all times during the 30 consecutive days immediately
preceding the date of such proposed Acquisition, calculated on a pro forma basis
as if such proposed Acquisition was consummated, on the first day of such
period, and (B) after giving effect to consummation of such proposed
Acquisition, in each case, is not less than the greater of (x) 17.5% of the
Maximum Revolver Amount, and (y) $5,250,000, or

 

-29-



--------------------------------------------------------------------------------

(ii)    both (A) the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 12 month
period most recently ended for which financial statements are required to have
been delivered to Agent pursuant to Schedule 5.1 to this Agreement (calculated
on a pro forma basis as if the payment for the proposed Acquisition is a Fixed
Charge made on the last day of such 12 month period (it being understood that
such payment shall also be a Fixed Charge made on the last day of such 12 month
period for purposes of calculating the Fixed Charge Coverage Ratio under this
clause (ii) for any subsequent proposed Acquisition)), and (B) Availability, (x)
at all times during the 30 consecutive days immediately preceding the date of
such proposed Acquisition, calculated on a pro forma basis as if such proposed
Acquisition was consummated, on the first day of such period, and (y) after
giving effect to consummation of such proposed Acquisition, in each case, is not
less than the greater of (1) 12.5% of the Maximum Revolver Amount, and (2)
$3,750,000,

(e)    Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than five Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,

(f)    the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers’ and their Subsidiaries’ total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto,

(g)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

(h)    the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of this Agreement, as applicable, of this Agreement and, in
the case of an acquisition of Equity Interests, the applicable Loan Party shall
have demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and

(i)    all FCC Licenses being acquired in connection with such acquisition are
being acquired by a wholly-owned Domestic Subsidiary of Parent.

“Permitted Business” means any business similar in nature to any business
conducted by Parent and its Subsidiaries on the Closing Date and any business
reasonably ancillary, incidental, complementary or related to the business
conducted by Parent and its Subsidiaries on the Closing Date or a reasonable
extension, development or expansion thereof, in each case, as determined in good
faith by the Board of Directors of Parent.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or

 

-30-



--------------------------------------------------------------------------------

subleases of Real Property not useful in the conduct of the business of the Loan
Parties and their Subsidiaries (other than Eligible Real Property except for
(i) leases or subleases of Eligible Real Property that are in effect on the date
hereof and extensions thereof, or (ii) leases or subleases of Eligible Real
Property entered into after the date hereof that Agent has approved in its
Permitted Discretion),

(b)    sales of Inventory to buyers in the ordinary course of business,

(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents,

(d)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

(e)    the granting of Permitted Liens,

(f)    the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts) arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,

(g)    any involuntary loss, damage or destruction of property,

(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,

(i)    the leasing or subleasing of assets of any Loan Party or its Subsidiaries
in the ordinary course of business (other than Eligible Real Property except for
(i) leases or subleases of Eligible Real Property that are in effect on the date
hereof and extensions thereof, or (ii) leases or subleases of Eligible Real
Property entered into after the date hereof that Agent has approved in its
Permitted Discretion),

(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,

(k)    (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

(l)    the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,

(m)    the making of Permitted Investments,

(n)    transfers of assets (i) from any Loan Party or any of its Subsidiaries to
a Loan Party, and (ii) so long as no Event of Default has occurred and is
continuing or would immediately result therefrom, from any Subsidiary of any
Loan Party that is not a Loan Party to any other Subsidiary of any Loan Party
that is not a Loan Party,

 

-31-



--------------------------------------------------------------------------------

(o)    any exchange of assets (other than Accounts or Eligible Real Property)
for assets related to a Permitted Business of a comparable or greater market
value, as determined in good faith by Parent, which in the event of an exchange
of assets with a fair market value in excess of (i) $5,000,000 shall be
evidenced by a certificate of an Authorized Person of Parent, and (ii)
$10,000,000 shall be set forth in a resolution approved in good faith by at
least a majority of the Board of Directors of Parent,

(p)    sales or other dispositions of assets not otherwise permitted in clauses
(a) through (o) above (other than sales or other dispositions of Accounts or
Eligible Real Property)), so long as (i) no Event of Default has occurred and is
continuing or would immediately result therefrom, (ii) each such sale or
disposition is in an arm’s-length transaction and the applicable Loan Party or
its Subsidiary receives at least the fair market value of the assets so
disposed, (iii) the consideration received by the applicable Loan Party or its
Subsidiary consists of at least 75% cash and Cash Equivalents (subject to the
last paragraph of this definition) and is paid at the time of the closing of
such sale or disposition, and (iv) the Net Cash Proceeds therefrom are applied
or reinvested as (and to the extent) required by Section 2.4(e)(iii);

provided, that if, as of any date of determination, sales or dispositions by the
Loan Parties during the period of time from the first day of the month in which
such date of determination occurs until such date of determination, either
individually or in the aggregate, involve $2,500,000 or more of assets included
in the Borrowing Base (based on the fair market value of the assets so disposed)
(the “Threshold Amount”), then Borrowers shall have, prior to consummation of
the sale or disposition that causes the assets included in the Borrowing that
are disposed of during such period to exceed the Threshold Amount, delivered to
Agent an updated Borrowing Base Certificate that reflects the removal of the
applicable assets from the Borrowing Base.

For purposes of clause (p) above, each of the following shall be deemed to
constitute cash and Cash Equivalents:

(i)    any liabilities, as shown on the most recent consolidated balance sheet
of the Parent or any of Subsidiary (other than contingent liabilities and
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets pursuant to a customary assignment
and assumption agreement that releases the Parent or such Subsidiary from
further liability;

(ii)    any securities, notes or other obligations received by the Parent or any
Subsidiary from such transferee that are converted by the Parent or such
Subsidiary into cash within 365 days of their receipt to the extent of the cash
received in that conversion; and

(iii)    any Designated Non-cash Consideration received by Parent or any
Subsidiary in such Permitted Disposition having an aggregate fair market value
(when taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii)), as determined in good faith by Parent, that does
not exceed 2.0% of Total Assets at time of receipt of such Designated Non-cash
Consideration being measured at the time it was received and without giving
effect to subsequent changes in value.

“Permitted Holders” means (a) any of Stuart W. Epperson and Edward G. Atsinger
III; (b) family members or the relatives of the Persons described in clause (a);
(c) any trusts created for the benefit of the Persons described in clauses (a),
(b) or (d) or any trust for the benefit of any such trust; or (d) in the event
of the incompetence or death of any of the Persons described in clauses (a) and
(b), such Person’s estate, executor, administrator, committee or other personal
representative or beneficiaries, in each case who at any particular date shall
beneficially own or have the right to acquire, directly or indirectly, Equity
Interests of Parent.

 

-32-



--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a)    Indebtedness in respect of the Obligations,

(b)    Indebtedness as of the Closing Date set forth on Schedule 4.14 to this
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d)    Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,

(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of any Loan Party or one
of its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f)    Acquired Debt incurred by a Subsidiary of Parent prior to the time that
such Subsidiary was acquired by Parent and was not incurred in connection with,
or in contemplation of, such acquisition in an aggregate amount not to exceed
$5,000,000 at any time outstanding and any Refinancing Indebtedness in respect
thereof,

(g)    Indebtedness arising from agreements of Parent or one of its Subsidiaries
providing for indemnification, contribution, earnout, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or Equity Interests
otherwise permitted under the Loan Documents,

(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,

(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j)    the incurrence by any Loan Party or its Subsidiaries of Indebtedness
under Hedge Agreements that is incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party’s or such Subsidiary’s operations and not for speculative purposes,

(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

 

-33-



--------------------------------------------------------------------------------

(l)    unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of Parent
that has been issued to such Persons, so long as (i) no Event of Default has
occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $2,000,000, and (iii) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably acceptable to Agent,

(m)    Indebtedness composing Permitted Investments,

(n)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(o)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,

(p)    the Senior Secured Note Indebtedness in an aggregate principal amount
outstanding as of any date of determination not to exceed the result of (i)
$225,000,000, minus (ii) the aggregate amount of repayments of Senior Secured
Notes on or prior to such date of determination and any Refinancing Indebtedness
in respect of such Indebtedness,

(q)    Permitted Subordinated Indebtedness;

(r)    Indebtedness of Parent or any of its Subsidiaries not otherwise permitted
pursuant to this definition in an aggregate principal amount not to exceed the
greater of $15,000,000 and 2% of Total Assets at any time outstanding.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party that is not a Loan Party to
another Subsidiary of a Loan Party that is not a Loan Party, (c) a Subsidiary of
a Loan Party that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, and (d) a Loan
Party to a Subsidiary of a Loan Party that is not a Loan Party so long as
(i) the aggregate amount of all such loans (by type, not by the borrower) does
not exceed $5,000,000 outstanding at any one time and (ii) the Payment
Conditions are satisfied.

“Permitted Investments” means:

(a)    Investments in cash and Cash Equivalents,

(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,

(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

 

-34-



--------------------------------------------------------------------------------

(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement,

(f)    guarantees permitted under the definition of Permitted Indebtedness,

(g)    Permitted Intercompany Advances,

(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j)    (i) non-cash loans and advances to employees, officers, and directors of
a Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Parent so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Parent, and (ii) loans and
advances to employees and officers of a Loan Party or any of its Subsidiaries in
the ordinary course of business for any other business purpose and in an
aggregate amount not to exceed $2,000,000 at any one time,

(k)    Permitted Acquisitions,

(l)    Investments in the form of the acquisition of Equity Interests and
capital contributions made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Parent),

(m)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (j) of the
definition of Permitted Indebtedness,

(n)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(o)    Investments in any Person to the extent such Investment represents the
non-cash portion of the consideration received for a Permitted Disposition as
permitted pursuant to clause (p) of the definition of Permitted Dispositions;

(p)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$5,000,000 during the term of this Agreement, and

(q)    any Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied.

“Permitted Liens” means:

(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,

 

-35-



--------------------------------------------------------------------------------

(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement,

(d)    Liens set forth on Schedule P-2 to this Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to this
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,

(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

(f)    purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,

(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h)    Liens on amounts deposited to secure Parent’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,

(i)    Liens on amounts deposited to secure Parent’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j)    Liens on amounts deposited to secure Parent’s and its Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof and, with respect to any Eligible Real Property or other Real
Property subject to a Mortgage, the exceptions set forth in the title insurance
policy issued in favor of Agent,

(l)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,

 

-36-



--------------------------------------------------------------------------------

(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,

(q)    Liens on the Collateral securing Indebtedness permitted pursuant to
clause (p) of the definition of Permitted Indebtedness so long as such Liens are
subject to the Intercreditor Agreement or another intercreditor agreement in
form and substance satisfactory to Administrative Agent,

(r)    Liens solely on any cash earnest money deposits made by a Loan Party or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

(s)    Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Debt that is Permitted Indebtedness,
and

(t)    other Liens securing Indebtedness, as measured by principal amount,
which, when taken together with the principal amount of all other Indebtedness
secured by Liens (excluding Liens permitted by clauses (a) through (s) above) at
the time of determination, does not exceed the greater of $10,000,000 and 1.5%
of Total Assets in the aggregate at any time outstanding.

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment; provided, that (a) a reserve with respect
to such obligation is established on such Loan Party’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 90
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of the greater of $10,000,000 and 1.5%
of Total Assets in the aggregate.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of any
Loan Party or its Subsidiaries incurred from time to time that is subordinated
in right of payment to the Obligations and (a) that is only guaranteed by the
Loan Parties, (b) that is not subject to scheduled amortization, redemption,
sinking fund or similar payment and does not have a final maturity, in each
case, on or before the date that is 91 days after the Maturity Date, (c) that
does not include any financial covenants or any covenant or agreement that is
more restrictive or onerous on any Loan Party in any material respect than any
comparable covenant in this Agreement, (d) shall be limited to
cross-acceleration to designated “senior debt” (including the Obligations), (e)
does not exceed $10,000,000 in the aggregate at any one time outstanding, and
(f) the terms and conditions of the subordination are reasonably acceptable to
Agent.

 

-37-



--------------------------------------------------------------------------------

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

“Projections” means Parent’s forecasted profit and loss statements and capital
expenditure forecasts, all prepared on a basis consistent with Parent’s
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by
(B) the Letter of Credit Exposure of all Lenders, and

(c)    [reserved].

(d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

 

-38-



--------------------------------------------------------------------------------

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to this Agreement, and (b) any Real Property hereafter acquired by any Loan
Party or one of its Subsidiaries with a fair market value in excess of
$2,000,000.

“Real Property Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain with respect to Eligible
Real Property or the Maximum Revolver Amount, including based on the results of
appraisals.

“Real Property Subline Amount” means $5,000,000; provided, that such amount
shall be permanently reduced each month by $27,777.78, commencing on June 1,
2017, and on the first day of each month ending thereafter; provided further
that such amount shall be reduced as set forth in Section 2.4(e)(iii).

“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” has the meaning set forth in the definition of EBITDA.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b)    such refinancings, renewals, or extensions do not result in a shortening
of the final stated maturity or the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,

(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

 

-39-



--------------------------------------------------------------------------------

(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

(e)    if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and

(f)    if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and
(ii) the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken in accordance with and to the extent
required by Environmental Law to (a) clean up, remove, remediate, contain,
treat, monitor, assess, evaluate, or in any way address Hazardous Materials in
the indoor or outdoor environment, (b) prevent or minimize a release or
threatened release of Hazardous Materials so they do not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment, (c) restore or reclaim natural resources or the environment,
(d) perform any pre-remedial studies, investigations, or post-remedial operation
and maintenance activities, or (e) conduct any other actions with respect to
Hazardous Materials.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.

“Report” has the meaning specified therefor in Section 15.16 of this Agreement.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of the aggregate Revolving Loan Exposure of all Lenders; provided,
that (i) the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, and (ii) at any time
there are two or more Lenders (who are not Affiliates of one another or
Defaulting Lenders), “Required Lenders” must include at least two Lenders (who
are not Affiliates of one another).

“Reserves” means, as of any date of determination, Receivables Reserves, Real
Property Reserves, Bank Product Reserves and those other reserves that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Loan Party or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case

 

-40-



--------------------------------------------------------------------------------

of leased assets, rents or other amounts payable under such leases) and has
failed to pay, and (b) amounts owing by any Loan Party or its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than a Permitted Lien), which Lien or trust, in the Permitted
Discretion of Agent likely would have a priority superior to the Agent’s Liens
(such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral) with respect to the Borrowing Base
or the Maximum Revolver Amount.

“Restricted Payment” means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by Parent or any of its Subsidiaries (including any
payment in connection with any merger or consolidation involving Parent) or to
the direct or indirect holders of Equity Interests issued by Parent or any of
its Subsidiaries in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Parent or any of
its Subsidiaries), or (b) any purchase, redemption, making of any sinking fund
or similar payment, or other acquisition or retirement for value (including in
connection with any merger or consolidation involving Parent) any Equity
Interests issued by Parent or any of its Subsidiaries, or (c) any making of any
payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Parent now or hereafter
outstanding.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under this Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of this Agreement, and as such
amounts may be decreased by the amount of reductions in the Revolver Commitments
made in accordance with Section 2.4(c) hereof.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses
(a) through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

 

-41-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Secured Note Agent” means U.S. Bank National Association, in its
capacity as collateral agent under the Senior Secured Note Documents.

“Senior Secured Note Documents” means the Senior Secured Note Indenture, the
Senior Secured Notes, and the “Security Documents” (as that term is defined in
the Senior Secured Note Indenture).

“Senior Secured Note Indebtedness” means Indebtedness evidenced by the Senior
Secured Notes.

“Senior Secured Note Indenture” means the Indenture, dated as of May 19, 2017,
among Parent, the subsidiary guarantors party thereto and U.S. Bank National
Association, as trustee, and Senior Secured Note Agent, governing the Senior
Secured Notes.

“Senior Secured Notes” means the 6.75% Senior Secured Notes due 2024 issued by
Parent pursuant to the Senior Secured Note Indenture.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

 

-42-



--------------------------------------------------------------------------------

“Shared Services Agreement” means a shared services arrangement or other
contractual arrangement pursuant to which a Person owning a radio broadcast
station provides certain technical, business, management, administrative,
back-office or other services in support of the business or operation of a
second television broadcast station owned by another Person (who is not an
Affiliate of the first Person).

“Sharing Arrangement” means any Shared Services Agreement, Joint Sales
Agreement, or Local Marketing Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Event of Default” means any Event of Default described in any of
Sections 8.1, 8.2 (but only with respect to clauses (a) through (e) and (h) of
Schedule 5.2 to this Agreement, Sections 6 and 7 of this Agreement, and Section
7(k) of the Guaranty and Security Agreement), 8.4, 8.5 or 8.7 (but only with
respect to representations in Sections 4.22 or in any Borrowing Base
Certificate).

“Specified Transaction” means, any Investment, prepayment of Indebtedness or
Restricted Payment (or declaration of any prepayment or Restricted Payment).

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Station” means, at any time and with respect to the radio broadcast stations of
any Loan Party or its Subsidiaries (a) as set forth on Schedule 4.27 here, or
(b) as acquired, directly or indirectly, by any Loan Party or its Subsidiaries
thereof after the Closing Date pursuant to a transaction permitted under the
Loan Documents; provided that any such radio broadcast station that ceases to be
owned, directly or indirectly, by a Loan Party or its Subsidiaries pursuant to a
transaction permitted under the Loan Documents shall, upon consummation of such
transaction, cease to be a “Station” hereunder. This definition of “Station” may
be used with respect to any single radio station meeting any of the preceding
requirements or all such radio stations, as the context requires.

“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of this
Agreement.

 

-43-



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and
(ii) at any time there are two or more Revolving Lenders (who are not Affiliates
of one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.

“Total Assets” means the total assets of the Loan Parties on a consolidated
basis, determined in accordance with GAAP, as of the last day of the most
recently ended fiscal quarter of the Parent for which internal financial
statements are available.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

“United States” means the United States of America.

 

-44-



--------------------------------------------------------------------------------

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions immediately before such
Accounting Change took effect and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the term “Parent” is used in respect of a financial covenant
or a related definition, it shall be understood to mean the Loan Parties and
their Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise. Notwithstanding anything to the contrary contained herein, (a) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards Board’s
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer

 

-45-



--------------------------------------------------------------------------------

to this Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, and (iii) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee) and are unpaid,
(b) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, (c) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
reasonable attorneys’ fees and legal expenses of one counsel to the Agent and
one other counsel to the Lenders, and, if applicable, one local counsel in each
jurisdiction to each of Agent and the other Lenders and one specialist counsel
for each specialized area of law to each such person or group), such cash
collateral to be in such amount as Agent reasonably determines is appropriate to
secure such contingent Obligations, (e) the payment or repayment in full in
immediately available funds of all other outstanding Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (f) the termination of all of the Commitments of the
Lenders. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word “from” means “from and including” and the words “to” and
“until” each means “to and including”; provided, that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

 

-46-



--------------------------------------------------------------------------------

2.    LOANS AND TERMS OF PAYMENT.

2.1    Revolving Loans.

(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

(i)    such Lender’s Revolver Commitment, or

(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A)    the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Agent, as
adjusted for Reserves established by Agent in accordance with Section 2.1(c)),
less (2) the sum of (x) the Letter of Credit Usage at such time, plus (y) the
principal amount of Swing Loans outstanding at such time.

(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.

(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves against the
Borrowing Base or the Maximum Revolver Amount. The amount of any Reserve
established by Agent, and any changes to the eligibility criteria set forth in
the definitions of Eligible Accounts and Eligible Real Property shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve or change in eligibility and shall not be
duplicative of any other reserve established and currently maintained or
eligibility criteria. Upon establishment or increase in Reserves, Agent agrees
to make itself available to discuss the Reserve or increase, and Borrowers may
take such action as may be required so that the event, condition, circumstance,
or fact that is the basis for such reserve or increase no longer exists, in a
manner and to the extent reasonably satisfactory to Agent in the exercise of its
Permitted Discretion. In no event shall such opportunity limit the right of
Agent to establish or change such Reserve, unless Agent shall have determined,
in its Permitted Discretion, that the event, condition, other circumstance, or
fact that was the basis for such Reserve or such change no longer exists or has
otherwise been adequately addressed by Borrowers.

2.2    Reserved.

2.3    Borrowing Procedures and Settlements.

(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s

 

-47-



--------------------------------------------------------------------------------

electronic platform or portal) and received by Agent no later than 11:00 a.m.
(i) on the Business Day that is the requested Funding Date in the case of a
request for a Swing Loan, (ii) on the Business Day that is one Business Day
prior to the requested Funding Date in the case of a request for a Base Rate
Loan, and (iii) on the Business Day that is three Business Days prior to the
requested Funding Date in the case of all other requests, specifying (A) the
amount of such Borrowing, and (B) the requested Funding Date (which shall be a
Business Day); provided, that Agent may, in its sole discretion, elect to accept
as timely requests that are received later than 11:00 a.m. on the applicable
Business Day. All Borrowing requests which are not made on-line via Agent’s
electronic platform or portal shall be subject to (and unless Agent elects
otherwise in the exercise of its sole discretion, such Borrowings shall not be
made until the completion of) Agent’s authentication process (with results
satisfactory to Agent) prior to the funding of any such requested Revolving
Loan.

(b)    Making of Swing Loans. In the case of a Revolving Loan and so long as any
of (i) the aggregate amount of Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$7,500,000, or (ii) Swing Lender, in its sole discretion, agrees to make a Swing
Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving Loans
being referred to as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such Borrowing to the Designated Account. Each Swing Loan shall be deemed to be
a Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

(c)    Making of Revolving Loans.

(i)    In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a)(i),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is (A) in the case of a Base Rate Loan, at
least one Business Day prior to the requested Funding Date, or (B) in the case
of a LIBOR Rate Loan, prior to 11:00 a.m. at least three Business Days prior to
the requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one Business Day prior to the Funding
Date, then each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. on the Business Day that is the
requested Funding Date. After Agent’s receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

-48-



--------------------------------------------------------------------------------

(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

(d)    Protective Advances and Optional Overadvances.

(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of an Event of Default, or (B) that any of
the applicable conditions precedent set forth in Section 3 are not satisfied,
Agent hereby is authorized by Borrowers and the Lenders, from time to time, in
Agent’s sole discretion, to make Revolving Loans to, or for the benefit of,
Borrowers, on behalf of the Revolving Lenders, that Agent, in its Permitted
Discretion, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed 10% of the
Borrowing Base.

(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10% of the Borrowing Base, and (B)

 

-49-



--------------------------------------------------------------------------------

subject to Section 2.3(d)(iv) below, after giving effect to such Revolving
Loans, the outstanding Revolver Usage (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) does not
exceed the Maximum Revolver Amount. In the event Agent obtains actual knowledge
that the Revolver Usage exceeds the amounts permitted by this Section 2.3(d),
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. In any
event if any Overadvance not otherwise made or permitted pursuant to this
Section 2.3(d) remains outstanding for more than 60 days, unless otherwise
agreed to by the Required Lenders, Borrowers shall immediately repay Revolving
Loans in an amount sufficient to eliminate all such Overadvances not otherwise
made or permitted to this Section 2.3(d). The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of Section
2.4(e)(i).

(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the Lenders and
are not intended to benefit Borrowers (or any other Loan Party) in any way.

(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments; provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments are for Agent’s sole and separate
account and not for the account of any Lender. No Lender shall have an
obligation to settle with Agent for such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender’s Pro
Rata Share of the Revolver Usage to exceed such Lender’s Revolver Commitments as
provided in Section 2.3(e) (or Section 2.3(g), as applicable).

(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of

 

-50-



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans (including Swing Loans and Extraordinary Advances) shall
take place on a periodic basis in accordance with the following provisions:

(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party’s or any of their Subsidiaries’ payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 12:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii)    In determining whether a Lender’s balance of the Revolving Loans,
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.

(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date,

 

-51-



--------------------------------------------------------------------------------

payments or other amounts of the Loan Parties or their Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f)    Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(g)    Defaulting Lenders.

(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and
(F) sixth, from and after the date on which all other Obligations have been paid
in full, to such Defaulting Lender in accordance with tier (L) of Section
2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii). The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender until the

 

-52-



--------------------------------------------------------------------------------

earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
Issuing Bank, and Borrowers shall have waived, in writing, the application of
this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A)    such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above), pursuant to a cash collateral agreement to be entered into in form
and substance reasonably satisfactory to the Agent, for so long as such Letter
of Credit Exposure is outstanding; provided, that Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also Issuing Bank;

 

-53-



--------------------------------------------------------------------------------

(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

(G)    Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4    Payments; Reductions of Commitments; Prepayments.

(a)    Payments by Borrowers.

(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in

 

-54-



--------------------------------------------------------------------------------

immediately available funds, no later than 1:30 p.m. on the date specified
herein. Any payment received by Agent later than 1:30 p.m. shall be deemed to
have been received (unless Agent, in its sole discretion, elects to credit it on
the date received) on the following Business Day and any applicable interest or
fee shall continue to accrue until such following Business Day.

(ii)    Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(b)    Apportionment and Application.

(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.

(ii)    Subject to Section 2.4(b)(v), Section 2.4(d)(ii), and Section 2.4(e),
all payments to be made hereunder by Borrowers shall be remitted to Agent and
all such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents and to
pay interest and principal on Extraordinary Advances that are held solely by
Agent pursuant to the terms of Section 2.4(d)(iv), until paid in full,

(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,

(C)    third, to pay interest due in respect of all Protective Advances, until
paid in full,

(D)    fourth, to pay the principal of all Protective Advances, until paid in
full,

 

-55-



--------------------------------------------------------------------------------

(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents, until paid in full,

(G)    seventh, to pay interest accrued in respect of the Swing Loans, until
paid in full,

(H)    eighth, to pay the principal of all Swing Loans, until paid in full,

(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,

(J)    tenth, ratably

i.    ratably, to pay the principal of all Revolving Loans until paid in full,

ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 103% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),

iii.    ratably, to (y) the Bank Product Providers based upon amounts then
certified by each applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Provider on account of Bank Product Obligations, and (z) with any balance to be
paid to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,

(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M)    thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

-56-



--------------------------------------------------------------------------------

(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(vi)    For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

(c)    Reduction of Commitments.

(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date or earlier termination thereof pursuant to the terms of this
Agreement. Borrowers may reduce the Revolver Commitments, without premium or
penalty, to an amount (which may be zero) not less than the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Revolving
Loans not yet made as to which a request has been given by Borrowers under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrowers pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $2,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$2,000,000), shall be made by providing not less than ten Business Days prior
written notice to Agent, and shall be irrevocable. The Revolver Commitments,
once reduced, may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof. In connection with any reduction
in the Revolver Commitments prior to the Maturity Date, if any Loan Party or any
of its Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an
updated Form U-1 (with sufficient additional originals thereof for each Lender),
duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board.

(ii)    Reserved.

(d)    Optional Prepayments.

(i)    Revolving Loans. Borrowers may prepay the principal of any Revolving Loan
at any time in whole or in part, without premium or penalty.

 

-57-



--------------------------------------------------------------------------------

(ii)    Reserved.

(e)    Mandatory Prepayments.

(i)    Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, as adjusted for
Reserves established by Agent in accordance with Section 2.1(c), or (y) the
Maximum Revolver Amount, then Borrowers shall immediately prepay the Obligations
in accordance with Section 2.4(f)(i) in an aggregate amount equal to the amount
of such excess.

(ii)    Reserved.

(iii)    Dispositions and Events of Loss. Within three Business Days of the date
of receipt by any Loan Party or any of its Subsidiaries of (x) the Net Cash
Proceeds of any sale or other voluntary disposition of ABL Priority Collateral
of any Loan Party or any of its Subsidiaries, or (y) the Net Loss Proceeds of
any Event of Loss (but excluding Net Cash Proceeds or Net Loss Proceeds from
sales or dispositions which qualify as Permitted Dispositions under clauses (b),
(c), (f), (l), (m) or (n) of the definition of Permitted Dispositions or other
Permitted Dispositions that do not include ABL Priority Collateral), Borrowers
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds or
Net Loss Proceeds received in respect of ABL Priority Collateral by such Person
in connection with such sales or other dispositions; provided, that so long as
(A) no Event of Default shall have occurred and is continuing or would result
therefrom, (B) Borrowers shall have given Agent written notice promptly
following such sale or other disposition or Event of Loss of Borrowers’
intention to apply (I) with respect to any Net Cash Proceeds, to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of such Loan Party or its Subsidiaries, or (II) with respect to any
Net Loss Proceeds, to the rebuilding, repair, replacement or construction of
improvements to the property affected by the Event of Loss or to the cost of
purchase or construction of other assets useful in the business useful in the
business of such Loan Party or its Subsidiaries, (C) the monies are held in a
Deposit Account in which Agent has a perfected first-priority security interest,
and (D) such Loan Party or its Subsidiary, as applicable, completes such
rebuilding, repair, replacement or construction within 365 days after the
initial receipt of such monies, then the Loan Party or such Loan Party’s
Subsidiary whose assets were the subject of such disposition shall have the
option to apply such monies as specified in the notice described in clause
(B) above unless and to the extent that such applicable period shall have
expired without such rebuilding, repair, replacement or construction being made
or completed, in which case, any amounts remaining in the Deposit Account
referred to in clause (C) above shall be paid to Agent and applied in accordance
with Section 2.4(f)(ii). In the event of a voluntary or involuntary sale or
disposition of any Eligible Real Property (including as a result of an Event of
Loss) and as a result thereof a mandatory prepayment is required pursuant to
this Section 2.4(e)(iii), unless such disposition is an Event of Loss and the
Net Loss Proceeds are applied to rebuild or repaid the Eligible Real Property,
the Real Property Subline Amount shall be reduced by the Net Cash Proceeds or
Net Loss Proceeds of the Eligible Real Property sold or disposed. Nothing
contained in this Section 2.4(e)(iii) shall permit any Loan Party or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.

(f)    Application of Payments.

(i)    Each prepayment pursuant to Section 2.4(e)(i) shall, (1) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal

 

-58-



--------------------------------------------------------------------------------

amount of the Revolving Loans until paid in full, and second, to cash
collateralize the Letters of Credit in an amount equal to 103% of the then
outstanding Letter of Credit Usage, and (2) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

(ii)    Each prepayment pursuant to Section 2.4(e)(iii) shall (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 103%
of the then outstanding Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

2.5    Promise to Pay; Promissory Notes.

(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.

(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
order of the payee named therein.

2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the times the average amount
of the Letter of Credit Usage during the immediately preceding month.

 

-59-



--------------------------------------------------------------------------------

(c)    Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.

(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month,
(ii) all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred, or
(y) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Borrowers hereby authorize Agent, from time to time without
prior notice to Borrowers, to charge to the Loan Account (A) on the first day of
each month, all interest accrued during the prior month on the Revolving Loans
hereunder, (B) on the first Business Day of each month, all Letter of Credit
Fees accrued or chargeable hereunder during the prior month, (C) as and when
incurred or accrued, all fees and costs provided for in Section 2.10(a) or (c),
(D) on the first day of each month, the Unused Line Fee accrued during the prior
month pursuant to Section 2.10(b), (E) as and when due and payable, all other
fees payable hereunder or under any of the other Loan Documents, (F) as and when
incurred or accrued, all other Lender Group Expenses, and (G) as and when due
and payable all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products). All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).

(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest

 

-60-



--------------------------------------------------------------------------------

or manner of payment exceeds the maximum allowable under applicable law, then,
ipso facto, as of the date of this Agreement, Borrowers are and shall be liable
only for the payment of such maximum amount as is allowed by law, and payment
received from Borrowers in excess of such legal maximum, whenever received,
shall be applied to reduce the principal balance of the Obligations to the
extent of such excess.

2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

2.8    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.10    Fees

(a)    Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.

(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion

 

-61-



--------------------------------------------------------------------------------

thereof), which Unused Line Fee shall be due and payable, in arrears, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the date on which the Obligations are paid in full and on the
date on which the Obligations are paid in full.

(c)    Field Examination and Other Fees. Subject to Section 5.7(c), Borrowers
shall pay to Agent, field examination, appraisal, and valuation fees and
charges, as and when incurred or chargeable, as follows (i) a fee of $1,000 per
day, per examiner, plus reasonable out-of-pocket expenses (including travel,
meals, and lodging) for each field examination of any Loan Party or its
Subsidiaries performed by or on behalf of Agent, and (ii) the fees, charges or
expenses paid or incurred by Agent if it elects to employ the services of one or
more third Persons to appraise the Collateral, or any portion thereof.

2.11    Letters of Credit.

(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be
(i) irrevocable and made in writing by an Authorized Person, (ii) delivered to
Agent and Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to Agent and Issuing Bank and reasonably in
advance of the requested date of issuance, amendment, renewal, or extension, and
(iii) subject to Issuing Bank’s authentication procedures with results
satisfactory to Issuing Bank. Each such request shall be in form and substance
reasonably satisfactory to Agent and Issuing Bank and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances. Issuing Bank’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.

(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:

(i)    the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or

(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or

 

-62-



--------------------------------------------------------------------------------

(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.

(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank during the
prior calendar week. Each Letter of Credit shall be in form and substance
reasonably acceptable to Issuing Bank, including the requirement that the
amounts payable thereunder must be payable in Dollars. If Issuing Bank makes a
payment under a Letter of Credit, Borrowers shall pay to Agent an amount equal
to the applicable Letter of Credit Disbursement on the Business Day such Letter
of Credit Disbursement is made and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Revolving Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 3) and, initially, shall bear
interest at the rate then applicable to Revolving Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder, Borrowers’ obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Bank shall be automatically converted into an obligation
to pay the resulting Revolving Loan. Promptly following receipt by Agent of any
payment from Borrowers pursuant to this paragraph, Agent shall distribute such
payment to Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such
Revolving Lenders and Issuing Bank as their interests may appear.

(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each

 

-63-



--------------------------------------------------------------------------------

such Revolving Lender agrees to pay to Agent, for the account of Issuing Bank,
such Revolving Lender’s Pro Rata Share of any Letter of Credit Disbursement made
by Issuing Bank under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to Agent, for the account of Issuing Bank, such
Revolving Lender’s Pro Rata Share of each Letter of Credit Disbursement made by
Issuing Bank and not reimbursed by Borrowers on the date due as provided in
Section 2.11(d), or of any reimbursement payment that is required to be refunded
(or that Agent or Issuing Bank elects, based upon the advice of counsel, to
refund) to Borrowers for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to deliver to Agent, for the account of Issuing Bank,
an amount equal to its respective Pro Rata Share of each Letter of Credit
Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Revolving Lender fails to make
available to Agent the amount of such Revolving Lender’s Pro Rata Share of a
Letter of Credit Disbursement as provided in this Section, such Revolving Lender
shall be deemed to be a Defaulting Lender and Agent (for the account of Issuing
Bank) shall be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(f)    Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i)    any Letter of Credit or any pre-advice of its issuance;

(ii)    any transfer, sale, delivery, surrender or endorsement (or lack thereof)
of any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;

(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

 

-64-



--------------------------------------------------------------------------------

(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

(ix)    any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

(x)    Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation;

(xi)    any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit;

(xii)    any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by Issuing Bank in connection therewith; or

(xiii)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f). If and to
the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by

 

-65-



--------------------------------------------------------------------------------

Borrowers to Issuing Bank in respect of the honored presentation in connection
with such Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of, and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.

(h)    Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

(i)    Borrowers’ reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;

(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;

 

-66-



--------------------------------------------------------------------------------

(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v)    the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Issuing Bank or any other
Person;

(vi)    Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank’s counters or
are different from the electronic presentation;

(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

 

-67-



--------------------------------------------------------------------------------

(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;

(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k)    Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank equal to
0.250% per annum times the average amount of the Letter of Credit Usage during
the immediately preceding month, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, Issuing Bank, or by any adviser, confirming institution or
entity or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).

(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether

 

-68-



--------------------------------------------------------------------------------

having the force of law) of any Governmental Authority or monetary authority
including, Regulation D of the Board of Governors as from time to time in effect
(and any successor thereto):

(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

(m)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.

(n)    If (i) any Event of Default shall occur and be continuing, or
(ii) Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

-69-



--------------------------------------------------------------------------------

(o)    Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.

(p)    Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.

(q)    In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

(r)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

(s)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

2.12    LIBOR Option.

(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three months in duration, interest
shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrowers have properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, at the written election of Agent or the Required Lenders, Borrowers
no longer shall have the option to request that Revolving Loans bear interest at
a rate based upon the LIBOR Rate.

 

-70-



--------------------------------------------------------------------------------

(b)    LIBOR Election.

(i)    Borrowers may, at any time and from time to time, so long as Borrowers
have not received a notice from Agent (which notice Agent may elect to give or
not give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 11:00 a.m. at least three Business Days prior to the commencement of
the proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’
election of the LIBOR Option for a permitted portion of the Revolving Loans and
an Interest Period pursuant to this Section shall be made by delivery to Agent
of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Lenders.

(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate.

(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than five LIBOR Rate Loans in effect at any given time. Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$250,000.

(c)    Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).

(d)    Special Provisions Applicable to LIBOR Rate.

(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent

 

-71-



--------------------------------------------------------------------------------

promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).

(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

2.13    Capital Requirements.

(a)    If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital, liquidity or reserve requirements for
banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy or
liquidity requirements (whether or not having the force of law), has the effect
of reducing the return on Issuing Bank’s, such Lender’s, or such holding
companies’ capital or liquidity as a consequence of Issuing Bank’s or such
Lender’s commitments, Loans, participations or other obligations hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof. Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

-72-



--------------------------------------------------------------------------------

(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i)
or Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that
it is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans,
may designate a different Issuing Bank or substitute a Lender or prospective
Lender, in each case, reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender’s commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement.

(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

2.14    Reserved.

2.15    Joint and Several Liability of Borrowers.

(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

 

-73-



--------------------------------------------------------------------------------

(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

(d)    The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.

(e)    Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans or any Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Agent or Lenders under or
in respect of any of the Obligations, any right to proceed against any other
Borrower or any other Person, to proceed against or exhaust any security held
from any other Borrower or any other Person, to protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Borrower, any other Person, or
any collateral, to pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against any member of the Lender Group or any Bank Product Provider, any defense
(legal or equitable), set-off, counterclaim, or claim which each Borrower may
now or at any time hereafter have against any other Borrower or any other party
liable to any member of the Lender Group or any Bank Product Provider, any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, and any right or defense arising by reason of any claim or defense
based upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Borrower’s rights of subrogation, reimbursement, contribution, or
indemnity of such Borrower against any other Borrower. Without limiting the
generality of the foregoing, each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any

 

-74-



--------------------------------------------------------------------------------

of the Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.

(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in

 

-75-



--------------------------------------------------------------------------------

effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 2.15 will forthwith be reinstated in effect, as though such payment had
not been made.

(h)    Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.

(i)    Each of the Borrowers hereby acknowledges and affirms that it understands
that to the extent the Obligations are secured by Real Property located in
California, the Borrowers shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing such Borrower’s right to proceed against any other
Loan Party. In accordance with Section 2856 of the California Civil Code or any
similar laws of any other applicable jurisdiction, each of the Borrowers hereby
waives until such time as the Obligations have been paid in full:

(i)    all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;

(ii)    all rights and defenses that the Borrowers may have because the
Obligations are secured by Real Property located in California, meaning, among
other things, that: (A)

 

-76-



--------------------------------------------------------------------------------

Agent, the other members of the Lender Group, and the Bank Product Providers may
collect from the Borrowers without first foreclosing on any real or personal
property collateral pledged by any Loan Party, and (B) if Agent, on behalf of
the Lender Group, forecloses on any Real Property Collateral pledged by any Loan
Party, (1) the amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (2) the Lender Group may collect from the
Loan Parties even if, by foreclosing on the Real Property Collateral, Agent or
the other members of the Lender Group have destroyed or impaired any right the
Borrowers may have to collect from any other Loan Party, it being understood
that this is an unconditional and irrevocable waiver of any rights and defenses
the Borrowers may have because the Obligations are secured by Real Property
(including, without limitation, any rights or defenses based upon Sections 580a,
580d, or 726 of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction); and

(iii)    all rights and defenses arising out of an election of remedies by
Agent, the other members of the Lender Group, and the Bank Product Providers,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for the Obligations, has destroyed the Borrowers’ rights of
subrogation and reimbursement against any other Loan Party by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

3.    CONDITIONS; TERM OF AGREEMENT.

3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 to this Agreement
(the making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).

3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a)    the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.

3.3    Maturity. The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).

3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other

 

-77-



--------------------------------------------------------------------------------

than Hedge Obligations) immediately shall become due and payable without notice
or demand and Borrowers shall be required to repay all of the Obligations (other
than Hedge Obligations) in full. No termination of the obligations of the Lender
Group (other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full. When all of the
Obligations have been paid in full, Agent will, at Borrowers’ sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent’s Liens and all notices of security interests and liens previously
filed by Agent.

3.5    Early Termination by Borrowers. Borrowers have the option, at any time
upon ten Business Days prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).

3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 to this
Agreement (the failure by Borrowers to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do without obtaining the
consent of the other members of the Lender Group), shall constitute an Event of
Default).

4.    REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date), and such representations and warranties shall
survive the execution and delivery of this Agreement:

4.1    Due Organization and Qualification; Subsidiaries.

(a)    Each Loan Party and each of its Subsidiaries (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business

 

-78-



--------------------------------------------------------------------------------

in any state where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

(b)    Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.

(c)    Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.

(d)    Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s or any of its Subsidiaries’ Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Equity Interests or any
security convertible into or exchangeable for any of its Equity Interests.

4.2    Due Authorization; No Conflict.

(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or

 

-79-



--------------------------------------------------------------------------------

approval of, or notice to, or other action with or by, any Governmental
Authority, other than (i) registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect,
(ii) certain filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Agent for filing or recordation, as of the Closing
Date; (iii) the filing of certain Loan Documents with the FCC after the Closing
Date, and (iv) the prior approval of the FCC, as may be required for the Lenders
to exercise certain of their rights with respect to the Broadcast Licenses and
the Stations, as applicable.

4.4    Binding Obligations; Perfected Liens.

(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b)    Agent’s Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(k)(iv) of the Guaranty and Security Agreement, and subject only to the filing
of financing statements, the recordation of the Copyright Security Agreement,
the filing of the Trademark Security Agreement and the recordation of the
Mortgages to the extent required hereby, in each case, in the appropriate filing
offices), and first priority Liens, subject only to Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, the interests of
lessors under Capital Leases, and, solely with respect to non-ABL Priority
Collateral, the Liens securing the Senior Secured Notes.

4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

4.6    Litigation.

(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.

(b)    Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $2,500,000 that, as of the Closing Date, is pending
or, to the knowledge of any Borrower, threatened against a Loan Party or any of
its Subsidiaries.

4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or

 

-80-



--------------------------------------------------------------------------------

(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2016, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect.

4.9    Solvency.

(a)    Each Loan Party is Solvent.

(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10    Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11    Environmental Condition. Except as set forth on Schedule 4.11 to this
Agreement and except as could not reasonably be expected to result in a Material
Adverse Effect, (a) to each Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation of any applicable Environmental Law, (b) to each
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c) no
Loan Party nor any of its Subsidiaries has received written notice that an
Environmental Lien has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability.

4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about the industry of any Loan Party or
its Subsidiaries) furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about the industry of any Loan Party or its Subsidiaries) hereafter furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any

 

-81-



--------------------------------------------------------------------------------

material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on February 22,
2017 represent, and as of the date on which any other Projections are delivered
to Agent, such additional Projections represent, Borrowers’ good faith estimate,
on the date such Projections are delivered, of the Loan Parties’ and their
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers’
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

4.13    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”).

4.14    Indebtedness. Set forth on Schedule 4.14 to this Agreement is a true and
complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date (other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any one transaction or a series of related transactions in
an amount not to exceed $250,000; provided, that all such Permitted
Indebtedness, in the aggregate, shall not exceed $2,000,000) that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the date set forth therein.

4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
Tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all other Taxes upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable. No Borrower knows of any proposed
Tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

4.16    Margin Stock. Neither any Loan Party nor any of its Subsidiaries owns
any Margin Stock or is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors. Neither any Loan Party nor any of its Subsidiaries expects to acquire
any Margin Stock.

 

-82-



--------------------------------------------------------------------------------

4.17    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation (other than
the Communications Laws)which may limit its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations unenforceable.
No Loan Party nor any of its Subsidiaries is a “registered investment company”
or a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

4.18    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party or any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).

4.19    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Loan Party or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower, no union representation
question existing with respect to the employees of any Loan Party or its
Subsidiaries and no union organizing activity taking place with respect to any
of the employees of any Loan Party or its Subsidiaries. None of any Loan Party
or its Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of each
Loan Party and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
any Loan Party or its Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Parent, except where the failure to do so could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

4.20    Parent as a Holding Company. Parent is a holding company and does not
have any material liabilities (other than liabilities arising under the Loan
Documents and the Senior Secured Note Documents), own any material assets (other
than the Equity Interests of other Borrowers) or engage in any operations or
business (other than the ownership of other Borrowers and their Subsidiaries);
provided that the foregoing shall not restrict Parent from participating in tax,
accounting and other administrative matters as a member or parent of the
consolidated group or providing indemnification or paying reasonable fees and
expenses to officers and directors.

 

-83-



--------------------------------------------------------------------------------

4.21    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22    Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of a Borrower’s business,
(b) owed to a Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.

4.23    Senior Secured Note Documents. Borrowers have delivered to Agent a
complete and correct copy of the Senior Secured Note Documents, including all
schedules and exhibits thereto, executed on the Closing Date. The execution,
delivery and performance of each of the Senior Secured Note Documents has been
duly authorized by all necessary action on the part of each Borrower who is a
party thereto. Each Senior Secured Note Document is the legal, valid and binding
obligation of each Borrower who is a party thereto, enforceable against each
such Borrower in accordance with its terms, in each case, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought.

4.24    Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any assets
(other than assets of a de minimis nature), (b) has any liabilities (other than
liabilities of a de minimis nature), or (c) engages in any business activity.

4.25    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

4.26    Material Contracts. Set forth on Schedule 4.26 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Parent provided the Compliance Certificate
pursuant to Section 5.1; provided, that Borrowers may amend Schedule 4.26 to add
additional Material Contracts so long as such amendment occurs by written notice
to Agent on the date that Parent provides the Compliance Certificate. Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Material Contract (other
than those that have expired at the end of their normal terms) (a) is in full
force and effect and is binding upon and enforceable against the applicable Loan
Party or its Subsidiary and, to each Borrower’s knowledge, each other Person
that is a party thereto in accordance with its terms, (b) has not been otherwise
amended or modified (other than amendments or modifications permitted by Section
6.6(b)), and (c) is not in default due to the action or inaction of the
applicable Loan Party or its Subsidiary.

4.27    FCC Licenses.

(a)    Each of the Loan Parties and its Subsidiaries holds such validly issued
Broadcast Licenses, or agreements with the licensee of a Station to provide
programming to the Station, necessary to

 

-84-



--------------------------------------------------------------------------------

conduct their respective businesses as currently conducted, and each such
Broadcast License is in full force and effect. As of the Closing Date, the
Stations, together with their respective Broadcast Licenses, are identified on
Schedule 4.27, and each such Broadcast License has the expiration date set forth
on Schedule 4.27.

(b)    No Borrower has knowledge of any condition imposed by the FCC as part of
any Broadcast License which is neither set forth on the face thereof as issued
by the FCC nor contained in the Communications Laws applicable generally to
stations of the type, nature, class, or location of the Station in question.
Except as otherwise set forth on Schedule 4.27, each Station has been and is
being operated in all material respects in accordance with the terms and
conditions of the Broadcast Licenses applicable to it and the Communications
Laws. Except as set forth on Schedule 4.27, no event has occurred with respect
to such Broadcast Licenses, which, with the giving of notice or the lapse of
time or both, would constitute grounds for revocation of any of the Broadcast
Licenses, other than the expiration of such Broadcast Licenses in accordance
with their terms and except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(c)    Except as otherwise set forth on Schedule 4.27, as of the Closing Date,
no proceedings are pending or, to the knowledge any Borrower, are threatened
which may result in the revocation, modification, non-renewal or suspension of
any applicable Broadcast License, the denial of any pending applications, the
issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Station, other than (i) any proceedings which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect and
(ii) proceedings affecting the radio broadcasting industry in general.

(d)    All reports, applications, and other documents required to be filed by
any of the Loan Parties and its Subsidiaries with the FCC with respect to the
Stations have been timely filed, and all such reports, applications and
documents are true, correct, and complete in all respects. No Borrower has
knowledge of any matters which, could reasonably be expected to result in the
suspension or revocation of or the refusal to renew any Broadcast License or the
imposition on any of the Loan Parties or its Subsidiaries of any material fines
or forfeitures by the FCC, or which could reasonably be expected to result in
the revocation, rescission, reversal, or material adverse modification of the
authorization of any Broadcast License.

(e)    There are no unsatisfied or otherwise outstanding citations issued by the
FCC with respect to any Station or its operations. Each of the Loan Parties and
its Subsidiaries each have paid all fees required to be paid pursuant to the
Communications Laws.

4.28    Sharing Arrangements. All Sharing Arrangements entered into between any
Loan Party or any of its Subsidiaries and any other Person that are effective on
the Closing Date are listed on Schedule 4.28, and full and complete copies
thereof have been delivered or made available to the Administrative Agent.

5.    AFFIRMATIVE COVENANTS.

Each of Parent and each other Borrower covenants and agrees that, until the
termination of all of the Commitments and payment in full of the Obligations:

5.1    Financial Statements, Reports, Certificates. Borrowers (a) will deliver
to Agent each of the financial statements, reports, and other items set forth on
Schedule 5.1 to this Agreement no later than the times specified therein,
(b) agree that no Subsidiary of a Loan Party will have a fiscal year

 

-85-



--------------------------------------------------------------------------------

different from that of Parent, (c) agree to maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP, and
(d) agree that they will, and will cause each other Loan Party to, (i) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.

5.2    Reporting. Borrowers (a) will deliver to Agent each of the reports set
forth on Schedule 5.2 to this Agreement at the times specified therein, and
(b) agree to use commercially reasonable efforts in cooperation with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule.

5.3    Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, each Loan Party will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses (including FCC Licenses),
accreditations, authorizations, or other approvals material to their businesses.

5.4    Maintenance of Properties. Each Loan Party will, and will cause each of
its Subsidiaries to, maintain and preserve all of its assets that are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

5.5    Taxes. Each Loan Party will, and will cause each of its Subsidiaries to,
pay in full before delinquency or before the expiration of any extension period
all Taxes imposed, levied, or assessed against it, or any of its assets or in
respect of any of its income, businesses, or franchises, other than Taxes not in
excess of $500,000 outstanding at any time and other than to the extent that the
validity of such Tax is the subject of a Permitted Protest.

5.6    Insurance. Each Loan Party will, and will cause each of its Subsidiaries
to, at Borrowers’ expense, maintain insurance respecting each of each Loan
Party’s and its Subsidiaries’ assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located. All
such policies of insurance shall be with financially sound and reputable
insurance companies acceptable to Agent (it being agreed that, as of the Closing
Date, each insurance company identified on any insurance certificate delivered
to Agent on the Closing Date is acceptable to Agent) and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrowers in effect
as of the Closing Date are acceptable to Agent). All property insurance policies
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard lender’s
loss payable endorsement with a standard non-contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the lender’s loss
payable and additional insured endorsements in favor of Agent and shall provide
for not less than thirty days (ten days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If any
Loan Party or its Subsidiaries fails to maintain such insurance, Agent may
arrange for such insurance,

 

-86-



--------------------------------------------------------------------------------

but at Borrowers’ expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Borrowers shall give Agent prompt
notice of any loss exceeding $500,000 covered by the casualty or business
interruption insurance of any Loan Party or its Subsidiaries. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral (but subject to the rights of the holders
of the Senior Secured Notes in respect of Collateral that does not constitute
ABL Priority Collateral), to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

5.7    Inspection.

(a)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided, that an authorized representative of a
Borrower shall be allowed to be present) at such reasonable times and intervals
as Agent or any Lender, as applicable, may designate and, so long as no Event of
Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours, at Borrowers’ expense in accordance
with the provisions of the Fee Letter, subject to the limitations set forth
below in Section 5.7(c).

(b)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals or valuations at such reasonable times and intervals as
Agent may designate, at Borrowers’ expense in accordance with the provisions of
the Fee Letter, subject to the limitations set forth below in Section 5.7(c). So
long as no Default or Event of Default has occurred and is continuing, Agent
agrees to provide Borrowers with a copy of the report for any such valuation
upon request by Borrowers so long as (i) such report exists, (ii) the third
person employed by Agent to perform such valuation consents to such disclosure,
and (iii) Borrowers execute and deliver to Agent a non-reliance letter
reasonably satisfactory to Agent.

(c)    So long as no Event of Default shall have occurred and be continuing
during a calendar year, Borrowers shall not be obligated to reimburse Agent for
more than one field examination and one appraisal of each Real Property subject
to a first priority perfected Lien in favor of Agent in such calendar year
(increasing to two field examinations if an Increased Reporting Event has
occurred during such calendar year), in each case, except for field examinations
conducted in connection with a proposed Permitted Acquisition, whether or not
consummated. Borrowers shall only be obligated to reimburse Agent for other
appraisals of Real Property and valuations of other assets during the
continuance of an Event of Default.

5.8    Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to,

(a)    comply with the requirements of all applicable laws, rules, regulations,
and orders of any Governmental Authority, other than laws, rules, regulations,
and orders the non-compliance with which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;

 

-87-



--------------------------------------------------------------------------------

(b)    comply in all material respects with all terms and conditions of all
Broadcast Licenses and use their commercially reasonable efforts to keep in full
force and effect all of the Broadcast Licenses, except to the extent such
failure could not reasonably be expected to have a Material Adverse Effect.

5.9    Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to,

(a)    Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c)    Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and

(d)    Promptly, but in any event within five Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental Authority
under Environmental Law and against a Loan Party or its Subsidiaries.

5.10    Disclosure Updates. Each Loan Party will, promptly and in no event later
than ten Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

5.11    Formation of Subsidiaries.

(a)    Each Loan Party will, at the time that any Loan Party forms any direct or
indirect Subsidiary, acquires any direct or indirect Subsidiary after the
Closing Date, or at any time when any direct or indirect Subsidiary of a Loan
Party that previously was an Immaterial Subsidiary becomes a Material
Subsidiary, within ten days of such event (or such later date as permitted by
Agent in its sole discretion) (i) unless such Subsidiary is an Excluded
Subsidiary, cause such new Subsidiary (A) if such Subsidiary is a Domestic
Subsidiary and Administrative Borrower requests, subject to the consent of
Agent, that such Domestic Subsidiary be joined as a Borrower hereunder, to
provide to Agent a Joinder to this Agreement, and (B) to provide to Agent a
joinder to the Guaranty and Security Agreement, in each case, together with such
other security agreements (including Mortgages with respect to any Real Property
owned in fee of such new Subsidiary with a fair market value of greater than
$2,000,000), as well as appropriate financing statements (and with respect to
all property subject to a Mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (in each case, subject to Permitted Liens) in and to the
assets of such newly

 

-88-



--------------------------------------------------------------------------------

formed or acquired Subsidiary, but excluding any assets of the type expressly
excluded from the Collateral (as defined in the Guaranty and Security Agreement)
pursuant to Section 3 of the Guaranty and Security Agreement), (ii) provide, or
cause the applicable Loan Party to provide, to Agent a pledge agreement (or an
addendum to the Guaranty and Security Agreement) and appropriate certificates
and powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary, subject to the rights, if any, of the
holders of the Senior Secured Notes and in form and substance reasonably
satisfactory to Agent; provided, that only 65% of the total outstanding voting
Equity Interests of any first tier Subsidiary of a Loan Party that is a CFC (and
none of the Equity Interests of any Subsidiary of such CFC) shall be required to
be pledged (which pledge, if reasonably requested by Agent, shall be governed by
the laws of the jurisdiction of such Subsidiary), and (iii) provide to Agent all
other documentation, including the Governing Documents of such Subsidiary and
one or more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject to a Mortgage).

(b)    Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.

5.12    Further Assurances. Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of each of the Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) (other than any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement), to create and perfect Liens in favor of Agent in any Real Property
acquired by any other Loan Party with a fair market value in excess of
$2,000,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, if any Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time not to exceed 5 Business Days following the request
to do so, each Borrower and each other Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of the Loan Parties, including all of
the outstanding capital Equity Interests of each Subsidiary of Parent and its
Subsidiaries (in each case, other than with respect to any assets expressly
excluded from the Collateral (as defined in the Guaranty and Security Agreement)
pursuant to Section 3 of the Guaranty and Security Agreement). If the Senior
Secured Note Agent receives any additional guaranty, letter of credit, or any
other credit enhancement after the Closing Date, the Loan Parties shall cause
the same to be granted to Agent and/or the other members of the Lender Group (as
the case may be), subject to the terms of the Intercreditor Agreement.

5.13    Lender Meetings. Parent will, within 90 days after the close of each
fiscal year of Parent, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of the Loan
Parties and their Subsidiaries and the projections presented for the current
fiscal year of Parent.

 

-89-



--------------------------------------------------------------------------------

5.14    Location of Chief Executive Office. Each Loan Party will not, and will
cause each of its Subsidiaries to not, change their respective chief executive
offices from the locations identified on Schedule 7 to the Guaranty and Security
Agreement unless the Administrative Borrower has given Agent 10 days’ (or such
shorter period of time permitted by the Agent in its sole discretion) prior
notice thereof and has delivered all additional financing statements reasonably
requested by the Agent to maintain the security interests contemplated hereby.
Each Loan Party will, and will cause each of its Subsidiaries to, use their
commercially reasonable efforts for a period of sixty (60) days (or such longer
period as Agent and Borrowers may agree) after the date hereof to obtain
Collateral Access Agreements for each of the locations identified on Schedule 7
to the Guaranty and Security Agreement to the extent constituting an office at
which material books and records are located and (b) within sixty (60) days (or
such longer period as Agent and Borrowers may agree) after the acquisition of,
or execution and delivery of a lease with respect to leased office locations
acquired after the Closing Date at which material books and records are located,
a Collateral Access Agreement from the lessors thereof. For the avoidance of
doubt, it is agreed and understood that in no event shall a Default or Event of
Default occur as a result of the failure to deliver any such Collateral Access
Agreement so long as the Loan Parties have used commercially reasonable efforts
in accordance with the foregoing.

5.15    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

6.    NEGATIVE COVENANTS.

Each of Parent and each other Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:

6.1    Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2    Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens; provided further, that any such Liens on ABL
Priority Collateral permitted under this Section 6.2 shall be junior to the
Liens on the ABL Priority Collateral securing the Obligations and shall be
subject to the Intercreditor Agreement or other intercreditor arrangement
acceptable to the Agent.

6.3    Restrictions on Fundamental Changes. Each Loan Party will not, and will
not permit any of its Subsidiaries to,

(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i)

 

-90-



--------------------------------------------------------------------------------

any merger between a Loan Party and a Subsidiary of such Loan Party that is not
a Loan Party so long as such Loan Party is the surviving entity of any such
merger, and (ii) any merger between Subsidiaries of any Loan Party that are not
Loan Parties,

(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Loan Party with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than any Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any Loan
Party that is not a Loan Party (other than any such Subsidiary the Equity
Interests of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of a Loan Party that is not liquidating or
dissolving,

(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or

(d)    change its classification/status for U.S. federal income tax purposes.

6.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets.

6.5    Nature of Business. Each Loan Party will not, and will not permit any of
its Subsidiaries to, engage in any business other than the Permitted Business or
acquire any properties or assets that are not reasonably related to the conduct
of the Permitted Business.

6.6    Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Subsidiaries to,

(a)    Except in connection with Refinancing Indebtedness permitted by
Section 6.1,

(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations,
(C) Permitted Intercompany Advances to the extent provided in the Intercompany
Subordination Agreement, (D) so long as no Event of Default has occurred and is
continuing, other Indebtedness in an aggregate amount not to exceed $500,000 in
any one fiscal year or $2,500,000 in the aggregate during the term of the
Agreement, or (E) any Indebtedness so long as the Payment Conditions are
satisfied, or

(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

 

-91-



--------------------------------------------------------------------------------

(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of the Lenders,

(ii)    the Senior Secured Note Documents to the extent that such amendment,
modification or change (A) would make any of the covenants or defaults or events
of default set forth in the Senior Secured Note Documents more restrictive as to
Parent or any of its Subsidiaries than the covenants and defaults or events of
default set forth in the Senior Secured Note Documents, in each case, as in
effect on Closing Date, (B) would change to earlier dates any dates upon which
payments of principal or interest are due thereon, (C) would change the
redemption, mandatory prepayment, or defeasance provisions thereof, (D) would
restrict any Loan Party from making payments of the Obligations that would
otherwise be permitted under the Senior Secured Note Documents as in effect on
the date hereof, or (E) would increase the cash pay portion of any interest rate
by more than 3.00 percentage points per annum or add any recurring fees,

(iii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or

(iv)    any Material Contract except to the extent that such amendment,
modification, or change could not reasonably be expected to have a Material
Adverse Effect.

6.7    Restricted Payments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any Restricted Payment; provided, that so long as it
is permitted by law,

(a)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Loan Parties shall be permitted to consummate the
purchase, redemption, retirement or other acquisition for value of Equity
Interests in Parent held by employees, officers or directors or by former
employees, officers or directors of Parent or any of its Subsidiaries (or their
estates or beneficiaries under their estates) upon death, disability, retirement
or termination of employment; provided that the aggregate consideration paid for
such purchase, redemption, retirement or other acquisition of such Equity
Interests does not exceed $3,000,000 in any calendar year; provided that any
unused amounts in any calendar year may be carried forward to one or more future
periods; provided, further, that the aggregate amount of repurchases made
pursuant to this clause (a) may not exceed $5,000,000 in any calendar year,

(b)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Parent may make distributions to former employees,
officers, or directors of Parent (or any spouses, ex-spouses, or estates of any
of the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to Parent on account of repurchases of the Equity Interests of
Parent held by such Persons; provided, that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of Parent,

(c)    direct or indirect wholly-owned Subsidiaries of Parent may make dividends
and distributions to the Loan Party that is the direct owner of the equity of
such wholly-owned Subsidiary,

(d)    so long as no Event of Default would result therefrom, issuances of
Qualified Equity Interests by Parent to the ESOT in satisfaction of any employer
contribution obligation under the ESOP;

 

-92-



--------------------------------------------------------------------------------

(e)    Parent may pay quarterly dividends to the holders of its Equity Interests
in an amount not to exceed $2,000,000 in any fiscal quarter, so long as, after
giving pro forma effect thereto, the Consolidated Total Debt Ratio would be less
than or equal to 6.00 to 1.00, or

(f)    any Restricted Payments so long as the Payment Conditions are satisfied.

6.8    Accounting Methods. Each Loan Party will not, and will not permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.9    Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10    Transactions with Affiliates. Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any of its
Subsidiaries except for:

(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Loan Party or its Subsidiaries, on
the one hand, and any Affiliate of such Loan Party or its Subsidiaries, on the
other hand, so long as such transactions (i) are fully disclosed to Agent prior
to the consummation thereof, if they involve one or more payments by such Loan
Party or its Subsidiaries in excess of $3,500,000 for any single transaction or
series of related transactions, and (ii) are no less favorable, taken as a
whole, to such Loan Party or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate,

(b)    any indemnity provided for the benefit of directors (or comparable
managers) of a Loan Party or one of its Subsidiaries so long as it has been
approved by such Loan Party’s or such Subsidiary’s board of directors (or
comparable governing body) in accordance with applicable law,

(c)    the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business and consistent with
industry practice so long as it has been approved by such Loan Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law,

(d)    (i) transactions solely among the Loan Parties, and (ii) transactions
solely among Subsidiaries of Loan Parties that are not Loan Parties,

(e)    transactions permitted by Section 6.3, Section 6.7, or Section 6.9,

(f)    agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party, and

(g)    so long as no Event of Default would result therefrom, the issuance of
Qualified Equity Interests by Parent and contributions to the capital of Parent.

 

-93-



--------------------------------------------------------------------------------

6.11    Use of Proceeds. Each Loan Party will not, and will not permit any of
its Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, Senior Secured Note Documents and the transactions contemplated
hereby and thereby, in each case, as set forth in the final settlement and
closing statement that is attached to the letter of direction executed and
delivered by Borrowers to Agent, and (b) thereafter, not in violation of the
terms hereof, for their lawful and permitted purposes; provided that (x) no part
of the proceeds of the Loans will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors, (y) no part of the proceeds of
any Loan or Letter of Credit will be used, directly or indirectly, to make any
payments to a Sanctioned Entity or a Sanctioned Person, to fund any investments,
loans or contributions in, or otherwise make such proceeds available to, a
Sanctioned Entity or a Sanctioned Person, to fund any operations, activities or
business of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person, and (z) that no
part of the proceeds of any Loan or Letter of Credit will be used, directly or,
to Borrowers’ knowledge, indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws.

6.12    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent, each Loan Party will not, and will
not permit any of its Subsidiaries to, issue or sell any of its Equity
Interests.

6.13    Parent as Holding Company. Parent will not incur any liabilities (other
than liabilities arising under the Loan Documents and the Senior Secured Note
Documents), own or acquire any assets (other than the Equity Interests of other
Borrowers) or engage itself in any operations or business, except in connection
with its ownership of other Borrowers and its rights and obligations under the
Loan Documents and the Senior Secured Note Documents; provided that the
foregoing shall not restrict Parent from participating in tax, accounting and
other administrative matters as a member or parent of the consolidated group or
providing indemnification or paying reasonable fees and expenses to officers and
directors.

6.14    Immaterial Subsidiaries. Each Loan Party will not permit any Immaterial
Subsidiary to (a) own any assets (other than assets of a de minimis nature), (b)
have any liabilities (other than liabilities of a de minimis nature), or
(c) engage in any business activity.

6.15    Agency Relationships. Each Loan Party will not, and will not permit any
of its Subsidiaries to, enter into any, or renew any existing or expired,
contract, agreement or order with any Account Debtor, that contains any term
that (x) establishes that a Loan Party is (i) holding any payment made by such
Account Debtor in trust, or similar language, by such Loan Party, for payment to
any other Person or (ii) collecting any payment from such Account Debtor as
agent for such Account Debtor for payment to any other Person or (y) creates or
establishes an agency or agency-like relationship between such Account Debtor
and a Loan Party or a Loan Party and another Person.

7.    FINANCIAL COVENANT. Each of Parent and each other Borrower covenants and
agrees that, upon the occurrence and during the continuance of a Covenant
Trigger Period, Borrowers will maintain a Fixed Charge Coverage Ratio,
calculated for each 12 month period ending on the first day of any Covenant
Testing Period and the last day of each fiscal month occurring until the end of
any Covenant Testing Period (including the last day thereof), in each case of at
least 1.00 to 1.00.

 

-94-



--------------------------------------------------------------------------------

8.    EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1    Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of five Business Days,
(b) all or any portion of the principal of the Loans, or (c) any amount payable
to Issuing Bank in reimbursement of any drawing under a Letter of Credit;

8.2    Covenants. If any Loan Party or any of its Subsidiaries:

(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, or 5.14 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement;

(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of fifteen days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Agent; or

(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Borrower, or (ii) the date on which written notice thereof is given to
Borrowers by Agent;

8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $10,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 60 consecutive days
at any time after the entry of any such judgment, order, or award during which
(i) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(ii) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

 

-95-



--------------------------------------------------------------------------------

8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6    Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to the Senior Secured Indebtedness or a Loan
Party’s or any of its Subsidiaries’ other Indebtedness involving an aggregate
amount of $10,000,000 or more, and such default (i) occurs at the final maturity
of the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder, or (b) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party involving an aggregate amount of
$10,000,000 or more;

8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8    Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement) or if any Guarantor repudiates or revokes or purports to repudiate or
revoke any such guaranty;

8.9    Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, (except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases) first priority (with respect
to the ABL Priority Collateral) or second priority (with respect to assets that
do not constitute ABL Priority Collateral) Lien on the Collateral covered
thereby, except (a) as a result of a disposition of the applicable Collateral in
a transaction permitted under this Agreement, or (b) with respect to Collateral
the aggregate value of which, for all such Collateral, does not exceed at any
time, $250,000, or (c) as the result of an action or failure to act on the part
of Agent;

8.10    Loan Documents. The validity or enforceability of any material provision
of any Loan Document shall at any time for any reason (other than solely as the
result of an action or failure to act on the part of Agent) be declared to be
null and void, or a proceeding shall be commenced by a Loan Party or its
Subsidiaries, or by any Governmental Authority having jurisdiction over a Loan
Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document; or

 

-96-



--------------------------------------------------------------------------------

8.11    Change of Control. A Change of Control shall occur, whether directly or
indirectly.

8.12    Material Cessation of Broadcasting. The over-the-air broadcast
operations at any Station shall be interrupted at any time for more than 48
hours, whether or not consecutive, during any period of 14 consecutive days, and
such interruption could reasonably be expected to have a Material Adverse
Effect.

8.13    Termination of Material Licenses. Any (a) material License (including
any Broadcast License) shall be revoked or cancelled or expired by its terms and
not be renewed, or shall be modified, in each case in a manner which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) any administrative law judge or other representative of the
FCC shall have issued an initial decision in any renewal or revocation
proceeding to the effect that a Broadcast License should be revoked or not be
renewed, or (c) any other proceeding shall have been instituted by the FCC or
shall have been commenced before any court, the FCC or any other regulatory body
that could reasonably be expected to result in (i) cancellation, termination,
rescission, revocation, suspension, material impairment, or denial of renewal of
a material License, (ii) a modification of a material License in a material
adverse respect or a renewal thereof on terms that materially and adversely
affect the economic or commercial value or usefulness thereof, or (iii) a
forfeiture (within the meaning of 47 C.F.R. § 1.80 of the FCC’s regulations) or
other materially adverse effect on or with respect to a material License that
would reasonably be expected to have a Material Adverse Effect.

8.14    Material Distribution. Any Material Contracts with any Material
Third-Party Stations shall be terminated or cancelled without renewal where such
terminations or cancellations could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.    RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a)    by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers’ reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;

(b)    by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and

 

-97-



--------------------------------------------------------------------------------

(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Parent and the other Borrowers.

9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

9.3    Reserved.

10.    WAIVERS; INDEMNIFICATION.

10.1    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

10.2    The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.

10.3    Indemnification. Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, the Issuing Bank, and
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided, that Borrowers
shall not be liable for costs and expenses

 

-98-



--------------------------------------------------------------------------------

(including attorneys’ fees) of any Lender (other than Wells Fargo) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Loan Parties’ and their Subsidiaries’ compliance with the terms of
the Loan Documents (provided, that the indemnification in this clause (a) shall
not extend to (i) disputes solely between or among the Lenders that do not
involve any acts or omissions of any Loan Party, or (ii) disputes solely between
or among the Lenders and their respective Affiliates that do not involve any
acts or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders
unless the dispute involves an act or omission of a Loan Party) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any claims for Taxes,
which shall be governed by Section 16, other than Taxes which relate to
primarily non-Tax claims), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Loan Party or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Borrower shall have any obligation
to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents.
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

11.    NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or

 

-99-



--------------------------------------------------------------------------------

telefacsimile. In the case of notices or demands to any Loan Party or Agent, as
the case may be, they shall be sent to the respective address set forth below:

 

If to any Loan Party:    SALEM MEDIA GROUP, INC.    4880 Santa Rosa Road   
Camarillo, CA 93012   

Attn: Evan Masyr, Chief Financial Officer

         Christopher J. Henderson, General Counsel

   Fax No. (805) 384-4505 with copies to:    K&L GATES LLP    1 Park Plaza, 12th
Floor    Irvine, CA 92612    Attn: David C. Lee, Esq.    Fax No.: (949) 623-4508
If to Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION   

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Attn: Loan Portfolio Manager

Fax No.: (310) 453-7442

with copies to:   

PAUL HASTINGS LLP

695 Town Center Drive

Seventeenth Floor

Costa Mesa, CA 92626

Attn: Katherine E. Bell, Esq.

Fax No.: (714) 668-6338

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR

 

-100-



--------------------------------------------------------------------------------

THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT AND EACH OTHER BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
EACH OTHER BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). EACH OF PARENT AND EACH OTHER BORROWER AND
EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d)    EACH OF PARENT AND EACH OTHER BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT,

 

-101-



--------------------------------------------------------------------------------

OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE

 

-102-



--------------------------------------------------------------------------------

ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH
RESPECT TO THE COURSE OF THE REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS
CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A
COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A
TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER;
PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE
BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1    Assignments and Participations.

(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including

 

-103-



--------------------------------------------------------------------------------

the Obligations owed to it and its Commitments) to one or more assignees (each,
an “Assignee”), with the prior written consent (such consent not be unreasonably
withheld or delayed) of:

(A)    Borrowers; provided, that no consent of Borrowers shall be required
(1) if a Specified Event of Default has occurred and is continuing, or (2) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) of a Lender; provided further, that Borrowers shall
be deemed to have consented to a proposed assignment unless they object thereto
by written notice to Agent within five Business Days after having received
written notice thereof; and

(B)    Agent, Swing Lender, and Issuing Bank.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    no assignment may be made to a natural person,

(B)    no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,

(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),

(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and

(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance

 

-104-



--------------------------------------------------------------------------------

covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents, such Lender shall
cease to be a party hereto and thereto); provided, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Section 15 and Section 17.9(a).

(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of

 

-105-



--------------------------------------------------------------------------------

the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender (other
than a waiver of default interest), or (E) decreases the amount or postpones the
due dates of scheduled principal repayments or prepayments or premiums payable
to such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of a portion of each
Loan (and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of each Loan to an Affiliate of
such Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of each Loan to an
Affiliate of such Lender or a Related Fund of such Lender, and which assignment
is not recorded in the Register, the assigning Lender, on behalf of Borrowers,
shall maintain a register comparable to the Register.

 

-106-



--------------------------------------------------------------------------------

(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.

13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

14.    AMENDMENTS; WAIVERS.

14.1    Amendments and Waivers.

(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Parent or any other Borrower therefrom, shall
be effective unless the same shall be in writing and signed by the Required
Lenders (or by Agent at the written request of the Required Lenders) and the
Loan Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:

(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c)(i),

(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),

 

-107-



--------------------------------------------------------------------------------

(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

(v)    amend, modify, or eliminate Section 3.1,

(vi)    amend, modify, or eliminate Section 15.11,

(vii)    other than as permitted by Section 15.11, release or contractually
subordinated Agent’s Lien in and to any of the Collateral,

(viii)    amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,

(ix)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

(x)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii), or

(xi)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of a Loan Party;

(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,

(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts and Eligible Real
Property) that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Revolver Amount;

(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;

(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

 

-108-



--------------------------------------------------------------------------------

(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.

14.2    Replacement of Certain Lenders.

(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or

 

-109-



--------------------------------------------------------------------------------

any Lender on any occasion shall affect or diminish Agent’s and each Lender’s
rights thereafter to require strict performance by Parent and the other
Borrowers of any provision of this Agreement. Agent’s and each Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Agent or any Lender may have.

15.    AGENT; THE LENDER GROUP.

15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain perfected, the security interests and
Liens upon Collateral pursuant to the Loan Documents, (c) make Revolving Loans,
for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

-110-



--------------------------------------------------------------------------------

15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.

 

-111-



--------------------------------------------------------------------------------

If any Lender obtains actual knowledge of any Event of Default, such Lender
promptly shall notify the other Lenders and Agent of such Event of Default. Each
Lender shall be solely responsible for giving any notices to its Participants,
if any. Subject to Section 15.4, Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.

15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers). In the event Agent is not reimbursed

 

-112-



--------------------------------------------------------------------------------

for such costs and expenses by the Loan Parties and their Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable thereof. Whether or not the transactions contemplated hereby
are consummated, each of the Lenders, on a ratable basis, shall indemnify and
defend the Agent-Related Persons (to the extent not reimbursed by or on behalf
of Borrowers and without limiting the obligation of Borrowers to do so) from and
against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrowers. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

15.8    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

15.9    Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is

 

-113-



--------------------------------------------------------------------------------

continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a Loan
Party or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Loan Party or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11    Collateral Matters.

(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.4 (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Loan Party or any of
its Subsidiaries owned any interest at the time Agent’s Lien was granted nor at
any time thereafter, (iv) constituting property leased or licensed to a Loan
Party or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, or (v) in connection
with a credit bid or purchase authorized under this Section 15.11. The Loan
Parties and the Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (a) consent to the
sale of, credit bid, or purchase (either directly or indirectly through one or
more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in

 

-114-



--------------------------------------------------------------------------------

any judicial action or proceeding or by the exercise of any legal or equitable
remedy. In connection with any such credit bid or purchase, (i) the Obligations
owed to the Lenders and the Bank Product Providers shall be entitled to be, and
shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims being estimated for such purpose if the fixing
or liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Equity Interests of the any entities that
are used to consummate such credit bid or purchase), and (ii) Agent, based upon
the instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders and the Bank Product Providers (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration; provided, that Bank Product Obligations not entitled to the
application set forth in Section 2.4(b)(iii)(J) shall not be entitled to be, and
shall not be, credit bid, or used in the calculation of the ratable interest of
the Lenders and Bank Product Providers in the Obligations which are credit bid.
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate (by contract or otherwise) any Lien granted to or held by Agent on
any property under any Loan Document (a) to the holder of any Permitted Lien on
such property if such Permitted Lien secures purchase money Indebtedness
(including Capitalized Lease Obligations) which constitute Permitted
Indebtedness and (b) to the extent Agent has the authority under this
Section 15.11 to release its Lien on such property.

(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care,

 

-115-



--------------------------------------------------------------------------------

disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise expressly provided herein.

15.12    Restrictions on Actions by Lenders; Sharing of Payments.

(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.

(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

-116-



--------------------------------------------------------------------------------

15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon the Loan Parties’ and
their Subsidiaries’ books and records, as well as on representations of
Borrowers’ personnel,

(d)    agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

 

-117-



--------------------------------------------------------------------------------

15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.18    Reserved.

16.    WITHHOLDING TAXES.

16.1    Payments. All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by applicable law, and in the event any
deduction or withholding of Taxes is required, the applicable Loan Party shall
make the requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.
Furthermore, if any such Tax is an Indemnified Taxes or an Indemnified Tax is so
levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein. The Loan Parties will promptly pay any Other Taxes
or reimburse Agent for such Other Taxes upon Agent’s demand. The Loan Parties
shall jointly and severally indemnify each Indemnified Person (as defined in
Section 10.3) (collectively a “Tax Indemnitee”) for the full amount of
Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee). The obligations of the
Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.

 

-118-



--------------------------------------------------------------------------------

16.2    Exemptions.

(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:

(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with
proper attachments as applicable);

(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or

(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender’s reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any

 

-119-



--------------------------------------------------------------------------------

information that it deems to be confidential (including without limitation, its
tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent and Administrative Borrower (or, in the case
of a Participant, to the Lender granting the participation only) of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA or an intergovernmental agreement
after the date of this Agreement.

16.3    Reductions.

(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such

 

-120-



--------------------------------------------------------------------------------

Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which the Loan Parties have
paid additional amounts pursuant to this Section 16, so long as no Default or
Event of Default has occurred and is continuing, it shall pay over such refund
to the Administrative Borrower on behalf of the Loan Parties (but only to the
extent of payments made, or additional amounts paid, by the Loan Parties under
this Section 16 with respect to Indemnified Taxes giving rise to such a refund),
net of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that the Loan Parties, upon the request of
Agent or such Lender, agrees to repay the amount paid over to the Loan Parties
(plus any penalties, interest or other charges, imposed by the applicable
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of Agent or
Lender hereunder as finally determined by a court of competent jurisdiction) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to Loan Parties or any other Person or require
Agent or any Lender to pay any amount to an indemnifying party pursuant to
Section 16.4, the payment of which would place Agent or such Lender (or their
Affiliates) in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

17.    GENERAL PROVISIONS.

17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Parent, each other Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.

17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any other
Borrower, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

-121-



--------------------------------------------------------------------------------

17.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to thfor the be applicable Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by

 

-122-



--------------------------------------------------------------------------------

telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

17.8    Revival and Reinstatement of Obligations; Certain Waivers.

(a)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made. If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability. This provision shall survive the termination of this Agreement
and the repayment in full of the Obligations.

(b)    Reserved.

17.9    Confidentiality.

(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing

 

-123-



--------------------------------------------------------------------------------

party agrees to provide Borrowers with prior notice thereof, to the extent that
it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to Borrowers pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation and (y) any disclosure under this clause (iv) shall be limited to the
portion of the Confidential Information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (v) as may
be agreed to in advance in writing by Borrowers, (vi) as requested or required
by any Governmental Authority pursuant to any subpoena or other legal process;
provided, that (x) prior to any disclosure under this clause (vi) the disclosing
party agrees to provide Borrowers with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Borrowers pursuant to
the terms of the subpoena or other legal process and (y) any disclosure under
this clause (vi) shall be limited to the portion of the Confidential Information
as may be required by such Governmental Authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives), (viii)
in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement; provided, that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information either subject to the terms of
this Section 17.9 or pursuant to confidentiality requirements substantially
similar to those contained in this Section 17.9 (and such Person may disclose
such Confidential Information to Persons employed or engaged by them as
described in clause (i) above), (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause
(ix) with respect to litigation involving any Person (other than any Borrower,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrowers with prior written
notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

(c)    Each Loan Party agrees that Agent may make Borrower Materials available
to the Lenders by posting the Communications on IntraLinks, SyndTrak or a
substantially similar secure electronic transmission system (the “Platform”).
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of the Borrower Materials, or the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by Agent in connection with the Borrower
Materials or the Platform. In no event shall Agent or any of the Agent-Related
Persons have any liability to the Loan Parties, any Lender or any other person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or Agent’s transmission of
communications through the Internet, except to the extent the liability of such

 

-124-



--------------------------------------------------------------------------------

person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct. Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

17.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11    Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13    Parent_as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and

 

-125-



--------------------------------------------------------------------------------

Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and the other Loan Documents (and any
notice or instruction provided by Administrative Borrower shall be deemed to be
given by Borrowers hereunder and shall bind each Borrower), (b) to receive
notices and instructions from members of the Lender Group (and any notice or
instruction provided by any member of the Lender Group to the Administrative
Borrower in accordance with the terms hereof shall be deemed to have been given
to each Borrower), (c) to enter into Bank Product Provider Agreements on behalf
of Borrowers and their Subsidiaries, and (d) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Revolving
Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (i) the handling of the Loan Account and
Collateral of Borrowers as herein provided, or (ii) the Lender Group’s relying
on any instructions of the Administrative Borrower, except that Borrowers will
have no liability to the relevant Agent-Related Person or Lender-Related Person
under this Section 17.13 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

17.14    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-126-



--------------------------------------------------------------------------------

[Signature pages to follow.]

 

-127-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

PARENT AND A BORROWER:

    SALEM MEDIA GROUP, INC., a Delaware corporation     By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer

BORROWERS:

    AIR HOT, INC.     BISON MEDIA, INC.     CARON BROADCASTING, INC.     COMMON
GROUND BROADCASTING, INC.     INSPIRATION MEDIA, INC.     NEW INSPIRATION
BROADCASTING COMPANY, INC.     NI ACQUISITION CORP.     PENNSYLVANIA MEDIA
ASSOCIATES, INC.     REACH SATELLITE NETWORK, INC.     SALEM CONSUMER PRODUCTS,
INC.     SALEM COMMUNICATIONS HOLDING CORPORATION     SALEM MEDIA OF COLORADO,
INC.     SALEM MEDIA OF HAWAII, INC.     SALEM MEDIA OF KENTUCKY, INC.     SALEM
MEDIA OF OHIO, INC.     SALEM MEDIA OF OREGON, INC.     SALEM MEDIA OF TEXAS,
INC.     SALEM MEDIA OF VIRGINIA, INC.     SALEM MEDIA REPRESENTATIVES, INC.    
SALEM PUBLISHING, INC.     SALEM RADIO NETWORK INCORPORATED     SALEM RADIO
PROPERTIES, INC.     SCA LICENSE CORPORATION     SOUTH TEXAS BROADCASTING, INC.
    SRN NEWS NETWORK, INC.     SRN STORE, INC.     By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BORROWERS:

    INSPIRATION MEDIA OF TEXAS, LLC     BY:   SCA LICENSE CORPORATION,       its
Managing Member     SALEM MEDIA OF ILLINOIS, LLC     BY:   SCA LICENSE
CORPORATION,       its Managing Member     SALEM MEDIA OF MASSACHUSETTS, LLC    
BY:   SCA LICENSE CORPORATION,       its Managing Member     SALEM MEDIA OF NEW
YORK, LLC     BY:   SCA LICENSE CORPORATION,       its Managing Member     SALEM
RADIO OPERATIONS, LLC     BY:   SCA LICENSE CORPORATION,       its Managing
Member     SALEM SATELLITE MEDIA, LLC     BY:   SCA LICENSE CORPORATION,      
its Managing Member     SALEM WEB NETWORK, LLC     BY:   SCA LICENSE
CORPORATION,       its Managing Member     SCA-PALO ALTO, LLC     BY:   SCA
LICENSE CORPORATION,       its Managing Member     By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer     EAGLE
PRODUCTS, LLC     BY:   CARON BROADCASTING, INC.,       its Managing Member    
By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENT AND LENDER:

   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association, as Agent and as a Lender

    By:  

/s/ Nicholas Ply

    Name:   Nicholas Ply       Its Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                      (“Assignor”) and
                     (“Assignee”). Reference is made to the Agreement described
in Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

1.    In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Term Loan and the Revolving
Loans assigned hereunder, as reflected on Assignor’s books and records.

3.    The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is not a natural person, a Loan Party, or an
Affiliate of a Loan Party; (d) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; [and] (e) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender[; and
(f) attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty].

4.    Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent.



--------------------------------------------------------------------------------

The effective date of this Assignment (the “Settlement Date”) shall be the
latest to occur of (a) the date of the execution and delivery hereof by the
Assignor and the Assignee, (b) the receipt by Agent for its sole and separate
account a processing fee in the amount of $3,500 (if required by the Credit
Agreement), (c) the receipt of any required consent of the Agent and Borrowers,
and (d) the date specified in Annex I.

5.    As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6.    Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.

7.    This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.

8.    THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR],

 

as Assignor

By  

                     

  Name:   Title:

[NAME OF ASSIGNEE],

 

as Assignee

By  

                     

  Name:   Title:

 

ACCEPTED THIS      DAY OF                      WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Agent, as Swing Lender and as
Issuing Bank

By

 

                                  

  Name:   Title: [[                    ], [as Swing Lender] [and] [as Issuing
Bank]      By  

                                  

  Name:   Title:]

[SALEM MEDIA GROUP, INC., a Delaware corporation, as Administrative Borrower

By  

                                  

  Name:   Title:]1

 

 

1  Include to the extent required by Section 13.1(a)(i)(A).



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1. Borrowers: SALEM MEDIA GROUP, INC., a Delaware corporation (“Parent”), and
its Subsidiaries from time to time party to the Credit Agreement

 

2. Name and Date of Credit Agreement:

Credit Agreement dated as of May 19, 2017 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
Parent, as parent, Borrowers, the lenders party thereto as “Lenders”, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), as administrative agent for each member of the Lender Group and the
Bank Product Providers.

 

3.   Date of Assignment Agreement:                         4.   Amounts:     a.
  Assigned Amount of Revolver Commitment   $                      b.   Assigned
Amount of Revolving Loans   $                    5.   Settlement Date:  
                      6.   Purchase Price   $                   

 

7. Notice and Payment Instructions, etc.

 

  Assignee:    Assignor:                                            
                                                                           
                                                                               
                                                                           
                                                                               
                                                                           
                                      



--------------------------------------------------------------------------------

LOGO [g344767g52g55.jpg]   Summary Page Borrowing Base Certificate  

Date                             

Name                                                                  

A/R As of:                     

 

 

The undersigned, Salem Media Group, Inc. (“Parent”), pursuant to that certain
Credit Agreement dated as of May 19, 2017 (as amended, restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the “Credit
Agreement”), entered into among Parent, the Subsidiaries of Parent identified on
the signature pages of thereof as “Borrowers”, those additional entities that
thereafter become parties thereto as Borrowers in accordance with the terms
thereof by executing the form of Joinder attached thereto as Exhibit J-1
(together with Parent, each a “Borrower” and individually and collectively,
jointly and severally, the “Borrowers”), the lenders signatory thereto from time
to time and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as thadministrative agent for each member of the Lender Group and
the Bank Product Providers (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”), hereby certifies to Agent that the
following items, calculated in accordance with the terms and definitions set
forth in the Credit Agreement for such items, are true and correct.

 

 

Accounts Receivable and Real Estate

 

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance                                        

 

Less Ineligibles (detailed on page 2)

                                         

 

Eligible Accounts Receivable

                                          Accounts Receivable Availability
before Sublimit(s)                                                     Net
Available Accounts Receivable after Sublimit(s)           Appraised FMV of Real
Estate                                        Net Available Real Estate after
Sublimit                   Summary & Other Assets         Reserves        
                                                                         
                                                              
                                                                        
                                                                         
                               Total Reserves Calculated before the Credit Line
    —               Total Collateral Availability     —      
                                                                              
                                                Suppressed Availability   —    
  Availability before Reserves          Total Credit Line     30,000,000.00    
    —       Reserves                                              
                                                                          
                                                                           
                                                                      
                                                                     Total
Reserves Calculated after the Credit Line         —                   Total
Availability after Reserves before Loan Balance and LCs       —       Letter of
Credit Balance                                        
                                  As of:                         —       Loan
Ledger Balance                                        
                                      As of:                         —          
        Net Availability         —      



 

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of the Borrowers that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

 

 

Authorized Signer



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Parent’s letterhead]

 

To: Wells Fargo Bank, National Association

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

Attn: Loan Portfolio Manager

 

  Re: Compliance Certificate dated              , 20    

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of May 19,
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among SALEM MEDIA GROUP, INC., a Delaware
corporation (“Parent”), the Subsidiaries of Parent identified on the signature
pages thereof as “Borrowers”, and those additional entities that become parties
thereto as Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1 (each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”), the lenders
identified on the signature pages thereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a “Lender”
and, collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity “Agent”). Capitalized
terms used herein, but not specifically defined herein, shall have the meanings
ascribed to them in the Credit Agreement.

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Parent hereby certifies as of the date hereof that:

1.    The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto has been prepared in accordance with GAAP (except, in
the case of unaudited financial statements, for year-end audit adjustments and
the lack of footnotes), and fairly presents in all material respects the
financial condition of Parent, Borrowers and their Subsidiaries as of the date
set forth therein.

2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.

3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Parent and its Subsidiaries have taken, are taking, or propose to
take with respect thereto.



--------------------------------------------------------------------------------

4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of each of Parent and each Borrower set forth in the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date.

5.    As set forth on Schedule 4 attached hereto is a written report of all new
Patents, Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of each Loan Parties’ business, in each case, which
were acquired, registered, or for which applications for registration were filed
by any Loan Party and any statement of use or amendment to allege use with
respect to intent-to-use trademark applications, in each case since the date the
last Compliance Certificate was delivered.

6.    [As of the date hereof, Borrowers and their Subsidiaries are in compliance
with the applicable covenant contained in Section 7 of the Credit Agreement.]1

7.    [Set forth on Schedule 5 are the calculations of EBITDA and Fixed Charge
Coverage Ratio for the accounting period covered by the attached financial
information.]2

[Signature page follows.]

 

 

1  Paragraphs 6 should not be included in a Compliance Certificate unless a
Covenant Testing Period is in effect. “Covenant Testing Period” means a period
(a) commencing on the last day of the fiscal month of Parent most recently ended
prior to a Covenant Trigger Event for which Borrowers are required to deliver to
Agent monthly financial statements pursuant to Schedule 5.1 to this Agreement,
and (b) continuing through and including the first day after such Covenant
Trigger Event that Availability has equaled or exceeded the greater of (a) 15%
of the Maximum Revolver Amount, and (b) $4,500,000 for 60 consecutive days.

2  Paragraph 7 only needs to be included in a Compliance Certificate delivered
at the end of a fiscal quarter or if a Covenant Testing Period is in effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of             , 20    .

 

SALEM MEDIA GROUP, INC.,

a Delaware corporation, as Parent

By:                                        
                                                      Name:  
                                                                               
            Title:                                        
                                                     

 

[SIGNATURE PAGE TO COMPLIANCE CERTIFICATE]



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

Intellectual Property



--------------------------------------------------------------------------------

SCHEDULE 5

Financial Covenant3

I. EBITDA

 

(a) Consolidated Net Income    $                    

(b)

 

(i) Consolidated Interest Charges

   $                    

(ii) federal, state, local, and foreign income tax expense

 

(iii) depreciation and amortization expense

   $                     (iv) stock-based compensation expenses which do not
represent a cash item    $                     (v) other expenses reducing such
Consolidated Net Income which do not represent a cash item in such period   
$                     (vi) fees and expenses associated with the Transactions   
$                     (vii) fees and expenses incurred in connection with any
merger, acquisition or joint venture or disposition    $                    
(viii) fees, costs, charges, expenses and other amounts incurred (or required to
be reimbursed) with respect to field examinations, audit, valuations or other
actions of the Agent or any other member of the Lender Group   
$                     (ix) the amount of “run-rate” cost savings, operating
expense reductions, other operating improvements and expense reductions and
synergies (collectively, the “Cost Savings”) projected by Borrowers in good
faith and certified by an authorized officer of the Administrative Borrower in
writing to be realized as a result of any merger, acquisition, joint venture,
material disposition taken or to be taken by the Borrowers or any of their
Subsidiaries and permitted hereunder, which Cost Savings shall be calculated on
a pro forma basis as though such Cost Savings had been realized on the first day
of such period, net of the amount of actual benefits realized from such actions
during such period and not otherwise added back to EBITDA;   
$                    

 

 

3  The descriptions of the calculations set forth in this certificate are
sometimes abbreviated for simplicity, but are qualified in their entirety by
reference to the full text of the calculations provided in the Credit Agreement.



--------------------------------------------------------------------------------

(c) federal, state, local and foreign income tax credits

 

(d) all non-cash or non-operating items increasing Consolidated Net Income

   $                     (e) EBITDA (Sum of (a) and (b)(i) through (ix) minus
(c) and (d))    $                    

II. Minimum Fixed Charge Coverage Ratio

 

(a) EBITDA (from (e) above)

   $                    

(b) unfinanced Capital Expenditures

   $                    

(c) (a) – (b)

 

(d)

   $                     (i) Consolidated Interest Charges required to be paid
(other than interest paid-in-kind, amortization of financing fees, and other
non-cash Consolidated Interest Charges) during such period   
$                     (ii) scheduled principal payments in respect of
Indebtedness that are required to be paid during such period (including any
required payments or prepayments from excess cash flow during such period)   
$                     (iii) all federal, state, and local income taxes required
to be paid during such period    $                     (iv) all Restricted
Payments paid (whether in cash or other property, other than common Equity
Interests)    $                     (e) Sum of (d)(i) through (iv)   
$                     Ratio of (c) to (e)   

         to 1

Minimum Required

  

1 to 1



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF] JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”), is entered into as of         ,     
20    , by and among                     , a                     (“New
Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of May 19, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the lenders identified on the signature pages
thereto (each of such lenders, together with its successor and permitted
assigns, a “Lender”), Agent, SALEM MEDIA GROUP, INC., a Delaware corporation
(“Parent”), and the Subsidiaries of Parent identified on the signature pages
thereto as “Borrowers” (together with New Borrower, Parent and those additional
Persons that are joined as a party to the Credit Agreement by executing the form
of Joinder attached thereto as Exhibit J-1, each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”), the Lender Group has
agreed to make or issue Loans, Letters of Credit and other certain financial
accommodations thereunder;

WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

WHEREAS, pursuant to that certain Intercompany Subordination Agreement, dated as
of even date with the Credit Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercompany Subordination
Agreement”), by and among Parent, each of Parent’s Subsidiaries listed on the
signature pages thereto as an obligor (such Subsidiaries, together with Parent,
are referred to hereinafter each individually as a “Obligor”, and individually
and collectively, jointly and severally, as “Obligors”) and Agent, each Obligor
has agreed to the subordination of indebtedness of each other Obligor owed to
such Obligor on the terms set forth therein;

WHEREAS, pursuant to that certain Fee Letter, dated as of even date with the
Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to the, the “Fee Letter”), by and among Borrowers and Agent, each Borrower
has agreed to pay certain fees to Agent on the terms set forth therein;

WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and

WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New Borrower, by virtue of the financial
accommodations available to New Borrower from time to time pursuant to the terms
and conditions of the Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:

1.    Joinder of New Borrower to the Credit Agreement. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement it shall be a party to the Credit Agreement as a “Borrower” and shall
be bound by all of the terms, conditions, covenants, agreements and obligations
set forth in the Credit Agreement, (b) accepts joint and several liability for
the Obligations pursuant to the terms of the Loan Documents, and (c) confirms
that, after giving effect to the supplement to the Schedules to the Credit
Agreement provided for in Section 2 below, the representations and warranties
contained in Section 4 of the Credit Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified by
materiality in the context thereof) as they relate to New Borrower as of the
date this Agreement. New Borrower hereby agrees that each reference to a
“Borrower” or the “Borrowers” in the Credit Agreement and the other Loan
Documents shall include New Borrower. New Borrower acknowledges that it has
received a copy of the Credit Agreement and the other Loan Documents and that it
has read and understands the terms thereof.

2.    Updated Schedules. Attached as Exhibit A hereto are supplements to the
information contained in each of [Schedules     ] to the Credit Agreement
revised, which supplements include all information required to be provided
therein with respect to New Borrower. From and after the date hereof, all
references in any Loan Document to any such Schedule to the Credit Agreement
shall mean such Schedule, as amended by Exhibit A attached hereto; provided,
that any use of the term “as of the date hereof” or any term of similar import,
in any provision of the Credit Agreement relating to New Borrower or any of the
information amended by such Schedule hereby, shall be deemed to refer to the
date of this Agreement.

3.    Joinder of New Borrower to the Intercompany Subordination Agreement. By
its execution of this Agreement, New Borrower hereby (a) agrees that from and
after the date of this Agreement it shall be an Obligor under the Intercompany
Subordination Agreement as if it were a signatory thereto and shall be bound by
all of the provisions thereof, and (b) agrees that it shall comply with and be
subject to all the terms, conditions, covenants, agreements and obligations set
forth in the Intercompany Subordination Agreement. New Borrower hereby agrees
that each reference to an “Obligor” or the “Obligors” in the Intercompany
Subordination Agreement shall include New Borrower. New Borrower acknowledges
that it has received a copy of the Intercompany Subordination Agreement and that
it has read and understands the terms thereof.

4.    Joinder of New Borrower to the Fee Letter. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement it shall be a “Borrower” party to the Fee Letter as if it were a
signatory thereto and shall be bound by all of the provisions thereof, and
(b) agrees that it shall comply with and be subject to all of the terms,
conditions, covenants, agreements and obligations set forth in the Fee Letter
applicable to Borrowers. New Borrower hereby agrees that each reference to
“Borrower” or “Borrowers” in the Fee Letter shall include New Borrower. New
Borrower acknowledges that it has received a copy of the Fee Letter and that it
has read and understands the terms thereof.

5.    Representations and Warranties of New Borrower. New Borrower hereby
represents and warrants to Agent for the benefit of the Lender Group and the
Bank Product Providers as follows and on each date as of the date hereof and on
each date on which the representations and warranties of the Borrowers are
remade pursuant to Section 3.2 of the Credit Agreement:

(a)    It (i) is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Agreement and the
other Loan Documents to which it is made a party and to carry out the
transactions contemplated hereby and thereby.

 

2



--------------------------------------------------------------------------------

(b)    The execution, delivery, and performance by it of this Agreement and any
other Loan Document to which New Borrower is made a party (i) have been duly
authorized by all necessary action on the part of New Borrower and (ii) do not
and will not (A) violate any material provision of federal, state, or local law
or regulation applicable to New Borrower or its Subsidiaries, the Governing
Documents of New Borrower or its Subsidiaries, or any order, judgment, or decree
of any court or other Governmental Authority binding on New Borrower or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of New
Borrower or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of New Borrower, other than Permitted
Liens, (D) require any approval of New Borrower’s interestholders or any
approval or consent of any Person under any material agreement of New Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect, or (E) require any
registration with, consent, or approval of, or notice to or other action with or
by, any Governmental Authority, other than (i) registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect, (ii) certain filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the date of this Agreement, (iii) the filing of certain Loan
Documents with the FCC after the date of this Agreement, and (iv) the prior
approval of the FCC, as may be required for the Lenders to exercise certain of
their rights with respect to the FCC Licenses and the Stations, as applicable.

(c)    This Agreement and each Loan Document to which New Borrower is a party is
the legally valid and binding obligation of New Borrower, enforceable against
New Borrower in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

(d)    after giving effect to the supplement to the Schedules to the Credit
Agreement provided for in Section 2 above, Joinder No.      and the Pledged
Interest Addendum, each other representation and warranty applicable to New
Borrower as a Borrower under the Loan Documents is true, correct and complete,
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date).

6.    Additional Requirements. Concurrent with the execution and delivery of
this Agreement, Agent shall have received the following, each in form and
substance satisfactory to Agent:

(a)    a Joinder No.      to the Guaranty and Security Agreement, dated as of
the date hereof, by and among New Borrower and Agent (“Joinder No.     ”),
together with copies of the original Equity Interest certificates, if any,
representing all of the Equity Interests of the Subsidiaries of New Borrower
required to be pledged under the Guaranty and Security Agreement and any
original promissory notes of New Borrower, accompanied by copies of the undated
Equity Interest powers/transfer forms executed in blank, and the same shall be
in full force and effect;

 

3



--------------------------------------------------------------------------------

(b)    a Pledged Interests Addendum by                    , a
                    , dated as of the date hereof, with respect to the pledge of
Equity Interest of New Borrower, owned by                     ,together with
copies of the original stock certificates, if any, representing all of the
Equity Interests of New Borrower held by                     , accompanied by
copies of the undated stock powers executed in blank and other proper
instruments of transfer, and the same shall be in full force and effect;

(c)    appropriate financing statement to be filed in the office of the
                    Secretary of State against New Borrower to perfect the
Agent’s Liens in and to the Collateral of New Borrower;

(d)    a certificate from the Secretary of New Borrower, dated as of the date
hereof, (i) attesting to the resolutions of New Borrower’s [Board of
Directors][Managers] authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which New Borrower is or will
become a party, (ii) authorizing officers of New Borrower to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
of New Borrower;

(e)    a certificate of status with respect to New Borrower, dated as of a
recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of New Borrower, which certificate shall indicate
that New Borrower is in good standing in such jurisdiction;

(f)    certificates of status with respect to New Borrower, dated as of a recent
date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;

(g)    copies of New Borrower’s Governing Documents, as amended, modified or
supplemented to the date hereof, certified by the Secretary of New Borrower; and

(h)    evidence that New Borrower has been added to the Loan Parties’ existing
insurance policies required by Section 5.6 of the Credit Agreement;

(i)    a customary opinion of counsel regarding such matters as to New Borrower
as Agent or its counsel may reasonably request, and which is otherwise in form
and substance reasonably satisfactory to Agent (it being understood that such
opinion shall be limited to this Agreement, and the documents executed or
delivered in connection herewith (including the financing statement filed
against New Borrower); and

(j)    such other agreements, instruments, approvals or other documents
requested by Agent prior to the date hereof in order to create, perfect and
establish the first priority of, or otherwise protect, any Lien purported to be
covered by any Loan Document or otherwise to effect the intent that New Borrower
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that, to the extent set forth in the Credit Agreement and
the Guaranty and Security Agreement, all property and assets of New Borrower
shall become Collateral for the Obligations.

Notwithstanding anything herein to the contrary, prior to the Discharge of Notes
Obligations (as defined in the Intercreditor Agreement), the requirements of
this Agreement to deliver stock certificates and stock powers to Agent shall be
deemed satisfied by delivery of such original stock certificates and stock
powers to Senior Secured Note Agent (as bailee for Agent as provided in the
Intercreditor Agreement).

 

4



--------------------------------------------------------------------------------

7.    Further Assurances. At any time upon the reasonable request of Agent, New
Borrower shall promptly execute and deliver to Agent such Additional Documents
as Agent shall reasonably request pursuant to the Credit Agreement and the other
Loan Documents, in each case in form and substance reasonably satisfactory to
Agent.

8.    Notices. Notices to New Borrower shall be given in the manner set forth
for Borrowers in Section 11 of the Credit Agreement.

9.    Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

10.    Binding Effect. This Agreement shall be binding upon New Borrower, and
the other Loan Parties and shall inure to the benefit of the Agent and the
Lenders, together with their respective successors and permitted assigns.

11.    Effect on Loan Documents.

(a)    Except as contemplated to be supplemented by this Agreement, Joinder No.
     and the Pledged Interests Addendum, the Credit Agreement, the Fee Letter,
the Intercompany Subordination Agreement and each other Loan Document shall
continue to be, and shall remain, in full force and effect. Except as expressly
contemplated hereby, this Agreement shall not be deemed (i) to be a waiver of,
or consent to, or a modification or amendment of any other term or condition of
the Credit Agreement, the Fee Letter, the Intercompany Subordination Agreement
or any of the instruments or agreements referred to therein, as the same may be
amended or modified from time to time.

(b)    Each reference in the Credit Agreement and the other Loan Documents to
“Borrower”, “Obligor” or words of like import referring to a Borrower or an
Obligor shall include and refer to New Borrower and (b) each reference in the
Credit Agreement, the Fee Letter, the Intercompany Subordination Agreement or
any other Loan Document to this “Agreement”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the
Credit Agreement, the Fee Letter, the Intercompany Subordination Agreement or
any other Loan Document shall mean and refer to such agreement as supplemented
by this Agreement, Joinder No.      and the Pledged Interests Addendum.

12.    Miscellaneous

(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic image scan transmission (e.g., “PDF” or “tif” via email) shall be
equally effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the

 

5



--------------------------------------------------------------------------------

remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction. Each provision of
this Agreement shall be severable from every other provision of this Agreement
for the purpose of determining the legal enforceability of any specific
provision.

(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or New Borrower, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

(e)    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.

(f)    This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

[remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

NEW BORROWER:    

                                         ,

a                                                              

    By:                                        
                                                              Name:  
                                                                               
                    Title:                                        
                                                         

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

AGENT:

   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association

    By:  

                     

    Name:  

                     

    Title:  

                     

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

CAPITALIZATION OF BORROWERS



--------------------------------------------------------------------------------

SCHEDULE 4.1(c)

CAPITALIZATION OF BORROWERS’ SUBSIDIARIES



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Bank, National Association, as Agent

under the below referenced Credit Agreement

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

Attn: Loan Portfolio Manager

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of May 19,
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among SALEM MEDIA GROUP, INC., a Delaware
corporation (“Parent”), the Subsidiaries of Parent identified on the signature
pages thereof as “Borrowers”, and those additional entities that become parties
thereto as Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1 (each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”), the lenders
identified on the signature pages thereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a “Lender”
and, collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity “Agent”). Capitalized
terms used herein, but not specifically defined herein, shall have the meanings
ascribed to them in the Credit Agreement.

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $         (the “LIBOR
Rate Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, 6] month(s)
commencing on                     .

Administrative Borrower represents and warrants that (i) as of the date hereof,
the representations and warranties of each of Parent and each Borrower contained
in the Credit Agreement and in the other Loan Documents are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date)), (ii) each of the
covenants and agreements



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as Agent

Page 2

 

contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and
(iii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.

[signature pages follow]



--------------------------------------------------------------------------------

Dated:                                        
                                                             SALEM MEDIA GROUP,
INC., a Delaware corporation, as Administrative Borrower By  
                                                                               
                   Name:                                        
                                                             Title:  
                                                                               
                  

 

[SIGNATURE PAGE TO LIBOR NOTICE]



--------------------------------------------------------------------------------

EXHIBIT P-1

[FORM OF] PERFECTION CERTIFICATE

Reference is hereby made to (a) that certain Credit Agreement, dated as of
May 19, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among Salem Media Group, Inc., a
Delaware corporation (“Parent”), each of the Parent’s corporate subsidiaries
identified on Exhibit A attached hereto (the “Corporate Subsidiaries”), each of
the Parent’s limited liability company subsidiaries identified on Exhibit B
attached hereto (the “LLC Subsidiaries”), Eagle Products, LLC, a Delaware
limited liability company (“Eagle”), and those additional entities that become
parties thereto as Borrowers in accordance with the terms thereof by executing
the form of Joinder attached thereto as Exhibit J-1 (together with Parent, the
Corporate Subsidiaries, the LLC Subsidiaries and Eagle, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), the
lenders identified on the signature pages thereof (each of such lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender” and, collectively, the “Lenders”), and Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns “Administrative Agent”)
and as lead arranger, (b) that certain Indenture, dated as of May 19, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Indenture”), by and among Parent, each of the Parent’s subsidiaries that are
signatories thereto, as “Guarantors”, and U.S. Bank National Association as
“Trustee”, (c) that certain Guaranty and Security Agreement dated as of May 19,
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Guaranty and Security Agreement”) by and among Parent, Borrowers and
the Subsidiaries of Borrowers party thereto (each, a “Grantor” and collectively,
the “Grantors”), and Administrative Agent, and (d) that certain Security
Agreement dated as of May 19, 2017 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Notes Security Agreement”) by and
among Parent, Borrowers and the Subsidiaries of Borrowers party thereto and U.S.
Bank National Association as “Collateral Agent” (together with the
Administrative Agent, the “Agents”) (together with the Guaranty and Security
Agreement, the “Security Agreements”).

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term “Loan Parties” shall mean
the “Loan Parties” as that term is defined in the Credit Agreement and “Code”
shall mean the “Code” as that term is defined in the Security Agreements.

The undersigned, the Chief Financial Officer of the Parent, the Corporate
Subsidiaries, Carbon Broadcasting, Inc., an Ohio corporation, in its capacity as
Manager of Eagle (the “Eagle Manager”) and SCA License Corporation, a Delaware
corporation, in its capacity as Manager of the LLC Subsidiaries (the “LLC
Manager”), hereby certifies in my capacity as Chief Financial Officer and not in
my individual capacity to Agents and each of the other members of the Lender
Group and the Bank Product Providers as follows as of May 19, 2017:

1.    Names.

(a)    The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a). Each Loan Party is (i) the type of entity disclosed next to its



--------------------------------------------------------------------------------

name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Loan Party that is a
registered organization, the Federal Taxpayer Identification Number of each Loan
Party and the jurisdiction of formation of each Loan Party. Each Loan Party has
qualified to do business in the states listed on Schedule 1(a).

(b)    Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.

(c)    Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.

2.    Chief Executive Offices. The chief executive office of each Loan Party is
located at the address set forth in Schedule 2 hereto.

3.    Real Property.

(a)    Attached hereto as Schedule 3(a) is a list of all (i) Real Property (as
defined in the Security Agreements) of each Loan Party, (ii) filing offices for
any mortgages to encumber the Real Property pursuant to the Loan Documents,
(iii) common names, addresses and uses of each parcel of Real Property (stating
improvements located thereon) and (iv) other information relating thereto
required by such Schedule. Except as described on Schedule 3(a) attached hereto:
(A) no Loan Party has entered into any leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described on Schedule 3(a) and (B) no Loan Party has any leases which
require the consent of the landlord, tenant or other party thereto to the
transactions contemplated by the Loan Documents. The legal descriptions of real
property to be encumbered by a mortgage pursuant to the Loan Documents shall be
attached to the recorded mortgage thereof.

(b)    Schedule 3(b) sets forth all third parties (“Bailees”) with possession of
any Collateral (including inventory and equipment) of the Loan Parties,
including the name and address of such Bailee, a description of the inventory
and equipment in such Bailee’s possession and the location of such inventory and
equipment (if none please so state).

4.    Extraordinary Transactions. Except for those purchases, mergers,
acquisitions, consolidations, and other transactions described on Schedule 4
attached hereto, all of the Collateral has been originated by each Loan Party in
the ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.

5.    Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 5(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, Equity Interests of each Loan Party and its
Subsidiaries and the record and beneficial owners of such Equity Interests. Also
set forth on Schedule 5(a) is each equity investment of each Loan Party that
represents 50% or less of the equity of the entity in which such investment was
made. Attached hereto as Schedule 5(b) is a true and correct organizational
chart of Parent, Borrowers and their Subsidiaries.

 

2



--------------------------------------------------------------------------------

6.    Instruments and Chattel Paper. Attached hereto as Schedule 6 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of the date hereof having an aggregate value or face amount in excess
of $1,000,000, including all intercompany notes between or among any two or more
Loan Parties or any of their Subsidiaries.

7.    Intellectual Property.

(a)    Schedule 7(a) provides a complete and correct list of all registered
Copyrights (as defined in the Security Agreements) owned by any Loan Party, all
applications for registration of Copyrights owned by any Loan Party, and all
other Copyrights owned by any Loan Party and material to the conduct of the
business of any Loan Party. Schedule 7(a) provides a complete and correct list
of all Patents (as defined in the Security Agreements) owned by any Loan Party
and all applications for Patents owned by any Loan Party. Schedule 7(a) provides
a complete and correct list of all registered Trademarks (as defined in the
Security Agreements) owned by any Loan Party, all applications for registration
of Trademarks owned by any Loan Party, and all other Trademarks owned by any
Loan Party and material to the conduct of the business of any Loan Party.

(b)    Schedule 7(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Security Agreements) entered into by any
Loan Party pursuant to which (i) any Loan Party has provided any license or
other rights in Intellectual Property (as defined in the Security Agreements)
owned or controlled by such Loan Party to any other Person (other than
non-exclusive software licenses granted in the ordinary course of business) or
(ii) any Person has granted to any Loan Party any license or other rights in
Intellectual Property owned or controlled by such Person that is material to the
business of such Loan Party, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or distributed by such Loan Party;

8.    Commercial Tort Claims. Attached hereto as Schedule 8 is a true and
correct list of all commercial tort claims that exceed $1,000,000 held by each
Loan Party, including a brief description thereof.

9.    Deposit Accounts and Securities Accounts. Attached hereto as Schedule 9 is
a true and complete list of all Deposit Accounts and Securities Accounts (each
as defined in the Security Agreements) maintained by each Loan Party, including
the name of each institution where each such account is held, the name of each
such account and the name of each entity that holds each account.

10.    Letter-of-Credit Rights. Attached hereto as Schedule 10 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$1,000,000.

11.    Other Assets: A Loan Party owns the following kinds of assets:

 

Aircraft:

   Yes  ☐    No  ☒

Vessels, boats or ships:

   Yes  ☐    No  ☒

Railroad rolling stock:

   Yes  ☐    No  ☒

Motor Vehicles or other similar titled collateral:

   Yes  ☒    No  ☐

 

3



--------------------------------------------------------------------------------

If the answer is yes to any of these other types of assets, please describe on
Schedule 11.

12.    Special Grantors. Except as specifically identified on Schedule 12, none
of the Loan Parties is a: (i) primarily engaged in farming operations (as
defined in Section 9-102(a)(35)), (ii) a trust, (iii) a foreign air carrier
within the meaning of the federal aviation act of 1958, as amended, (iv) a
branch or agency of a bank which bank is not organized under the law of the
United States or any state thereof or (v) located (within the meaning of
Section 9-307) in the Commonwealth and Puerto Rico. Each Loan Party identified
on Schedule 12 may be a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC) and the jurisdictions for filing listed next to such
Loan Party’s name on Schedule 12 are the jurisdictions for “transmitting
utility” filings that would be required to be made with respect to such Loan
Party if it were a transmitting utility in order to perfect Agent’s security
interest in the fixtures of such Loan Party by fixture filing.

[The Remainder of this Page has been intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of             , 20    .

 

PARENT:       SALEM MEDIA GROUP, INC., a Delaware corporation       By:  

/s/ Evan D. Masyr

      Name:   Evan D. Masyr       Title:   Chief Financial Officer BORROWERS:  
   

AIR HOT, INC.

BISON MEDIA, INC.

CARON BROADCASTING, INC.

COMMON GROUND BROADCASTING, INC.

INSPIRATION MEDIA, INC.

NEW INSPIRATION BROADCASTING COMPANY, INC.

NI ACQUISITION CORP.

PENNSYLVANIA MEDIA ASSOCIATES, INC.

REACH SATELLITE NETWORK, INC.

SALEM CONSUMER PRODUCTS, INC.

SALEM COMMUNICATIONS HOLDING CORPORATION

SALEM MEDIA OF COLORADO, INC.

SALEM MEDIA OF HAWAII, INC.

SALEM MEDIA OF KENTUCKY, INC.

SALEM MEDIA OF OHIO, INC.

SALEM MEDIA OF OREGON, INC.

SALEM MEDIA OF TEXAS, INC.

SALEM MEDIA OF VIRGINIA, INC.

SALEM MEDIA REPRESENTATIVES, INC.

SALEM PUBLISHING, INC.

SALEM RADIO NETWORK INCORPORATED

SALEM RADIO PROPERTIES, INC.

SCA LICENSE CORPORATION

SOUTH TEXAS BROADCASTING, INC.

SRN NEWS NETWORK, INC.

SRN STORE, INC.

      By:  

/s/ Evan D. Masyr

      Name:   Evan D. Masyr       Title:   Chief Financial Officer

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

BORROWERS:      

INSPIRATION MEDIA OF TEXAS, LLC

SALEM MEDIA OF ILLINOIS, LLC

SALEM MEDIA OF MASSACHUSETTS, LLC

SALEM MEDIA OF NEW YORK, LLC

SALEM RADIO OPERATIONS, LLC

SALEM SATELLITE MEDIA, LLC

SALEM WEB NETWORK, LLC

SCA-PALO ALTO, LLC

      BY:  

SCA LICENSE CORPORATION,

ITS MANAGER

      By:  

/s/ Evan D. Masyr

      Name:   Evan D. Masyr       Title:   Chief Financial Officer       EAGLE
PRODUCTS, LLC       BY:   CARON BROADCASTING, INC.,         ITS MANAGER      
By:  

/s/ Evan D. Masyr

      Name:   Evan D. Masyr       Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

CORPORATE SUBSIDIARIES

AIR HOT, INC.

BISON MEDIA, INC.

CARON BROADCASTING, INC.

COMMON GROUND BROADCASTING, INC.

INSPIRATION MEDIA, INC.

NEW INSPIRATION BROADCASTING COMPANY, INC.

NI ACQUISITION CORP.

PENNSYLVANIA MEDIA ASSOCIATES, INC.

REACH SATELLITE NETWORK, INC.

SALEM CONSUMER PRODUCTS, INC.

SALEM COMMUNICATIONS HOLDING CORPORATION

SALEM MEDIA OF COLORADO, INC.

SALEM MEDIA OF HAWAII, INC.

SALEM MEDIA OF KENTUCKY, INC.

SALEM MEDIA OF OHIO, INC.

SALEM MEDIA OF OREGON, INC.

SALEM MEDIA OF TEXAS, INC.

SALEM MEDIA OF VIRGINIA, INC.

SALEM MEDIA REPRESENTATIVES, INC.

SALEM PUBLISHING, INC.

SALEM RADIO NETWORK INCORPORATED

SALEM RADIO PROPERTIES, INC.

SCA LICENSE CORPORATION

SOUTH TEXAS BROADCASTING, INC.

SRN NEWS NETWORK, INC.

SRN STORE, INC.



--------------------------------------------------------------------------------

EXHIBIT B

LLC SUBSIDIARIES

INSPIRATION MEDIA OF TEXAS, LLC

SALEM MEDIA OF ILLINOIS, LLC

SALEM MEDIA OF MASSACHUSETTS, LLC

SALEM MEDIA OF NEW YORK, LLC

SALEM RADIO OPERATIONS, LLC

SALEM SATELLITE MEDIA, LLC

SALEM WEB NETWORK, LLC

SCA-PALO ALTO, LLC



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

  Registered
Organization
(Yes/No)   Organizational
Number   Federal Taxpayer
Identification Number   Jurisdiction of
Formation  

States Where Qualified

to do Business*1

Salem Media Group, Inc.

  Corporation   Yes   2351582   77-0121400   DE   CA*, IN, WA

Air Hot, Inc.

  Corporation   Yes   4632228   80-0316086   DE   CA, CO, MN, NJ, NY, TX, VA*

Bison Media, Inc.

  Corporation   Yes   19961049899   77-0434654   CO   TX*, WA

Caron Broadcasting, Inc.

  Corporation   Yes   968648   77-0439370   OH   AZ, CA, DC, FL, KY, MI, MD, MO,
NC, OR, SC*, TN, VA, WA

Common Ground Broadcasting, Inc.

  Corporation   Yes   209090-81   93-1079989   OR   AZ*, FL, MN, OH, WA

Eagle Products, LLC

  Limited Liability Company   Yes   5456971   32-0427053   DE   D.C.*, WA

Inspiration Media, Inc.

  Corporation   Yes   2-378992-8   77-0132974   WA   TX

Inspiration Media of Texas, LLC

  Limited Liability Company   Yes   07085781-22   75-2615876   TX  

New Inspiration Broadcasting Company, Inc.

  Corporation   Yes   C0854634   95-3356921   CA   UT, WA

 

1 “*”    Jurisdictions in which failure to be duly qualified or licensed would
constitute a Material Adverse Effect.



--------------------------------------------------------------------------------

NI Acquisition Corp.

  Corporation   Yes   C2032267   77-0472233   CA  

Pennsylvania Media Associates, Inc.

  Corporation   Yes   1546025   94-3134636   PA   FL, GA, MA*, MI, NE KY

Reach Satellite Network, Inc.

  Corporation   Yes   0248743   62-1499223   TN   VA

Salem Consumer Products, Inc.

  Corporation   Yes   4384090   26-0592055   DE   CA*, VA

Salem Communications Holding Corporation

  Corporation   Yes   3231850   52-2253737   DE   AZ, CA*, FL, IN, KY, MD, NC,
NV, OK, OR, TN, VA, WA

Salem Media of Massachusetts, LLC

  Limited Liability Company   Yes   4468736   26-1524392   DE   IL*, KY, MA, MN,
OH

Salem Media of Colorado, Inc.

  Corporation   Yes   19931082450   84-1239646   CO  

Salem Media of Hawaii, Inc.

  Corporation   Yes   3039118   91-1973005   DE   HI*

Salem Media of Illinois, LLC

  Limited Liability Company   Yes   3333936   52-2295222   DE   FL, IL*, NE, TX

Salem Media of Kentucky, Inc.

  Corporation   Yes   0473858   61-1346985   KY  

Salem Media of New York, LLC

  Limited Liability Company   Yes   3333898   52-2293254   DE   NJ, NY*, OR

Salem Media of Ohio, Inc.

  Corporation   Yes   579033   95-3690954   OH  

Salem Media of Oregon, Inc.

  Corporation   Yes   033167-83   77-0114986   OR  

Salem Media of Texas, Inc.

  Corporation   Yes   01319897-00   77-0379125   TX  

Salem Media of Virginia, Inc.

  Corporation   Yes   0488450-8   54-1927897   VA   D.C., MD



--------------------------------------------------------------------------------

Salem Media Representatives, Inc.

  Corporation   Yes   01195013-00   77-0281576   TX   AL, AZ, CA, GA, IL, MI,
MN, MO, NC, NE, NJ, NY, SC, WA

Salem Publishing, Inc.

  Corporation   Yes   0222737   95-3394730   TN   CA, CO, FL, GA, IL, KY, NC,
SC, TX

Salem Radio Network Incorporated

  Corporation   Yes   2290095   77-0305542   DE   CA, CO, KY, LA, MO, MS, NC,
NY, OH, TN, TX*, VA, WA

Salem Radio Operations, LLC

  Limited Liability Company   Yes   3356549   77-0581097   DE  

Salem Radio Properties, Inc.

  Corporation   Yes   3058511   52-2194731   DE   AZ, CA, CO, FL, GA, HI, IA,
IL, IN, KY, MD, NE, OH, PA, SC, TX*, VA, WA

Salem Satellite Media, LLC

  Limited Liability Company   Yes   3399935   52-2324849   DE   VA*

Salem Web Network, LLC

  Limited Liability Company   Yes   2988989   52-2141739   DE   AL, AZ, CA, CO,
FL, GA, IL, IN, MA, MD, MI, MO, NH, NJ, NY, NV, NC, OH, OK, PA, SC, TN*, TX,
VA*, WA, WI, WV

SCA License Corporation

  Corporation   Yes   3258707   52-2255733   DE   CA*, CO, FL, IL, KY, MA, MN,
NJ, NY, OH, VA

SCA-Palo Alto, LLC

  Limited Liability Company   Yes   3543669   36-4502016   DE   CA*

South Texas Broadcasting, Inc.

  Corporation   Yes   0132756600   77-0388924   TX   AR, FL, GA*, MN, NC, NY, VA

SRN News Network, Inc.

  Corporation   Yes   0139401300   77-0426090   TX   D.C., VA

SRN Store, Inc.

  Corporation   Yes   801830764   46-3434092   TX  



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Names

 

Loan Party/Subsidiary

  

Prior Name

   Date of
Change Salem Media Group, Inc.    Salem Communications Corporation    2/19/2015
Salem Media of Massachusetts, LLC    Salem Media Group, LLC    10/28/2015



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Loan

Party/Subsidiary

  

Name of Entity

  

Action

   Date of
Action    State of
Formation    List of All Other
Names Used on Any
Filings with the
Internal Revenue
Service During Past
Five Years

Salem Media of Massachusetts, LLC

  

Salem Media Group, LLC

  

Name Change

   10/28/2015    DE    None

Salem Media Group, Inc.

  

Salem Communications Corporation

  

Name Change

   2/19/2015    DE    None



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Loan

Party/Subsidiary

  

Address

  

County

    

State

Salem Media Group, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Air Hot, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Bison Media, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Caron Broadcasting, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Common Ground Broadcasting, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Eagle Products, LLC

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Inspiration Media, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Inspiration Media of Texas, LLC

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

New Inspiration Broadcasting Company, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

NI Acquisition Corp.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Pennsylvania Media Associates, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Reach Satellite Network, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA

Salem Consumer Products, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura      CA



--------------------------------------------------------------------------------

Salem Communications Holding Corporation

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Massachusetts, LLC

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Colorado, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Hawaii, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Illinois, LLC

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Kentucky, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of New York, LLC

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Ohio, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Oregon, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Texas, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media of Virginia, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Media Representatives, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Publishing, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Radio Network Incorporated

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Radio Operations, LLC

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA

Salem Radio Properties, Inc.

  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA



--------------------------------------------------------------------------------

Salem Satellite Media, LLC  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA Salem Web Network, LLC  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA SCA License Corporation  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA SCA-Palo Alto, LLC  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA South Texas Broadcasting, Inc.  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA SRN News Network, Inc.  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA SRN Store, Inc.  

4880 Santa Rosa Road,

Camarillo, CA 93012

   Ventura    CA



--------------------------------------------------------------------------------

Schedule 3(a)

Real Property

 

I. Owned Real Property

 

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

4880 Santa Rosa Road, Camarillo, CA

 

Ventura County, CA

   Office    Office    Yes    Ventura County Clerk’s Office    No Salem Radio
Properties, Inc.   

70 Salem Turnpike, Saugus, MA

 

Essex County, MA

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

3700 Hazel Ave. (aka 3700 Dix), Lincoln Park, MI

 

Wayne County, MI

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

3201 Mt Troy Rd/Lot & Block 117-P-30, Reserve Township, Pittsburgh, PA

 

Allegheny County, PA

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

3366 Pleasant Valley Road, Seven Hills, OH

 

Cuyahoga County, OH

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

9446 Broadview Road, Broadview Heights (Cleveland), OH

 

Cuyahoga County, OH

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

1377 Salt Springs Road, Warren, OH

 

Trumbull County, OH

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

4623 Corydon Pike, New Albany, IN

 

Floyd County, IN

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

3505 & 3509 Hamburg Pike, Jeffersonville, IN

 

Clark County, IN

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

3000 Colfax Rd (aka 6500 29th Griffith, & 6600 W 29th) Griffith & Gary, IN

 

Lake County, IN

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

2355 Ballard Road (aka 711 Forest Edge Lane) Des Plaines, IN

 

Cook County, IL

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

South of 167th Street, Lockport, IL

 

Will County, IL

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

8214 Old Pond Creek Road, Pegram, TN

 

Davidson County, TN

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

322 Radio Tower Ln (aka Porterfield Rd), Readyville, TN

 

Cannon County, TN

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

14775 Downing Street, Dover, FL

 

Hillsborough County, FL

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

5211 W. Laurel Street, Tampa, FL

 

Hillsborough County, FL

   Office    Office    No       No Salem Radio Properties, Inc.   

.9 miles N of Fre 54 and Meadow Brook Dr., Odessa, FL

 

Pasco County, FL

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

1000 Harbor Lake Dr., Industrial Park, Safety Harbor, FL

 

Pinnellas Park, FL

   Land Only    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

1000 Harbor Lake Dr., Industrial Park, Safety Harbor, FL

 

Pinnellas Park, FL

   Building Only    Transmitter Building, Antenna and Equipment    No    N/A   
No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

9549 Fruitville Rd. (aka 2200 Dog Kennel Rd), Sarasota, FL

 

Sarasota County, FL

   Land Only    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

2000 Cheshire Bridge Road, Atlanta, Edgewood GA

 

Fulton County, GA

  

Transmitter

   Transmitter Building, Antenna and Equipment    No    N/A    No Salem Radio
Properties, Inc.   

1188 Lake View, Altamonte Springs, FL

 

Seminole County, FL

   Office    Office    No    N/A    No Salem Radio Properties, Inc.   

1770 Sheeler Ave., Apopka, FL

 

Orange County, FL

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

1550 E. 58th Avenue (at N. Franklin Street), Commerce City, CO

 

Adams County, CO

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

4580 Airport Road, Colorado Springs, CO

 

El Paso County, CO

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

1600 Longstreet Drive, Riverview Industrial Park (Lot 8,9,10), Lewisville, TX

 

Denton County, TX

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

Industrial Center Road near 111410 and Perrin-Beitel Road, San Antonio, TX

 

Bexar County, TX

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

755 Show Case (aka S. Orange Show Rd)

 

San Bernardino, CA

 

San Bernardino County, CA

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

1154-1160 N. King Street, Honolulu (Oahu) HI

 

Honolulu County, HI

   Office    Office    Yes   

State of

Hawaii

Bureau of Conveyances

   No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

5700 South 36th St. (W of Gifford Rd, S of Rt 92/275), Council Bluffs, IA

 

Pottawattamie County, IA

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

4650 El Reposo Dr. (aka 4970 Wawona St) Los Angeles, CA

 

Los Angeles County, CA

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

642 Parrish Lane, McEwen, TN

 

Humphreys County, TN

   Undeveloped Land    Transmitter Land    No    N/A    No Salem Radio
Properties, Inc.   

3116 St. Augustine Road, Dallas, TX

 

Dallas County, TX

   Undeveloped Land    Transmitter Land    No    N/A    No Salem Radio
Properties, Inc.   

1621 Piney Grove Road (aka 4180 Timber Trace Rd), Loganville, GA

 

Walton County, GA

   Transmitter    Transmitter Building, Antenna and Equipment    Yes    Walton
County Clerk of the Superior Court - Real Estate Division    No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

Piney Grove Rd & Bullock Trail, Loganville, GA

 

Walton County, GA

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

Minnis Rd & Farm to Market 902,

Collinsville, TX

 

Grayson County, TX

   Transmitter    Transmitter Building, Antenna and Equipment    Yes    Grayson
County Clerk’s Office    No Salem Radio Properties, Inc.   

5701 Bruton Road, Dallas, TX

 

Dallas County, TX

   Land    Transmitter building, Antenna and Equipment    No    N/A    No Salem
Radio Properties, Inc.   

10426 Cemetery Road (aka 10426 196th Street SW), Vashon Island, WA

 

King County, WA

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

Muth Valley Rd, Lakeside, CA

 

San Diego County, CA

   Undeveloped Land    Transmitter Land    No    N/A    No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

Buffalo Lane & County Rd #58 (18200 S 180th Springfield)

Springfield, NE

 

Sarpy County, NE

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

6424Hartman Ave. @ 64th St., Omaha, NE

 

Douglas County, NE

   Transmitter    Transmitter Building, Antenna and Equipment    No    N/A    No
Salem Radio Properties, Inc.   

6611 Country Road, McKinney, TX

 

Collin County, TX

   Land    Transmitter Building, Antenna and Equipment    No    N/A    No Salem
Radio Properties, Inc.   

Vacant Land (Longden Ave East of Myrtle Ave), Covina, CA

 

Los Angeles County, CA

   Undeveloped Land    Transmitter Building, Antenna and Equipment    No    N/A
   No Salem Radio Properties, Inc.   

9490 Braun Road, San Antonio, TX

 

Bexar County, TX

   Land    Transmitter Building, Antenna and Equipment    No    N/A    No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

6400 N. Beltline Road, Irving, TX

 

Dallas County, TX

   Office    Office    Yes    Dallas County Clerk - Recording Division    No
Salem Radio Properties, Inc.   

6839 W. Farmer Road, Phoenix, AZ

 

Maricopa County, AZ

   Land    Transmitter, Antenna and Equipment    No    N/A    No Salem Radio
Properties, Inc.   

11430 Gandy Blvd., St. Petersburg, FL

 

Pinellas County, FL

   Land    Transmitter Building, Antenna and Equipment    No    N/A    No Salem
Radio Properties, Inc.   

350 NE 71st Street, Miami, FL

 

Miami-Dade, FL

   Land    Transmitter Building, Antenna and Equipment    No    N/A    No Salem
Radio Properties, Inc.   

4297 Sanders Road, Powder Springs, GA

 

Cobb County, GA

   Land    Transmitter Building, Antenna and Equipment    No    N/A    No



--------------------------------------------------------------------------------

Loan Party

  

Common Name

and Address

  

Purpose/Use

  

Improvements

Located on Real

Property

  

To be Encumbered

by Mortgage

  

Filing Office for
Mortgage

  

Option to Purchase/

Right of First Refusal

Salem Radio Properties, Inc.   

546 Schlueter Germaine Road, Belleville, IL

 

St. Clair County, IL

   Land    Transmitter Building, Antenna and Equipment    No    N/A    No Salem
Radio Properties, Inc.   

917 Lilac Drive, North, Golden Valley, MN

 

Hennepion, MN

   Land    Transmitter Building, Antenna and Equipment    No    N/A    No Salem
Radio Properties, Inc.   

889 Agnew Road, Baldwin, PA

 

Allegheny County, PA

   Land    Transmitter Building, Antenna and Equipment    No    N/A    No



--------------------------------------------------------------------------------

II. Leases

 

ENTITY

 

LEASED PREMISES ADDRESS

 

LANDLORD

Salem Media Group, Inc.   162 Aviador Place, Camarillo, CA 93012   MKL
Properties Salem Radio Network Incorporated   1820 Eastlake Avenue, 1st Floor,
Seattle, WA 98102   Bonneville Int’l Corp Salem Radio Properties, Inc.   23830
Pacific Highway South, Kent, WA 98032   Mulvaney Group Salem Communications
Holding Corporation   3100 John Hinkle Place, Bloomington, IN 47408   Gallagher
Property Mgt Salem Media of Virginia, Inc.   1735 N Lynn Street, 5th Floor,
Arlington, VA 22909   TMG International Place Pennsylvania Media Associates,
Inc.   500 Victory Road in Marina Bay, Quincy, MA 02171   500 Victory Road
Limited Salem Media of New York, LLC   111 Broadway, New York, NY 10006   Clear
Channel Communications Pennsylvania Media Associates, Inc.   875 Greentree Rd,
Pittsburgh, PA 15220   PWC Pitt, LLC New Inspiration Broadcasting Company, Inc.
  One Fremont Pl, 39650 Liberty St, Fremont, CA 94538   Shapell Properties Salem
Media of Ohio, Inc.   8101 North High Street, Columbus, OH 43235   PNL Ohio LLC
Caron Broadcasting, Inc.   12250 Weber Hill Road, St. Louis, MO 63127   Weber
Hill Investments Reach Satellite Network, Inc.   312 South Church Street,
Murfreesboro, TN 37130   Leonard Anderson Caron Broadcasting, Inc.   1990 Main
Street, Office #703, Sarasota, FL 34236   HQ Global dba Regus South Texas
Broadcasting, Inc.   2970 Peachtree NW , Atlanta, GA 30305   TSO Buckhead Centre
Bison Media, Inc.   7150 Campus Drive, Colorado Springs, CO 80920   SW 7150
Campus Dr South Texas Broadcasting, Inc.   6161 Savoy Drive, Houston, TX 770376
  ARI, Inc Salem Media of Illinois, LLC   1916 Gulfway Drive / Hwy 124, Winnie,
TX 77665   Winnie Wash & Storage New Inspiration Broadcasting Company, Inc.  
500 E Esplanade Drive, Oxnard, CA 93036   Duesenberg Investment Co South Texas
Broadcasting, Inc.   415 North McKinley St., Little Rock, AR 72205   Plaza West
Properties Salem Media of Illinois, LLC   11717 Burt Street, Omaha, NE 68154  
11717 LLC Salem Media of Oregon, Inc.   6400 SE Lake Road, Milwaukie, OR 97222
(Portland)   Cruise 224, LLC New Inspiration Broadcasting Company, Inc.   9255
Towne Centre Drive, San Diego, CA 92121   dba La Jolla Centre II LLC Salem Media
of Kentucky, Inc.   9960 Corporate Campus Dr.,Louisville, KY 40223   Fenley
Portfolio Trust Inspiration Media, Inc.   705 Union Station Bldg, Seattle, WA
98104   705 Union Station New Inspiration Broadcasting Company, Inc.   1425/1435
River Park Drive, Sacramento, CA 95815   Point West Corp. Plaza New Inspiration
Broadcasting Company, Inc.   625 The City Drive , Orange, CA 92868   BRE CA
Office Owner LLC South Texas Broadcasting, Inc.   2301 Lucien Way, Maitland, FL
32751   CRP-Colonnades, LLC New Inspiration Broadcasting Company, Inc.   701 N
Brand Boulevard, Glendale, CA 91203   California Credit Union Salem Web Network,
LLC   111 Virginia St., Richmond, VA 23219   JPMCC



--------------------------------------------------------------------------------

Caron Broadcasting, Inc.   300 New Jersey Avenue, NW Washington, DC 20001  
Jones Day Salem Media Representatives, Inc.   14 Penn Plaza, 225 W 34th St,
Manhattan, NY 10001   14 So. Williamsport Holdings Pennsylvania Media
Associates, Inc.   Lots 35 & 36 Pearl Lake, Magnolia Drive, Orlando, FL 32810  
Sandra Parks & Kenneth Brown Caron Broadcasting, Inc.   5757 Blue Lagoon Dr,
Blue Lagoon, Miami, FL 33126   Ivy Blue Lagoon Property LLC Caron Broadcasting,
Inc.   2 Radio Plaza, Ferndale, MI 48220   Greater Boston Radio Common Ground
Broadcasting, Inc.   4 Summit Park Dr., Independence OH 44131-2583   Summit
Cleveland Realty Salem Media of Illinois, LLC   25 Northwest Point, Elk Grove,
IL 60007   NWP Acquisition LLC Caron Broadcasting, Inc.   494 Old Nashville
Highway, Lavergne, TN 37086   Harley Faulkner Salem Media of Massachussetts, LLC
  1860 Mellwood Ave, Louisville, KY 40206   1860 Mellwood, LLC Salem Media of
New York, LLC   110 Commerce Way, Hackensack, NJ 07601   Industrialand
Associates Pennsylvania Media Associates, Inc.   4068 Mystic Valley Parkway,
Medford, MA 02155   Fellsway Associates Salem Radio Properties, Inc.   2355
Ballard Road, Des Plaines, IL 60641   Gillick Realtors Pennsylvania Media
Associates, Inc.   75 Concord Avenue, Lexington, MA 02421   American Tower
Pennsylvania Media Associates, Inc.   Meyers Road, Oak Park, MI 48237-3209  
American Tower Pennsylvania Media Associates, Inc.   115 Longwood Hills Road,
Longwood, FL 32750   American Tower Salem Media of Colorado, Inc.   190 Mine
Lane, Boulder, CO 80302   American Tower Caron Broadcasting, Inc.   150 SW 27th
Avenue, SW Miami, FL 33135   American Tower Salem Media of Massachussetts, LLC  
26501 Renaissance Parkway, Cleveland, OH 44128   American Tower Salem Media of
Kentucky, Inc.   2308 Brunswick Avenue, St. Louis Park, MN 55416   CTD
Properties Salem Media of Kentucky, Inc.   2308 Brunswick Avenue, St. Louis
Park, MN 55416   CTD Properties WWTC Caron Broadcasting, Inc.   1360, LLC -
Virginia Key, Miami-Dade County,   CBS Radio Stations Inc Pennsylvania Media
Associates, Inc.   20931 Meyers Road, Oak Park, MI 48237   Richland Towers Salem
Media of Ohio, Inc.   776 Twin Rivers Drive, Columbus, OH 43215   WBNS-TV Caron
Broadcasting, Inc.   Abbey Road, North Royalton, Ohio 44133   Oschek Family
Radio Tower Trust Salem Media of Ohio, Inc.   950 Stimmel Road, Columbus, OH
43223   Sinclair Communications Salem Radio Properties, Inc.   26700 S.W. 8th
Street, Miami, FL 33194   National Park Services South Texas Broadcasting, Inc.
  2034 Lenox Road, Atlanta, GA 30324   JW Broadcasting South Texas Broadcasting,
Inc.   2034 Lenox Road, Atlanta, GA 30324   JW Broadcasting South Texas
Broadcasting, Inc.   Johnson Road, Alpharetta, GA 30004   SBA Infranstructure,
LLC Common Ground Broadcasting, Inc.   1400 Davis Street, Ferry Road, East
Carondelet, Il 62240   Atsinger Family Trust Caron Broadcasting, Inc.   5820
Cane Ridge Road, Antioch, TN 37013   SBA Towers, Inc. Common Ground
Broadcasting, Inc.   2110 Cliff Road, Eagan, MN 55122-3522   SBC Common Ground
Broadcasting, Inc.   2110 Cliff Road, Eagan, MN 55122-3522   SBC



--------------------------------------------------------------------------------

Pennsylvania Media Associates, Inc.   117 Ridge Park, Lafayette Hill, PA 19444  
SBC Inspiration Media, Inc.   10108 Madison Ave NE, Winslow WA 98110   SBC
Inspiration Media, Inc.   10108 Madison Ave NE, Winslow WA 98110   SBC Common
Ground Broadcasting, Inc.   7401 W. Camelback Road, Phoenix, AZ 85033   SBC New
Inspiration Broadcasting Company, Inc.   1701 Athens Ave, Lincoln, CA 95648  
SBC New Inspiration Broadcasting Company, Inc.   3636 Enterprise Ave., Hayward,
CA 94545   SBC Caron Broadcasting, Inc.   992 Inland Center Drive, San
Bernardino, CA 92408   SBC Pennsylvania Media Associates, Inc.   405 Ring Road,
Altamonte Springs, FL   SBC Salem Media of Colorado, Inc.   Brighton Rd., S of
Bromley Lane, Brighton, CO 80601   SBC Salem Media of Texas, Inc.   7025 E US
Hwy 87, China Grove, TX 78220 (Day Site)   SBC Salem Media of Texas, Inc.   7025
E US Hwy 87, China Grove, TX 78220 (Nite Site)   SBC Common Ground Broadcasting,
Inc.   7401 W. Camelback Road, Phoenix, AZ 85033   SBC South Texas Broadcasting,
Inc.   14919 Welcome Lane Houston, TX, 77014   SBC South Texas Broadcasting,
Inc.   4100 County Road, #833, Alvin, TX 77511   Atsinger Trust/Epperson
Pennsylvania Media Associates, Inc.   00 Salt Marsh, Quincy, MA   Atsinger
Family Trust Inspiration Media of Texas, LLC   1450 Cedar W. Belt Line Road,
Cedar Hill, TX 75104   Sonsinger Broadcasting New Inspiration Broadcasting
Company, Inc.   3951 Canyon De Oro Drive, Encinitas, CA 92024   Atsinger Family
Trust Salem Media of Virginia, Inc.   5217 N 19th Road, Arlington, VA 22207  
Greater Washington Ed South Texas Broadcasting, Inc.   322 1st Street Avenue N,
Suite 500, Minneapolis, MN 55401   DP Property Acquisition, LLC Salem
Publishing, Inc.   895 State Farm Road, Oak Summit Office Park, Boone, NC 28607
  Asheco Salem Radio Network Incorporated   4658 Barranca Parkway, Irvine, CA
92604   The Irvine Company Pennsylvania Media Associates, Inc.   5109 Carder
Road, Orlando, FL 32810   Pinnacle Towers, LLC New Inspiration Broadcasting
Company, Inc.   9588 Chantry Hill Road, Placer (Newcastle) , CA 95658   Cox
Radio Inc Salem Media of Colorado, Inc.   3131 South Vaughn Way, Aurora, CO
80014   CCP I and II LLC Bison Media, Inc.   6169 Transmitter Lane, Colorado
Springs, CO 80920   Cheyenne Propagation Co. Bison Media, Inc.   6169
Transmitter Lane, Colorado Springs, CO 80920   Cheyenne Propagation Co.
Inspiration Media of Texas, LLC   1310 W Beltline Road, Cedar Hill, TX 75104 -  
American Tower Bison Media, Inc.   5800, Dallas County Texas.   Mortenson
Broadcasting Bison Media, Inc.   4605 W. Baker Road, Baytown, TX 77522   Crown
Castle Towers Inspiration Media of Texas, LLC   4930 Military Parkway, Dallas,
TX 75227   MBC of Texas-KKGR



--------------------------------------------------------------------------------

Salem Media of Illinois, LLC   Hwy 90 near FM 1009, Devers, TX 77538-7052  
Spectrasite/American Tower South Texas Broadcasting, Inc.   Crystal Mountain
West, Little Rock, AR 72223   Cumulus Radio Corp Salem Media of Texas, Inc.  
9601 McAllister Freeway, San Antonio, TX 78216   RBL McAll I & II, LP Common
Ground Broadcasting, Inc.   3701 Pinnacle Peak Road, Phoenix, AZ 85050   Sierra
National Corp Salem Media of Oregon, Inc.   9700 SE Eastview Drive, Portland, OR
97086   KPHP Radio New Inspiration Broadcasting Company, Inc.   13019 Glory
Lane, Rancho Cordova, CA 95742   John James Tracy Trust New Inspiration
Broadcasting Company, Inc.   5008 Jefferson Blvd, West Sacramento, CA 95691  
Willowslough Properties Caron Broadcasting, Inc.   1479 Sanborn Road, Yuba City,
CA 95993   Results Radio, LLC Caron Broadcasting, Inc.   21065 County Road 13
(west end Rd 13, Bald Mt), Capay CA   Bald Mountain Comm New Inspiration
Broadcasting Company, Inc.   Gibraltar Peak - 5km NE of Santa Barbara, CA  
Community Radio, Inc. New Inspiration Broadcasting Company, Inc.   11865 Moreno
Avenue, Lakeside, CA 92040   Family Stations Inc Salem Media of Virginia, Inc.  
5601 River Road, Bethesda, MD 20816   Kenwood Golf&Country Salem Media of
Virginia, Inc.   7351 Hunton Street, Warrenton, VA 20187   Radio Companion Caron
Broadcasting, Inc.   1430 Wade Hampton Blvd., Greenville, SC 29614   Bob Jones
University Salem Media of Hawaii, Inc.   45 Ahui Street, Kaka’ ako Makai
Honolulu, Oahu, HI 96813   Office of Hawaiian Affairs Salem Media of Hawaii,
Inc.   Palehua, Oahu, HI, Ala Moana Hotel   Ala Moana Property Pennsylvania
Media Associates, Inc.   5800 N 72nd Street, Omaha NE 68134   Gray Television
Group, Inc. SCA-Palo Alto, LLC   1790 Rutgers St. Palo Alto, CA 94303   San
Franciso Water New Inspiration Broadcasting Company, Inc.   3600 Linda Vista
Drive, Glendale, CA 91206   Richland Towers New Inspiration Broadcasting
Company, Inc.   Fox Television tower on Mt. Wilson   Community Television KCET
Salem Web Network, LLC   6060 Central, Suite 440 Dallas, TX 75206   AP-Prescott
Twin Sixties Salem Radio Network Incorporated   404/402 BNA Drive, Nashville, TN
37217   CCP Property Owner Salem Media of Virginia, Inc.   219 East Davis
Street, Suite 220, Culpepper, VA 22701   Praise Communications New Inspiration
Broadcasting Company, Inc.   9588 Chantry Hill Road, Placer (Newcastle), CA
95658   Pinnacle Towers, LLC Salem Media of Illinois, LLC   4605 West Baker
Road, Harris TX 77520   Pinnacle Towers, LLC Inspiration Media, Inc.   2042 E
Marc Ave., Tacoma WA 98422   Port of Tacoma New Inspiration Broadcasting
Company, Inc.   6501 173rd Ave, SE, Isaaquah, WA 98027   Ratelco Salem Radio
Properties, Inc.   1290 Casitas Vistas Road, Ojai, CA 93001   Rancho Casitas
Salem Media of Oregon, Inc.   4700 Council Crest Dr., Portland, OR 97239  
Stonehenge Tower LLC Salem Media of Oregon, Inc.   4700 Council Crest Dr.,
Portland, OR 97239   Stonehenge Tower LLC Caron Broadcasting, Inc.   4700
Council Crest Dr., Portland, OR 97239   Stonehenge Tower LLC New Inspiration
Broadcasting Company, Inc.   4200 E. Townsend, Orange, CA 92867   Vertical
Bridge Salem Media of Virginia, Inc.   8800 Brookville Road, Silver Spring, MD
20910   Vertical Bridge Salem Media of Ohio, Inc.   825 Greenfield Drive,
Columbus, OH 43223   Vertical Bridge South Texas Broadcasting, Inc.   3111 W
Parkwood Avenue, Friendswood, TX 77546   VB-S1 Assets, LLC



--------------------------------------------------------------------------------

Schedule 3(a)

Real Property (cont.)

Required Consents; Loan Party Held Landlord/ Grantor Interests

I. Landlord’s / Tenant’s Consent Required

None.

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest

 

  •   Salem Radio Properties, Inc. holds Landlord’s Interest at the following
locations:

 

Site Address

   Site Name    Tenant Name 10426 Cemetery Road, Vashon, WA    KGNW-AM    Clear
Channel 18200 S 180th Street, Sarpy, NE    KGBI-FM    NRG Media, LLC Tower A -
199 Ft., Palehua, HI    KAIM-FM    Trinity Broadcasting Network 1290 Casitas
Vistas, Road, Ojai, CA    KDAR-FM    Cumulus 1290 Casitas Vistas, Road, Ojai, CA
   KDAR-FM    Entravision 1621 Piney Grove, Loganville, GA    WFSH-FM    Walton
County 1621 Piney Grove, Loganville, GA    WFSH-FM    Cumulus 8 Tower Road,
Greenville, SC    WGTK-Paris Mountain    Asheville Media Group 9 Tower Road,
Greenville, SC    WGTK-Paris Mountain    Communications Service Center 9 Tower
Road, Greenville, SC    WGTK-Paris Mountain    USA Mobility 9 Tower Road,
Greenville, SC    WGTK-Paris Mountain    LoJack Corporation 9 Tower Road,
Greenville, SC    WGTK-Paris Mountain    Communications Service Center 9 Tower
Road, Greenville, SC    WGTK-Paris Mountain    US Postal Service 9 Tower Road,
Greenville, SC    WGTK-Paris Mountain    Homeland Security-US Customs 9 Tower
Road, Greenville, SC    WGTK-Paris Mountain    Asmore Brothers 9 Tower Road,
Greenville, SC    WGTK-Paris Mountain    IRS 9 Tower Road, Greenville, SC   
WGTK-Paris Mountain    Drug Enforcement Agency



--------------------------------------------------------------------------------

9 Tower Road, Greenville, SC   WGTK-Paris Mountain   Ashmore Brothers 9 Tower
Road, Greenville, SC   WGTK-Paris Mountain   Global Vision 10 Tower Road,
Greenville, SC   WGTK-Paris Mountain   Calvary Chapel of Twin Falls 11 Tower
Road, Greenville, SC   WGTK-Paris Mountain   Total Communications, Inc. 12 Tower
Road, Greenville, SC   WGTK-Paris Mountain   Greenville County 4623 Corydon
Pike, New Albany, IN   WFIA-AM   iHeart Media Tower A-199, Palehua Ridge, HI  
KAIM-FM   One Love Outreach Tower A-199, Palehua Ridge, HI   KAIM-FM  
Hawaii-Three Media (Hochman) Tower A-199, Palehua Ridge, HI   KAIM-FM   Calvary
Chapel of Honolulu Tower A-199, Palehua Ridge, HI   KAIM-FM   Ohana Broadcasting
Tower A-199, Palehua Ridge, HI   KAIM-FM   Univision/HI TV 6839 W Farmer Road,
Phoenix, AZ   KXXT   Gutierrez-Palmemberg, Inc
407 Minnis Road, & Farm 902, Grayson County, TX   KWRD-FM-Ethel Tower   Radio
One 407 Minnis Road, & Farm 902, Grayson County, TX   KWRD-FM-Ethel Tower   ABC
Radio Disney Agnew Road, Baldwin Boro, Lot:00075 Blk:0058J   WPGP-AM   iHeart
3201 Mt. Troy Road, Reserve Township   WPIT-AM   T-Mobile 4880 Santa Rosa Road,
Camarillo, CA   Corporate Head.   Noridian Solutions 4880 Santa Rosa Road,
Camarillo, CA   Corporate Head.   Robert Brown 4880 Santa Rosa Road, Camarillo,
CA   Corporate Head.   Eric Halvorson 4880 Santa Rosa Road, Camarillo, CA  
Corporate Head.   George Nasser 4880 Santa Rosa Road, Camarillo, CA   Corporate
Head.   Media & Public Affairs Strategy 4880 Santa Rosa Road, Camarillo, CA  
Corporate Head.   Peter Chang



--------------------------------------------------------------------------------

Schedule 3(b)

Bailees

None.



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

None.



--------------------------------------------------------------------------------

Schedule 5(a)

(a) Equity Interests of Loan Parties and Subsidiaries

 

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest    Percent
Pledged   Air Hot, Inc.   

Salem Media Group, Inc.

 

f/k/a Salem Communications Corporation

   2    1,000      100 %  Bison Media, Inc.    Salem Communications Holding
Corporation    3    1,000      100 %  Caron Broadcasting, Inc.    Salem
Communications Holding Corporation    2    1,000      100 %  Common Ground
Broadcasting, Inc.    Salem Communications Holding Corporation    003    1,000
     100 %  Inspiration Media, Inc.    Salem Communications Holding Corporation
   2    100      100 %  Inspiration Media of Texas, LLC    Salem Radio
Operations, LLC and SCA License Corporation    N/A    Membership Interests     
100 %  Eagle Products, LLC    Caron Broadcasting, Inc.    N/A    Membership
Interests      100 % 



--------------------------------------------------------------------------------

New Inspiration Broadcasting

Company, Inc.

   Salem Communications Holding Corporation    4    30,600      100 % 

NI Acquisition Corp.

   Salem Communications Holding Corporation    3    1,000      100 % 

Pennsylvania Media Associates, Inc.

   Salem Communications Holding Corporation    2    1,000      100 % 

Reach Satellite Network, Inc.

   Salem Communications Holding Corporation    22    100      100 % 

Salem Communications Holding Corporation

   Salem Communications Corporation    1    1,000      100 % 

Salem Consumer Products, Inc.

   Salem Communications Holding Corporation    2    1,000      100 % 

Salem Media of Massachusetts, LLC

   SCA License Corporation    N/A    Membership
Interests      100 % 

Salem Media of Colorado, Inc.

   Salem Communications Holding Corporation    2    1,000      100 % 

Salem Media of Hawaii, Inc.

   Salem Communications Holding Corporation    2    1,000      100 % 



--------------------------------------------------------------------------------

Salem Media of Illinois, LLC

   Salem Radio Operations, LLC and SCA License Corporation    N/A    Membership
Interests    100%

Salem Media of Kentucky, Inc.

   Salem Communications Holding Corporation    2    1,000    100%

Salem Media of New York, LLC

   Salem Radio Operations, LLC and SCA License Corporation    N/A    Membership
Interests    100%

Salem Media of Ohio, Inc.

   Salem Communications Holding Corporation    7    100    100%

Salem Media of Oregon, Inc.

   Salem Communications Holding Corporation    4    100    100%

Salem Media of Texas, Inc.

   Salem Communications Holding Corporation    2    1,000    100%   

New Inspiration Broadcasting

Company, Inc.

   6                850   

Salem Media of Virginia, Inc.

   Salem Communications Holding Corporation    4    150    100%

Salem Media Representatives, Inc.

   Salem Communications Holding Corporation    2    1,000    100%

Salem Publishing, Inc.

   Salem Communications Corporation    8    1,000    100%



--------------------------------------------------------------------------------

Salem Radio Network Incorporated

   Salem Communications Holding Corporation    6    200      100 % 

Salem Radio Operations, LLC

   SCA License Corporation    N/A    Membership
Interests      100 % 

Salem Radio Properties, Inc.

   Salem Communications Holding Corporation    2    1,000      100 % 

Salem Satellite Media, LLC

   SCA License Corporation    N/A    Membership
Interests      100 % 

Salem Web Network, LLC

   SCA License Corporation    N/A    Membership
Interests      100 % 

SCA License Corporation

   Salem Communications Holding Corporation    3    1,000      100 % 

SCA-Palo Alto, LLC

   SCA License Corporation    N/A    Membership
Interests      100 % 

South Texas Broadcasting, Inc.

   Salem Communications Holding Corporation    2    1,000      100 % 

SRN News Network, Inc.

   Salem Communications Holding Corporation    2    1,000      100 % 

SRN Store, Inc.

   Salem Radio Network Incorporated    2    1,000      100 % 



--------------------------------------------------------------------------------

Schedule 5(b)

Organizational Chart

See attached.



--------------------------------------------------------------------------------

Schedule 6

None.



--------------------------------------------------------------------------------

Schedule 7(a)

Copyrights, Patents and Trademarks

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

  

TITLE

   REGISTRATION
NUMBER

Salem Communications Holding Corporation

  

The Bill Bennett Show, Episodes 1-29, 31,32, 39-42; 2/1/07 - 3/30/07

   SRu000879938

Salem Communications Holding Corporation

  

Bill Bennett’s “Morning in America”, Episodes 108-172, 7/1/07 - 9/30/07

   SRu000876228

Salem Communications Holding Corporation

  

Bill Bennett’s “Morning in America”, Episodes 173-238, 10/1/07 - 12/31/07

   SRu000876231

Salem Communications Holding Corporation

  

Bill Bennett’s “Morning in America”, Episodes 239-303, 1/1/08 - 3/31/08

   SRu000876229

Salem Communications Holding Corporation

  

Bill Bennett’s “Morning in America”, Episodes 304-368, 4/1/08 - 6/30/08

   SRu000876232

Salem Communications Holding Corporation

  

The Dennis Prager Show, Episodes 087-152, 6/1/07 - 8/31/07

   SRu000876226

Salem Communications Holding Corporation

  

The Dennis Prager Show, Episodes 153-217, 9/1/07 - 11/30/07

   SRu000876225

Salem Communications Holding Corporation

  

The Dennis Prager Show, Episodes 218-282, 12/1/07 - 2/29/08

   SRu000876223

Salem Communications Holding Corporation

  

The Dennis Prager Show, Episodes 283-347, 3/1/08 - 5/31/08

   SRu000876214

Salem Communications Holding Corporation

  

The Dennis Prager Show : no. 1-20

   SRu000664152

Salem Communications Holding Corporation

  

The Hugh Hewitt Show, Episodes 173-238, 10/1/07 - 12/31/07

   SRu000876202

Salem Communications Holding Corporation

  

The Hugh Hewitt Show, Episodes 108-172, 7/1/07 - 9/30/07

   SRu000876227

Salem Communications Holding Corporation

  

The Hugh Hewitt Show, Episodes 239-303, 1/1/08 - 3/31/08

   SRu000876203

Salem Communications Holding Corporation

  

The Hugh Hewitt Show, Episodes 304-368, 4/1/08 - 6/30/08

   SRu000876233

Salem Communications Holding Corporation

  

The Hugh Hewitt Show, Episodes 043-107, 4/2/07 - 6/29/07

   SRu000889343

Salem Communications Holding Corporation

  

The Hugh Hewitt Show, Episodes 1-33, 38-42, 2/1/07 -3/30/07

   SRu000882947

Salem Communications Holding Corporation

  

Janet Parshall’s America : 130-195

   SRu000876205

Salem Communications Holding Corporation

  

Janet Parshall’s America : 196-261

   SRu000876206

Salem Communications Holding Corporation

  

Janet Parshall’s America : 262-325

   SRu000876207



--------------------------------------------------------------------------------

Salem Communications Holding Corporation

   Janet Parshall’s America, Episodes 1-27, 31-63; 2/1/07 - 4/30/07   
SRu000879936

Salem Communications Holding Corporation

   The Michael Medved Show : 021-086    SRu001037379

Salem Communications Holding Corporation

   The Michael Medved Show : 087-152    SRu000876235

Salem Communications Holding Corporation

   The Michael Medved Show : 153-217    SRu000876238

Salem Communications Holding Corporation

   The Michael Medved Show : 218-282    SRu000876234

Salem Communications Holding Corporation

   The Michael Medved Show : 283-347    SRu000876237

Salem Communications Holding Corporation

   The Michael Medved Show : no. 1-20    SRu000664151

Salem Communications Holding Corporation

   The Mike Gallagher Show : 130-195    SRu000876215

Salem Communications Holding Corporation

   The Mike Gallagher Show : 196-261    SRu000876218

Salem Communications Holding Corporation

   The Mike Gallagher Show : 262-325    SRu000876221

Salem Communications Holding Corporation

   The Mike Gallagher Show, Episodes 1-63, 2/1/07 - 4/30/07    SRu000882952

Salem Radio Network, Inc.

   The Dennis Prager show : 9/19/2005 through 9/23/2005 episodes / Dennis Prager
   SR0000378812

Salem Publishing, Inc.

   Audio Adrenaline : the unbiased, unabridged & unbelievable story of Audio
Adrenaline / by Shari MacDonald.    TX0005296474

Salem Publishing, Inc.

   Avalon / by Merrill Farnsworth.    TX0005133008

Salem Publishing, Inc.

   CCM lifelines : newsboys / by Lucas W. Hendrickson.    TX0005249670

Salem Publishing, Inc.

   CCM lifelines : the 100 greatest albums in Christian music / Thom Granger,
editor.    TX0005292804

Salem Publishing, Inc.

   Jaci Velasquez / by Linda Warren.    TX0005296475

Salem Publishing, Inc.

   Steven Curtis Chapman / By Melissa Riddle.    TX0005136607

Applications: None.

OTHER COPYRIGHTS

Registrations: None.

Applications: None.



--------------------------------------------------------------------------------

Schedule 7(a)

Copyrights, Patents and Trademarks (cont.)

UNITED STATES PATENTS:

Registrations: None.

Applications: None.

OTHER PATENTS:

Registrations: None.

Applications: None.



--------------------------------------------------------------------------------

Schedule 7(a)

Copyrights, Patents and Trademarks (cont.)

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION
NUMBER

  

TRADEMARK

Air Hot, Inc.

  

3205952

  

HOT AIR

Caron Broadcasting, Inc.

  

2736979

  

CROSSWALK.COM

Caron Broadcasting, Inc.

  

2805120

  

CROSSWALK

New Inspiration Broadcasting Company, Inc.

  

2569476

  

THE FISH

New Inspiration Broadcasting Company, Inc.

  

2616697

  

THE FISH 95.9 FM (Design)

Salem Communications Holding Corporation

  

4793162

  

REGNERY

Salem Communications Holding Corporation

  

4793163

  

LITTLE PATRIOT PRESS

Salem Communications Holding Corporation

  

4675160

  

RADIO LUZ

Salem Communications Holding Corporation

  

4667592

  

THE ANSWER

Salem Communications Holding Corporation

  

4599766

  

TODAY’S CHRISTIAN MUSIC

Salem Communications Holding Corporation

  

4477818

  

SOLID GOSPEL

Salem Communications Holding Corporation

  

4470854

  

THE WORD IN PRAISE

Salem Communications Holding Corporation

  

4192191

  

BULL MARKET ALERT

Salem Communications Holding Corporation

  

4252619

  

THE ALPHA INVESTOR LETTER

Salem Communications Holding Corporation

  

4121884

  

TEACON

Salem Communications Holding Corporation

  

4643211

  

FAMILY TALK

Salem Communications Holding Corporation

  

4188879

  

REDSTATE

Salem Communications Holding Corporation

  

4017393

  

FAMILY EVENTS

Salem Communications Holding Corporation

  

4011756

  

THE GLOBAL GURU

Salem Communications Holding Corporation

  

4095506

  

ETF TRADER

Salem Communications Holding Corporation

  

4098079

  

MAKING MONEY ALERT



--------------------------------------------------------------------------------

Salem Communications Holding Corporation

  

4098082

  

HIGH MONTHLY INCOME

Salem Communications Holding Corporation

  

4098083

  

HEDGE FUND TRADER

Salem Communications Holding Corporation

  

4098084

  

HIGH-INCOME ALERT

Salem Communications Holding Corporation

  

4104215

  

TURNAROUND TRADER

Salem Communications Holding Corporation

  

3933015

  

DAILY EVENTS

Salem Communications Holding Corporation

  

3316971

  

WNTP

Salem Communications Holding Corporation

  

3316951

  

KLFE

Salem Communications Holding Corporation

  

3316950

  

KCRO

Salem Communications Holding Corporation

  

3316953

  

WORL

Salem Communications Holding Corporation

  

3316913

  

KLUP

Salem Communications Holding Corporation

  

3316905

  

WYLL

Salem Communications Holding Corporation

  

3316906

  

KSLR

Salem Communications Holding Corporation

  

3316882

  

WFHM

Salem Communications Holding Corporation

  

3316869

  

KKNT

Salem Communications Holding Corporation

  

3316870

  

KYCR

Salem Communications Holding Corporation

  

3316862

  

WWTC

Salem Communications Holding Corporation

  

3316389

  

KBIQ

Salem Communications Holding Corporation

  

3293430

  

KGFT

Salem Communications Holding Corporation

  

3293372

  

WGKA

Salem Communications Holding Corporation

  

3293352

  

KSKY

Salem Communications Holding Corporation

  

3293330

  

WEZE

Salem Communications Holding Corporation

  

3292877

  

WAVA

Salem Communications Holding Corporation

  

3292876

  

WFIL

Salem Communications Holding Corporation

  

3292824

  

KPRZ

Salem Communications Holding Corporation

  

3397026

  

KRLA

Salem Communications Holding Corporation

  

3397015

  

KCBQ



--------------------------------------------------------------------------------

Salem Communications Holding Corporation

  

3397001

  

KKLA

Salem Communications Holding Corporation

  

3396999

  

KGU

Salem Communications Holding Corporation

  

3396987

  

KKFS

Salem Communications Holding Corporation

  

3396982

  

KFAX

Salem Communications Holding Corporation

  

3396984

  

KFIS

Salem Communications Holding Corporation

  

3396955

  

KFSH

Salem Communications Holding Corporation

  

3291058

  

STARFISH

Salem Communications Holding Corporation

  

3188777

  

SERMONSEARCH

Salem Communications Holding Corporation

  

3164206

  

POLITICALLY INCORRECT GUIDE

Salem Communications Holding Corporation

  

2856493

  

DOUG FABIAN’S SUCCESSFUL INVESTING

Salem Communications Holding Corporation

  

3382286

  

CELEBRATE FREEDOM

Salem Communications Holding Corporation

  

2583356

  

S

Salem Communications Holding Corporation

  

2726199

  

FORECASTS & STRATEGIES

Salem Communications Holding Corporation

  

2351187

  

CONSERVATIVE LEADERSHIP SERIES

Salem Communications Holding Corporation

  

2527818

  

LIFELINE PRESS

Salem Communications Holding Corporation

  

2252408

  

CONSERVATIVE BOOK CLUB

Salem Communications Holding Corporation

  

1956285

  

AND RIGHTLY SO

Salem Communications Holding Corporation

  

1908426

  

THE NATIONAL CONSERVATIVE WEEKLY

Salem Communications Holding Corporation

  

1902669

  

HUMAN EVENTS

Salem Communications Holding Corporation

  

1996372

  

SALEM COMMUNICATIONS CORPORATION

Salem Communications Holding Corporation

  

1198671

  

FORECASTS & STRATEGIES

Salem Web Network, LLC

  

4022953

  

GOD TUBE

Salem Publishing, Inc.

  

1604548

  

THE SINGING NEWS MAGAZINE THE PRINTED VOICE OF GOSPEL MUSIC

Salem Radio Network Incorporated

  

1968784

  

SALEM RADIO NETWORK

Salem Radio Network Incorporated

  

1935920

  

SRN

Salem Web Network, LLC

  

4604746

  

REPRAY



--------------------------------------------------------------------------------

Salem Web Network, LLC

  

4706370

  

TWITCHY

Salem Web Network, LLC

  

4356547

  

GODTUBE

Salem Web Network, LLC

  

4762271

  

TOWNHALL.COM

Salem Web Network, LLC

  

4022953

  

GODTUBE (Design)

Salem Web Network, LLC

  

3134729

  

TOWNHALL.COM (Design)

Applications: None.

OTHER TRADEMARKS:

Registrations: None.

Applications: None.



--------------------------------------------------------------------------------

Schedule 7(b)

Intellectual Property Licenses

None.



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule 9

Deposit Accounts and Securities Accounts

 

Owner

 

Type of Account

 

Bank

  Account Numbers

Salem Media Group Inc.

 

Concentration Account

 

Wells Fargo Bank

  [                    ]

Salem Media Group Inc.

 

AP Account

 

Wells Fargo Bank

  [                    ]

Salem Media Group Inc.

 

Depository

 

Wells Fargo Bank

  [                    ]

Salem Media Group Inc.

 

AP Account

 

Wells Fargo Bank

  [                    ]

Salem Media Group Inc.

 

AP Account

 

Wells Fargo Bank

  [                    ]

Salem Media Group Inc.

 

Payroll Account

 

Wells Fargo Bank

  [                    ]

Salem Media Group Inc.

 

Payroll Account

 

Wells Fargo Bank

  [                    ]

Salem Media Group Inc.

 

Depository

 

Wells Fargo Bank

  [                    ]

Salem Media Group Inc.

 

Bank Account

 

Wells Fargo Bank

  [                    ]

Salem Communications Holding Corp

 

AP Account

 

Wells Fargo Bank

  [                    ]

Salem Consumer Products

 

Depository

 

Wells Fargo Bank

  [                    ]

South Texas Broadcasting Inc. dba Xulon Press

 

Depository

 

Bank of America

  [                    ]

Salem Media of Oregon, Inc.

 

Depository

 

US Bank

  [                    ]

Caron Broadcasting Inc.

 

Depository

 

Wells Fargo Bank

  [                    ]

Eagle Products LLC

 

Depository

 

Wells Fargo Bank

  [                    ]

Salem Web Network LLC

 

Depository

 

Wells Fargo Bank

  [                    ]

Salem Publishing, Inc.

 

Depository

 

Wells Fargo Bank

  [                    ]

Salem Web Network LLC

 

Depository

 

Wells Fargo Bank

  [                    ]



--------------------------------------------------------------------------------

Schedule 10

Letter of Credit Rights

None.



--------------------------------------------------------------------------------

Schedule 11

Vehicles

See Attached.



--------------------------------------------------------------------------------

Archway Program

Vehicle Schedule

Exhibit D

 

NAMED INSURED:    Salem Media Group, Inc.

 

Item   Year    

Make

Type

  Model   Vehicle Class
(PPT,Lt,Med,Heavy
XHeavy,Trailer)   Vehicle
Information
Number  

Cost

New

   

Garaging

City

  Garaging
State   Garaging
Zip Code     Radius   Use

1

    2002    

Dodge

  Gr. Caravan   Private Passenger    [                    ]            Phoenix  

AZ

          60 mile   

Commercial

2

    2011    

Chevrolet

  Tahoe   Private Passenger   [                    ]   $ 34,352     Phoenix  

AZ

          60 mile  

Commercial

3

    1997    

Ford

  Econoline Van   Private Passenger   [                    ]           Little
Rock  

AR

          60 mile  

Commercial

4

    2014    

GMC

  Terrain   Private Passenger   [                    ]   $ 27,390     Little
Rock  

AR

          60 mile  

Commercial

5

    2006    

BMW

  760LI   Private Passenger   [                    ]   $ 119,906     Camarillo  

CA

          60 mile  

Commercial

6

    1996    

Chev

  Astro Van   Private Passenger   [                    ]   $ 20,000     Glendale
 

CA

          60 mile  

Commercial

7

    1995    

Ford

  Econoline Van   Private Passenger   [                    ]   $ 16,985    
Glendale  

CA

          60 mile  

Commercial

8

    2002    

Chev

  Astro Van   Private Passenger   [                    ]           Glendale  

CA

          60 mile  

Commercial

9

    2006    

Ford

  Expedition   Private Passenger   [                    ]           Glendale  

CA

          60 mile  

Commercial

10

    2015    

Nissan

  NV 2500 HD S   Private Passenger   [                    ]   $ 28,356    
Glendale  

CA

          60 mile  

Commercial

11

    2014    

Nissan

  NV200   Private Passenger   [                    ]   $ 20,443     Glendale  

CA

          60 mile  

Commercial

12

    2004    

Chev

  Tahoe   Private Passenger   [                    ]           Los Angeles  

CA

          60 mile  

Commercial

13

    1999    

Chev

  Astro Van   Private Passenger   [                    ]           Oxnard  

CA

          60 mile  

Commercial

14

    2001    

Chev

  Express   Private Passenger   [                    ]           Sacramento  

CA

          60 mile  

Commercial

15

    2008    

Toyota

  Sequoia   Private Passenger   [                    ]   $ 34,346     San
Bernadino  

CA

          60 mile  

Commercial

16

    2013    

Ford

  E150 Van   Private Passenger   [                    ]           San Diego  

CA

          60 mile  

Commercial

17

    1998    

Chev

  Astro Van   Private Passenger   [                    ]           San Francisco
 

CA

          60 mile  

Commercial

18

    2000    

GMC

  Chevy Van   Medium   [                    ]           Colorado Spgs  

CO

          60 mile  

Commercial

19

    2000    

Dodge

  Durango   Private Passenger   [                    ]           Colorado Spgs  

CO

          60 mile  

Commercial

20

    2003    

Chev

  Astro Van   Private Passenger   [                    ]           Aurora  

CO

          60 mile  

Commercial

21

    1999    

Dodge

  Ram   Light   [                    ]           Demver  

CO

          60 mile  

Commercial

22

    2007    

Ford

  Explorer   Private Passenger   [                    ]           Aurora  

CO

          60 mile  

Commercial

23

    1995    

Nissan

  Quest   Private Passenger   [                    ]           Jacksonville  

FL

          60 mile  

Commercial

24

    2001    

Chev

  Express   Private Passenger   [                    ]           Orlando  

FL

          60 mile  

Commercial

25

    2007    

GMC

  Yukon   Private Passenger   [                    ]           Orlando  

FL

          60 mile  

Commercial

26

    2013    

Nissan

  Quest   Private Passenger   [                    ]   $ 19,999     Tampa  

FL

    33607     60 mile  

Commercial

27

    2012    

Ford

  Transit Connect XLT    Private Passenger   [                    ]   $ 20,499  
  Tampa  

FL

    33607     60 mile  

Commercial

28

    2007    

Ford

  Escape XLT   Private Passenger   [                    ]     26409     Tampa  

FL

    33607     60 mile  

Commercial

29

    2015    

Hyundai

  Tucson   Private Passenger   [                    ]           Miami  

FL

          60 mile  

Commercial

30

    2002    

Isuzu

  Rodeo   Private Passenger   [                     ]   $ 4,841     Miami  

FL

          60 mile  

Commercial

31

    2017    

Hyundai

  Sante Fe   Private Passenger   [                    ]   $ 31,238     Miami  

FL

          60 mile  

Commercial

32

    1994    

Chev

  Astro Van   Private Passenger   [                     ]           Atlanta  

GA

         

60 mile

 

Commercial

33

    2011    

Honda

  Pilot   Private Passenger   [                    ]           Atlanta  

GA

         

60 mile

 

Commercial

34

    2011    

Honda

  Pilot   Private Passenger   [                    ]           Atlanta  

GA

         

60 mile

 

Commercial

35

    2003    

GMC

  Savannah   Private Passenger   [                    ]           Atlanta  

GA

         

60 mile

 

Commercial

36

    2010    

Jeep

  Commander   Private Passenger   [                    ]           Atlanta  

GA

         

60 mile

 

Commercial

37

    2013    

Ford

  LGT CONVTNL   Light   [                    ]           Atlanta  

GA

         

60 mile

 

Commercial

38

    2007    

Mazda

  Van   Private Passenger   [                    ]           Honolulu  

HI

         

60 mile

 

Commercial

39

    2013    

Ford

  E150 Cargo Van   Private Passenger   [                    ]           Honolulu
 

HI

         

60 mile

 

Commercial

40

    2014    

Chevrolet

  Traverse   Private Passenger   [                    ]          
Elk Grove Village   

IL

         

60 mile

 

Commercial

41

    2007    

Hummer

  H3   Private Passenger   [                    ]   $ 34,376     Elk Grove  

IL

         

60 mile

 

Commercial

42

    2005    

Pontiac

  Vibe   Private Passenger   [                    ]   $ 23,000     Elk Grove  

IL

         

60 mile

 

Commercial

43

    2016    

Honda

  CRV LX   Private Passenger   [                    ]           Boston  

MA

         

60 mile

 

Commercial

NEW

    2015    

Mitsubishi

  Outlander   Private Passenger   [                    ]           Boston  

MA

         

60 mile

 

Commercial

44

    2011    

Toyota

  RAV4   Private Passenger   [                    ]   $ 16,103     Eagan  

MN

         

60 mile

 

Commercial

45

    2002    

Ford

  E250   Light   [                    ]           Omaha  

NE

         

60 mile

 

Commercial

46

    2005    

Ford

  E250   Private Passenger   [                    ]   $ 22,028     Harrison  

NJ

    07029    

60 mile

 

Commercial

47

    2012    

Honda

  CRV   Private Passenger   [                    ]   $ 27,590     New York  

NY

    10006    

60 mile

 

Commercial

48

    2008    

Ford

  E250   Private Passenger   [                    ]   $ 19,000     Cleveland  

OH

         

60 mile

 

Commercial

49

    2007    

Jeep

  Liberty   Private Passenger   [                    ]           Cleveland  

OH

         

60 mile

 

Commercial

50

    2013    

Dodge

  Journey   Private Passenger   [                    ]   $ 16,232     Columbus  

OH

         

60 mile

 

Commercial

51

    2003    

Chev

  Suburban   Private Passenger   [                    ]           Portland  

OR

         

60 mile

 

Commercial

52

    2007    

Kia

  Sorento   Private Passenger   [                    ]           Portland  

OR

         

60 mile

 

Commercial

53

    2014    

Toyota

  Sienna   Private Passenger   [                    ]   $ 30,000     Portland  

OR

         

60 mile

 

Commercial

54

    2014    

Toyota

  Sienna   Private Passenger   [                    ]   $ 30,000     Portland  

OR

         

60 mile

 

Commercial



--------------------------------------------------------------------------------

Archway Program

Vehicle Schedule

Exhibit D

 

NAMED INSURED:    Salem Media Group, Inc.

 

Item    Year    

Make

Type

  Model   Vehicle Class
(PPT,Lt,Med,Heavy
XHeavy,Trailer)   Vehicle
Information
Number  

Cost

New

 

Garaging

City

  Garaging
State   Garaging
Zip Code     Radius   Use

55

    1998     Dodge   Ram   Light   [                    ]        Philadelphia  

PA

    19444     60 mile   

Commercial

56

    2005     Chrysler   Town & Country   Private Passenger   
[                    ]       Philadelphia  

PA

    19444     60 mile  

Commercial

57

    2004     Chev   Express Van   Private Passenger   [                    ]    
  Pittsburgh  

PA

          60 mile  

Commercial

58

    2007     Chrysler   Town & Country   Private Passenger  
[                    ]       Greenville  

SC

          60 mile  

Commercial

59

    2012     GMC   Terrain SLE   Private Passenger   [                    ]    
  Greenville  

SC

          60 mile  

Commercial

60

    2001     Mazda   MPV   Private Passenger   [                    ]      
Nashville  

TN

          60 mile  

Commercial

61

    2003     Chev   ES-1500   Private Passenger   [                    ]      
Nashville  

TN

          60 mile  

Commercial

NEW

    2016     Ford   Transit Connect XLT    Private Passenger  
[                    ]       Nashville  

TN

          60 miles  

Commercial

62

    2000     GMC   Savannah   Private Passenger   [                    ]      
Dallas  

TX

          60 mile  

Commercial

NEW

    2003     Ford   Econoline E150   Private Passenger   [                    ]
      Dallas  

TX

          60 mile  

Commercial

63

    2000     GMC   Safari   Private Passenger   [                     ]      
Dallas  

TX

          60 mile  

Commercial

64

    2012     Chevrolet   Express G2500   Private Passenger  
[                    ]       Dallas/Ft Worth   

TX

          60 mile  

Commercial

65

    2013     Chevrolet   Express Van   Private Passenger  
[                    ]       Dallas/Ft Worth  

TX

          60 mile  

Commercial

66

    2010     Jeep   Wrangler Rubicon   Private Passenger  
[                    ]       Houston  

TX

          60 mile  

Commercial

67

    2003     Ford   E150 Van   Private Passenger   [                    ]      
Irving  

TX

          60 mile  

Commercial

68

    2011     Chevrolet   Suburban   Private Passenger   [                    ]  
$26,765   San Antonio  

TX

    78216     60 mile  

Commercial

NEW

    2013     Chrysler   Town & Country   Private Passenger  
[                    ]       Arlington  

VA

          60 mile  

Commercial

69

    2000     Chev   Astro Van   Private Passenger   [                     ]    
  Arlington  

VA

          60 mile  

Commercial

70

    2015     Ford   Transit Connect   Private Passenger   [                    ]
  $26,875   Seattle  

WA

          60 mile  

Commercial

71

    1999     Pontiac   Montana   Private Passenger   [                    ]    
  Seattle  

WA

          60 mile  

Commercial

                       

1

    2006     Bigtex   Absolute Trailer   Trailer   [                    ]      
St. Paul  

MN

          60 mile  

Commercial

2

    1999     Continental   Trailer   Trailer   [                    ]      
Portland  

OR

          60 mile  

Commercial

3

    2010     Heavy Duty   Utility Trailer   Trailer   [                    ]    
  Seattle  

WA

          60 mile  

Commercial



--------------------------------------------------------------------------------

Schedule 12

Special Grantors

 

Loan Party

  

Jurisdiction For Filing

Salem Radio Properties, Inc.

   CA, CO, FL, GA, HI, IA, IL, IN, MA, MI, NE, OH, PA, TN, TX, WA

Caron Broadcasting, Inc.

   CA, FL, OH, OR, TN

Salem Media of Massachusetts, LLC

   KY, OH

Salem Media of New York, LLC

   NJ

Pennsylvania Media Associates, Inc.

   FL, MA, MI, NE, PA

Salem Media of Colorado, Inc.

   CO

Salem Media of Kentucky, Inc.

   MN

Salem Media of Ohio, Inc.

   OH

South Texas Broadcasting, Inc.

   AR, GA, TX

Common Ground Broadcasting, Inc.

   AZ, IL, MN

Inspiration Media, Inc.

   WA

New Inspiration Broadcasting Co.

   CA

Salem Media of Texas, Inc.

   TX

Inspiration Media of Texas, LLC

   TX



--------------------------------------------------------------------------------

Salem Media of Virginia, Inc.    MD, VA Salem Media of Hawaii, Inc.    HI
SCA-Palo Alto, LLC    CA Salem Radio Network, Inc.    TN Salem Media of
Illinois, LLC    TX Salem Media of Oregon, Inc.    OR Bison Media, Inc.    CO,
TX



--------------------------------------------------------------------------------

FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE

Supplement (this “Supplement”), dated as of             , 20    , to the
Perfection Certificate, dated as of             , 20     (as amended, restated,
supplemented or otherwise modified from time to time, the “Perfection
Certificate”) by each of the parties listed on the signature pages thereto and
those additional entities that thereafter become Loan Parties.

Reference is hereby made to (a) that certain Credit Agreement, dated as of
May 19, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among Salem Media Group, Inc., a
Delaware corporation (“Parent”), each of the Parent’s corporate subsidiaries
identified on Exhibit A attached hereto (the “Corporate Subsidiaries”), each of
the Parent’s limited liability company subsidiaries identified on Exhibit B
attached hereto (the “LLC Subsidiaries”), Eagle Products, LLC, a Delaware
limited liability company (“Eagle”), and those additional entities that become
parties thereto as Borrowers in accordance with the terms thereof by executing
the form of Joinder attached thereto as Exhibit J-1 (together with Parent, the
Corporate Subsidiaries, the LLC Subsidiaries and Eagle, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), the
lenders identified on the signature pages thereof (each of such lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender” and, collectively, the “Lenders”), and Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns “Administrative Agent”)
and as lead arranger, (b) that certain Indenture, dated as of May 19, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Indenture”), by and among Parent, each of the Parent’s subsidiaries that are
signatories thereto, as “Guarantors”, and U.S. Bank National Association as
“Trustee”, (c) that certain Guaranty and Security Agreement dated as of May 19,
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Guaranty and Security Agreement”) by and among Parent, Borrowers and
the Subsidiaries of Borrowers party thereto (each, a “Grantor” and collectively,
the “Grantors”), and Administrative Agent, and (d) that certain Security
Agreement dated as of May 19, 2017 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Notes Security Agreement”) by and
among Parent, Borrowers and the Subsidiaries of Borrowers party thereto and U.S.
Bank National Association as “Collateral Agent” (together with the
Administrative Agent, the “Agents”) (together with the Guaranty and Security
Agreement, the “Security Agreements”).

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term “Loan Parties” shall mean
the “Loan Parties” as that term is defined in the Credit Agreement and “Code”
shall mean the “Code” as that term is defined in the Security Agreements.

WHEREAS, pursuant to Section 5.2 of the Credit Agreement, the Loan Parties must
execute and deliver a Perfection Certificate and the execution and delivery of
the Perfection Certificate may be accomplished by the execution of this
Supplement in favor of the Agents, for the benefit of each member of the Lender
Group and the Bank Product Providers;



--------------------------------------------------------------------------------

In accordance with Section 5.2 of the Credit Agreement, the undersigned, the
                    of                     2, hereby certify (in my capacity as
                     and not in my individual capacity) to the Agents and each
of the other members of the Lender Group and the Bank Product Providers as
follows as of             , 20    : [the information in the Perfection
Certificate delivered on or prior to the Closing Date is true, correct, and
complete on and as of the date hereof.] [Schedule 1(a), “Legal Names, Etc.”,
Schedule 1(b), “Prior Names”, Schedule 1(c), “Changes in Corporate Identity;
Other Names”, Schedule 2, “Chief Executive Offices”, Schedule 3(a), “Real
Property”, [Schedule 3(b), “Bailees”,] Schedule 4, “Transactions Other Than in
the Ordinary Course of Business”, Schedule 5(a), “Equity Interests”, Schedule
5(b), “Organizational Chart” Schedule 6, “Instruments and Chattel Paper”,
Schedule 7(a), “Copyrights, Patents and Trademarks”, Schedule 7(b),
“Intellectual Property Licenses”, Schedule 8, “Commercial Tort Claims”, Schedule
9, “Deposit Accounts and Securities Accounts”, Schedule 10, “Letter-of-Credit
Rights”, and Schedule [11], “Other Assets” attached hereto supplement Schedule
1(a), Schedule (1(b), Schedule 1(c), Schedule 2, Schedule 3, Schedule 4,
Schedule 5(a), Schedule 5(b), Schedule 6, Schedule 7(a), Schedule 7(b), Schedule
8, Schedule 9, Schedule 10, [Schedule 11,] and Schedule [12] respectively, to
the Perfection Certificate and shall be deemed a part thereof for all purposes
of the Perfection Certificate.]

The undersigned officers of each of the Loan Parties hereby certify as of the
date hereof on behalf of the Loan Parties in their capacity as officers of the
Loan Parties and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to the Agents pursuant to the Loan
Documents.

Except as expressly supplemented hereby, the Perfection Certificate shall remain
in full force and effect.

 

 

2  Insert appropriate officer(s), as applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this      day of             , 20    .

 

[PARENT] By:                                        
                                                              Name:   Title:
[BORROWER] By:  

 

  Name:   Title: [BORROWER] By:  

 

  Name:   Title: [GUARANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and the Bank Product Providers and into which the Lenders and Issuing
Banks shall make all payments to Agent under this Agreement and the other Loan
Documents; unless and until Agent notifies the Administrative Borrower, the
Lenders, and Issuing Banks to the contrary, Agent’s Account shall be that
certain deposit account bearing account number [                    ], reference
[                    ], and maintained by Agent with Wells Fargo Bank, N.A., 420
Montgomery Street, San Francisco, CA, ABA #[                    ].



--------------------------------------------------------------------------------

Schedule A-2

Authorized Persons

 

Evan D. Masyr

Executive Vice President and Chief Financial Officer

  

Christopher J. Henderson

Senior Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Commitment      Pro
Rata Share  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 30,000,000        100 %    

 

 

    

 

 

 

TOTAL

   $ 30,000,000        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule D-1

Designated Account

 

Wells Fargo Bank ABA Number: [                    ] Account Number:
[                    ]



--------------------------------------------------------------------------------

Schedule E-1

Eligible Real Property

 

Loan Party

  

Common Name and Address

Salem Radio Properties, Inc.    4880 Santa Rosa Road, Camarillo, CA Ventura
County, CA Salem Radio Properties, Inc.    6400 N. Beltline Road, Irving, TX
Dallas County, TX



--------------------------------------------------------------------------------

Schedule P-1

Permitted Investments

None.



--------------------------------------------------------------------------------

Schedule P-2

Permitted Liens

 

Debtor

  

Secured Party

   Filing Number    Original
Filing Date    Description1

Salem Media Group, Inc.

   CIT Bank, N.A.    20154973029    10/28/2015    Equipment

Salem Communications Corporation

   Dell Financial Services L.L.C.    20060427146    02/03/2006    Equipment

Salem Media of Kentucky, Inc

   Duplicator Sales & Service Inc.    2013-2640825-43.01    05/09/2013   
Equipment

 

Debtor

  

Secured Party

   Registration
Number    Serial
Number    Trademark

Salem Communications Holding Corporation

  

Fleet National Bank

   1198671    73283371    FORECASTS &
STRATEGIES

Salem Communications Holding Corporation

  

Fleet National Bank

   2726199    75747279    FORECASTS &
STRATEGIES

 

  •   Liens in respect to capital leases as described on Schedule 4.14.

 

 

1  Please refer to the relevant UCC Financing Statement for a complete
description of the collateral referenced herein.



--------------------------------------------------------------------------------

Schedule R-1

Real Property Collateral

First Lien Real Property Collateral

 

Loan Party

  

Common Name and Address

Salem Radio Properties, Inc.

  

4880 Santa Rosa Road, Camarillo, CA

Ventura County, CA

Salem Radio Properties, Inc.

  

6400 N. Beltline Road, Irving, TX

Dallas County, TX

Second Lien Real Property Collateral

 

Loan Party

  

Common Name and Address

Salem Radio Properties, Inc.

  

1154-1160 N. King Street, Honolulu (Oahu) HI

Honolulu County, HI

Salem Radio Properties, Inc.

  

1621 Piney Grove Road (aka 4180 Timber Trace Rd), Loganville, GA

Walton County, GA

Salem Radio Properties, Inc.

  

470 Minnis Rd & Farm to Market 902, Collinsville, TX 76233

Grayson County, TX



--------------------------------------------------------------------------------

Schedule 3.1

Conditions Precedent

See attached.



--------------------------------------------------------------------------------

The obligation of each Lender to make its initial extension of credit provided
for in this Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a)    the Closing Date shall occur on or before June 1, 2017;

(b)    Agent shall have received evidence that appropriate financing statements
shall be duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral;

(c)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i)    a completed Borrowing Base Certificate,

(ii)    the Copyright Security Agreement,

(iii)    the Fee Letter,

(iv)    the Guaranty and Security Agreement,

(v)    the Intercompany Subordination Agreement,

(vi)    the Intercreditor Agreement,

(vii)    a completed Perfection Certificate for each of the Loan Parties,

(viii)    the Trademark Security Agreement, and

(ix)    the Revolving Loan Note;

(d)    Agent shall have received a certificate from the Secretary of each Loan
Party (or its manager) (i) attesting to the resolutions of each Loan Party’s
board of directors, members or managers (as applicable) authorizing such Loan
Party’s execution, delivery, and performance of the Loan Documents to which it
is a party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;

(e)    Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, which
Governing Documents shall be (i) certified by the Secretary of such Loan Party
(or its manager), and (ii) with respect to Governing Documents that are charter
documents, certified as of a recent date (not more than 30 days prior to the
Closing Date) by the appropriate governmental official;

(f)    Agent shall have received a certificate of status with respect to each
Loan Party, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;



--------------------------------------------------------------------------------

(g)    Agent shall have received certificates of status with respect to each
Loan Party, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(h)    Agent shall have received certificates of insurance as is required by
Section 5.6 of this Agreement, the form and substance of which shall be
satisfactory to Agent;

(i)    Agent shall have received an opinion of the Loan Parties’ counsel in form
and substance satisfactory to Agent;

(j)    Agent shall have received an opinion of the Loan Parties’ FCC counsel in
form and substance satisfactory to Agent;

(k)    Prior to or simultaneously with the extension of credit under the
Agreement, all Indebtedness of Borrowers under the Existing Credit Facility
shall be repaid in full, and Agent shall have received a payoff letter, together
with termination statements and other documentation evidencing the termination
of all Liens securing the Existing Credit Facility in and to the assets of the
Loan Parties, as applicable;

(l)    Borrowers shall have minimum Availability exceeding $7,500,000 after
giving effect to the initial extension of credit hereunder and the payment of
all fees and expenses required to be paid by the Borrowers on the Closing Date
under the Agreement or in the other Loan Documents.

(m)    Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrowers’ and their
respective Subsidiaries’ books and records and verification of Borrowers’
representations and warranties to Lender Group, and (ii) a review of Borrowers’
and their respective Subsidiaries’ Material Contracts, in each case, the results
of which shall be satisfactory to Agent;

(n)    Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Loan Party, and
(ii) OFAC/PEP searches and customary individual background searches for each
Loan Party’s senior management, key principals, and legal and beneficial owners,
the results of which shall be satisfactory to Agent;

(o)    Agent shall have received a set of Projections of Borrowers for the 5
year period following the Closing Date (on a year by year basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;

(p)    Borrowers shall have paid or, concurrently with the initial extensions of
credit, shall pay, all Lender Group Expenses incurred in connection with the
transactions evidenced by this Agreement and the other Loan Documents;

(q)    Agent shall have received a certificate from the Secretary of Parent
dated as of the Closing Date, attaching true and correct copies of the Senior
Secured Note Documents. Such



--------------------------------------------------------------------------------

certificate of a Secretary shall certify that the attached documents are true
and correct copies of such documents, as of the Closing Date, and that such
documents have been entered into by the Loan Parties in compliance with all
applicable laws and all necessary approvals and are in full force and effect and
certifying that such documents have not been amended, supplemented or otherwise
modified;

(r)    Prior to or simultaneously with the extension of credit by any Lender to
Borrowers on the Closing Date, Agent shall have received evidence satisfactory
to the Agent of receipt by Borrowers of proceeds of Indebtedness under the
Senior Secured Notes in an aggregate amount of not more than $255,000,000;

(s)    Parent and its Subsidiaries shall have received all licenses, approvals
or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Parent and its Subsidiaries of the
Loan Documents or with the consummation of the transactions contemplated
thereby; and

(t)    all other documents and legal matters in connection with the initial
extension of credit hereunder shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.



--------------------------------------------------------------------------------

Schedule 3.6

Conditions Subsequent

See attached.



--------------------------------------------------------------------------------

(a)     On or prior to the date that is thirty (30) days after the Closing Date
(or such longer period as may be agreed by Agent in its sole discretion), Agent
shall have received an authenticated Control Agreement (which may include a
Controlled Account Agreement) with respect to each Deposit Account or Securities
Account maintained by any Loan Party (other than with respect to any Excluded
Accounts), in each case, in form and substance reasonably satisfactory to Agent,
and each such agreement shall be in full force and effect.

 

(b)

  

(i)

   On or prior to the date that is one hundred and eighty (180) days after the
Closing Date (or such later date as agreed to by Agent in writing in its sole
discretion), Agent shall have received (A) Mortgages, in form and substance
satisfactory to Agent, duly executed and delivered by the parties thereto;
provided, that such Mortgages shall conform in all material respects to the
corresponding Mortgages executed pursuant to the Senior Secured Note Indenture,
which such Mortgages shall be in full force and effect, (B) opinions from legal
counsel addressed to Agent for its benefit of (x) local counsel (who is
reasonably acceptable to Agent) in each jurisdiction where Real Property
Collateral is located with respect to the enforceability of the Mortgages and
(y) counsel (who is reasonably acceptable to Agent) for the Loan Parties
regarding due authorization, execution and delivery of the Mortgages, in form
and substance reasonably satisfactory to Agent, and in scope substantially
similar to the opinions with respect to the Mortgages of Eligible Real Property
delivered on the Closing Date, and (C) zoning reports, which such reports shall
be reasonably satisfactory to Agent, with respect to the Real Property
Collateral at each of the following locations:

1154-1160 N. King Street, Honolulu (Oahu), HI;

1621 Piney Grove Road (aka 4180 Timber Trace Rd), Loganville, GA; and

470 Minnis Rd & Farm to Market 902, Collinsville, TX.

 

  (ii) On or prior to the date is that one hundred and eighty (180) days after
the Closing Date (or such later date as agreed to by Agent in writing in its
sole discretion) Agent shall have received mortgagee title insurance policies
(or marked commitments to issue the same) for the Real Property Collateral
issued by a title insurance company satisfactory to Agent (each a “Mortgage
Policy” and, collectively, the “Mortgage Policies”) in amounts satisfactory to
Agent assuring Agent that the Mortgages on such Real Property Collateral are
valid and enforceable first priority mortgage Liens on such Real Property
Collateral free and clear of all defects and encumbrances except Permitted
Liens, and the Mortgage Policies otherwise shall be in form and substance
satisfactory to Agent; provided, that such Mortgage Policies shall conform in
all material respects to the corresponding title policies issued pursuant to the
Senior Secured Note Indenture.

(c)    The Loan Parties shall use commercially reasonable efforts to deliver or
cause to be delivered to Agent amendments to the following Governing Documents
that were requested by Agent prior to the Closing Date, in each case in form and
substance reasonably satisfactory to Agent, duly executed and delivered by the
parties thereto, and each such agreement shall be in full force and effect:



--------------------------------------------------------------------------------

  (i) Operating Agreement of Salem Media of Illinois, LLC;

 

  (ii) Operating Agreement of Inspiration Media of Texas, LLC;

 

  (iii) Operating Agreement of OnePlace, LLC (for the avoidance of doubt, this
is the operating agreement of Salem Web Network, LLC);

 

  (iv) Operating Agreement of Salem Media of New York, LLC;

 

  (v) Operating Agreement of Eagle Products, LLC;

 

  (vi) Operating Agreement of SCA-Palo Alto, LLC;

 

  (vii) Operating Agreement of Salem Satellite Media, LLC;

 

  (viii) Operating Agreement of Salem Radio Operations, LLC; and

 

  (ix) Operating Agreement of Salem Media Group, LLC (for the avoidance of
doubt, this is the operating agreement of Salem Media of Massachusetts, LLC).

(d)    The Loan Parties shall reasonably cooperate with Agent to provide
information necessary for completion of zoning reports, which such reports shall
be reasonably satisfactory to Agent, with respect to the Real Property
Collateral at each of the following locations:

 

  (i) 4880 Santa Rosa Road, Camarillo, CA; and

 

  (ii) 6400 N. Beltline Road, Irving, TX.

(e)    The Loan Parties shall use commercially reasonable efforts to deliver or
cause to be delivered to Agent estoppel certificates, which such certificates
shall be reasonably satisfactory to Agent and in full force and effect, from all
parties to whom any Loan Party owes any maintenance or monetary obligation
pursuant to any agreements recorded against the Real Property Collateral at any
of the following locations:

 

  (i) 4880 Santa Rosa Road, Camarillo, CA;

 

  (ii) 6400 N. Beltline Road, Irving, TX;

 

  (iii) 1154-1160 N. King Street, Honolulu (Oahu), HI;

 

  (iv) 1621 Piney Grove Road (aka 4180 Timber Trace Rd), Loganville, GA; and

 

  (v) 470 Minnis Rd & Farm to Market 902, Collinsville, TX.



--------------------------------------------------------------------------------

(f)    The Loan Parties shall use commercially reasonable efforts to deliver or
cause to be delivered to Agent evidence, in each case in form and substance
reasonably satisfactory to Agent, that each of the following Accounts have been
closed:

 

Owner

   Type of Account    Bank    Account Number

South Texas Broadcasting Inc. dba Xulon Press

   Depository    Bank of America    [                    ]

Salem Media of Oregon, Inc.

   Depository    US Bank    [                    ]

(g)    Within ten (10) Business Days after the Closing Date (or such later date
as Agent may agree in its Permitted Discretion), the Loan Parties shall deliver
or cause to be delivered to Agent a subordination and non-disturbance agreement
in form and substance reasonably satisfactory to Agent, which such agreement
shall be in full force and effect, with respect to the lease of premises to
Noridian Healthcare Solutions, LLC.



--------------------------------------------------------------------------------

Schedule 4.1(b)

Capitalization of Borrowers

 

Current Legal

Entities Owned

  

Loan Party

   Class    No. Shares/Interest      No. and Percent
of
Shares/Interests
Issued  

Air Hot, Inc.

   Salem Media Group, Inc.    Common      1,000        100 % 

Bison Media, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Caron Broadcasting, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Common Ground Broadcasting, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Inspiration Media, Inc.

   Salem Communications Holding Corporation    Common      100        100 % 

Inspiration Media of Texas, LLC

   Salem Radio Operations, LLC and SCA License Corporation    —        —       
  100 % 

Eagle Products, LLC

   Caron Broadcasting, Inc.    —        —          100 % 

New Inspiration Broadcasting Company, Inc.

   Salem Communications Holding Corporation    Common      30,600        100 % 



--------------------------------------------------------------------------------

NI Acquisition Corp.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Pennsylvania Media Associates, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Reach Satellite Network, Inc.

   Salem Communications Holding Corporation    Common      100        100 % 

Salem Communications Holding Corporation

   Salem Communications Corporation    Common      1,000        100 % 

Salem Consumer Products, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Salem Media of Massachusetts, LLC

   SCA License Corporation    —        —          100 % 

Salem Media of Colorado, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Salem Media of Hawaii, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Salem Media of Illinois, LLC

   Salem Radio Operations, LLC and SCA License Corporation    —        —       
  100 % 

Salem Media of Kentucky, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 



--------------------------------------------------------------------------------

Salem Media of New York, LLC

   Salem Radio Operations, LLC and SCA License Corporation    —        —       
  100 % 

Salem Media of Ohio, Inc.

   Salem Communications Holding Corporation    Common      100        100 % 

Salem Media of Oregon, Inc.

   Salem Communications Holding Corporation    Common      100        100 % 

Salem Media of Texas, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 
   New Inspiration Broadcasting Company, Inc.         850     

Salem Media of Virginia, Inc.

   Salem Communications Holding Corporation    Common      150        100 % 

Salem Media Representatives, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Salem Publishing, Inc.

   Salem Communications Corporation    Common      1,000        100 % 

Salem Radio Network Incorporated

   Salem Communications Holding Corporation    Common      200        100 % 

Salem Radio Operations, LLC

   SCA License Corporation    —        —          100 % 



--------------------------------------------------------------------------------

Salem Radio Properties, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

Salem Satellite Media, LLC

   SCA License Corporation    —        —          100 % 

Salem Web Network, LLC

   SCA License Corporation    —        —          100 % 

SCA License Corporation

   Salem Communications Holding Corporation    Common      1,000        100 % 

SCA-Palo Alto, LLC

   SCA License Corporation    —        —          100 % 

South Texas Broadcasting, Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

SRN News Network Inc.

   Salem Communications Holding Corporation    Common      1,000        100 % 

SRN Store, Inc.

   Salem Radio Network Incorporated    Common      1,000        100 % 



--------------------------------------------------------------------------------

Schedule 4.1(c)

Capitalization of Borrowers’ Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 4.1(d)

Subscriptions, Options, Warrants, Calls

As of March 31, 2017: 1,590,500 options and 178,592 shares of restricted stock1

 

 

1  This number changes daily with non-insider trades and grant expirations. Such
amounts shall be updated upon request by Administrative Agent, but not
otherwise.



--------------------------------------------------------------------------------

Schedule 4.6

Litigation

 

•   Salem Media of New York, LLC

Dante Michael-Anthony Vitoria v. Salem Media of New York, LLC

Index No. 652244/2016

Filed 4/27/2016

As of the Closing Date, the case is still in the discovery phase. The company
holds insurance coverage with a $75,000 deductible.

 

•   Salem Media Group, Inc.

Michael Grecco Productions Inc. v. Salem Media Group, Inc. et al

Index No. 17CV02146

Filed 3/17/2017

The company anticipates no exposure on this case and expects a dismissal with no
payments made.



--------------------------------------------------------------------------------

Schedule 4.11

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 4.14

Indebtedness

 

Purchase Obligations: Contingent Earn-Outs and Installments

   Amount
Due  

Acq of FM Translator K283CA, Festus, Missouri

   Total purchase price is $40,000, $8,000 deposit made    $ 32,000  

Acq of FM Translator K232FM (formerly K276FZ), Eaglemount, Washington

   Total purchase price is $40,000, $8,000 deposit made    $ 32,000  

Acq of KHTE-FM, Little Rock, Arkansas

   Operating under an LMA with an option to purchase in 2018    $ 1,200,000  

Christian Concert Alerts

   Holdback due within 6 months / 1 year or upon settlement of Sellers tax
matter    $ 50,000  

Mike Turner Investment

   Payable up to $250,000 if revenue targets are achieved    $ 65,848  

Perry Newsletters

   Percentage of revenue due    $ 12,363  

Bible Devotional

   Payable up to $76,500 if revenue targets are met    $ 3,595  

Grace Hill Media

   6% of movie collections over $1 million    $ 37,000  

 

Indebtedness for Borrowed Money and Capital Lease Obligations

 

Entity

  

Description

   Date      Maturity
Date      Balance
12/31/2016  

Caron Broadcasting, Inc.

  

Toshiba Copier

     7/27/2012        10/31/2017      $ 2,009  

Caron Broadcasting, Inc.

  

Blue Technologies

     10/1/2014        9/1/2019      $ 36,415  

Salem Media of Illinois, LLC

  

Ricoh Copier

     4/22/2013        4/21/2018      $ 25,627  

Bison Media, Inc.

  

Copier

     11/1/2011        10/31/2016 1       —    

Inspiration Media of Texas, LLC

  

Pitney Bowes

     9/13/2012        3/12/2018      $ 3,714  

Inspiration Media, Inc.

  

Pacific Automation Office

     11/5/2013        11/5/2018      $ 8,551  

Pennsylvania Media Associates, Inc.

  

Gray Television Group

     3/1/2007        2/28/2022      $ 491,489  

 

 

1  Lease expired and being paid on a month to month basis pending a new lease
agreement.



--------------------------------------------------------------------------------

Schedule 4.26

Material Contracts

None.



--------------------------------------------------------------------------------

Schedule 4.27

FCC Licenses and Stations

 

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

WAFS(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License   BZ-20160617ABV
  4/1/2020

WDWD(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License  
BMML-20090916ADR   4/1/2020

WFSH-FM

  South Texas Broadcasting, Inc.   FM Broadcast Station License  
BMLH-2006726APQ   4/1/2020

WFSH-FM

  South Texas Broadcasting, Inc.   Auxiliary License   BXLH-20061102ABS  
4/1/2020

WFSH-FM

  South Texas Broadcasting, Inc.   STL   WMV274   4/1/2020

WGKA(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BL-20060808AAD   4/1/2020

WGKA(AM)

  Pennsylvania Media Associates, Inc.   RPU   KPL534   4/1/2020

WLTA(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License   BZ-20140528AIW
  4/1/2020

WNIV(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License   BZ-20140930APL
  4/1/2020

WNIV(AM)

  South Texas Broadcasting, Inc.   STL   WLP961   4/1/2020

WBIX(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BZ-20041105BDI   4/1/2022

WEZE(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BZ-830428AC   4/1/2022

WROL(AM)

  Salem Media of Massachusetts, LLC   AM Broadcast Station License  
BL-20130418ACS   4/1/2022

W262CV

  Salem Media of Massachusetts, LLC   Translator License (Primary Station -
WROL)   BLFT-20140912ABJ   4/20/2022

W262CV

  Salem Media of Massachusetts, LLC   Translator STA - (Primary Station - WROL)
  BLESTA-20170203ADB   5/25/2017

WWDJ(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BZ-20060126ARK   4/1/2022

WWDJ(AM)

  Pennsylvania Media Associates, Inc.   STA   BESTA-20160314ACO   4/1/2022

WIND(AM)

  Salem Media of Illinois, LLC   AM Broadcast Station License   BZ-20040702AGC  
12/1/2020



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

WIND(AM)

  Salem Media of Illinois, LLC   IG 2 Way System   WQOM433   11/15/2021

WYLL(AM)

  Salem Media of Massachusetts, LLC   AM Broadcast Station License  
BMML-20141202ACO   12/1/2020

WYLL(AM)

  Salem Media of Massachusetts, LLC   Auxiliary License   BXL-20110321ADL  
12/1/2020

WYLL(AM)

  Salem Media of Massachusetts, LLC   MDCL   20130201BHX   12/1/2020

WYLL(AM)

  Salem Media of Massachusetts, LLC   STL   WQWI307   12/1/2020

WYLL(AM)

  Salem Media of Massachusetts, LLC   STL   WQWR802   12/1/2020

WFHM-FM

  Salem Media of Massachusetts, LLC   FM Broadcast Station License  
BMLH-20020812ABY   10/1/2020

WHK(AM)

  Common Ground Broadcasting, Inc.   AM Broadcast Station License  
BZ-20050606AJT   10/1/2020

WHK(AM)

  Common Ground Broadcasting, Inc.   STL   WQNQ915   10/1/2020

WHKW(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BS-283   10/1/2020

WHKW(AM)

  Caron Broadcasting, Inc.   MDCL   20130130ALO   10/1/2020

WHKW(AM)

  Caron Broadcasting, Inc.   STL   WQFF379   10/1/2020

WHKZ(AM)

  Salem Media of Massachusetts, LLC   AM Broadcast Station License  
BZ-20021218ABE   10/1/2020

KBIQ(FM)

  Bison Media, Inc.   FM Broadcast Station License   BMLH-20030423AAT   4/1/2021

KBIQ(FM)

  Bison Media, Inc.   STL   KA061   4/1/2021

KGFT(FM)

  Bison Media, Inc.   FM Broadcast Station License   BMLH-20010216AAB   4/1/2021

KGFT(FM)

  Bison Media, Inc.   Auxiliary License   BXLH-20080118ACU   4/1/2021

KGFT(FM)

  Bison Media, Inc.   RPU   KPH290   4/1/2021

KGFT(FM)

  Bison Media, Inc.   STL   WLI349   4/1/2021

KZNT(AM)

  Bison Media, Inc.   AM Broadcast Station License   BML-20110311ACL   4/1/2021

K266CK

  Bison Media, Inc.   Translator STA (Primary Station - KZNT)  
BLSTA-20161107ABM   5/22/2017

WRFD(AM) (day time only)

  Salem Media of Ohio, Inc.   AM Broadcast Station License   BL-970918AF  
10/1/2020

W283CL

  Salem Media of Ohio, Inc.   Translator License (Primary Station - WRFD)  
BLFT-20161123AAH   10/1/2020



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

WTOH(FM)

  Salem Media of Ohio, Inc.   FM Broadcast Station License   BLH-19970501KB  
10/1/2020

WTOH(FM)

  Salem Media of Ohio, Inc.   STL   WLO955   10/1/2020

WTOH(FM)

  Salem Media of Ohio, Inc.   STL   WPYI925   10/1/2020

WTOH(FM)

  Salem Media of Ohio, Inc.   STL   WQSX358   10/1/2020

W240CX

  Salem Media of Ohio, Inc.   Translator License (Primary Station - WTOH)  
BLFT-20141107AEE   10/1/2020

KEXB(AM)

  Inspiration Media of Texas, LLC   AM Broadcast Station License   BL-19951017AD
  8/1/2021

KLTY(FM)

  Inspiration Media of Texas, LLC   FM Broadcast Station License  
BLH-20020725AAO   8/1/2021

KLTY(FM)

  Inspiration Media of Texas, LLC   Auxiliary License   BXLH-20120104ACJ  
8/1/2021

KLTY(FM)

  Inspiration Media of Texas, LLC   STL   WPXF990   8/1/2021

KSKY(AM)

  Bison Media, Inc.   AM Broadcast Station License   BL-200221125ABT   8/1/2021

KSKY(AM)

  Bison Media, Inc.   STA   BESTA-20090226ACJ   Recurring No
Exp due to
Mexican
interference

KSKY(AM)

  Bison Media, Inc.   STA   BESTA20091216ADP   Recurring No
Exp due to
Mexican
interference

KSKY(AM)

  Bison Media, Inc.   STA   BESTA-20100506AEV   Recurring No
Exp due to
Mexican
interference

KTNO(AM)

  Inspiration Media of Texas, LLC   AM Broadcast Station License  
BZ-20120710ACZ   8/1/2021

K273BJ

  Inspiration Media of Texas, LLC   Translator License (Primary Station - KTNO)
  20090121ADC   8/1/2021



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

KWRD-FM

  Inspiration Media of Texas, LLC   FM Broadcast Station License  
BLH-20120831ABC   8/1/2021

KWRD-FM

  Inspiration Media of Texas, LLC   Auxiliary License   BXLH-20121210ACO  
8/1/2021

KWRD-FM

  Inspiration Media of Texas, LLC   Auxiliary License   BXLH-20121210ACP  
8/1/2021

KWRD-FM

  Inspiration Media of Texas, LLC   STL   WPXF989   8/1/2021

KBJD(AM)

  Salem Media of Colorado, Inc.   AM Broadcast Station License   BL-20000105AAQ
  4/1/2021

KBJD(AM)

  Salem Media of Colorado, Inc.   STA   20070205AEX   4/1/2021

KDMT(AM)

  Salem Media of Colorado, Inc.   AM Broadcast Station License   BL-20040816ACL
  4/1/2021

KNUS(AM)

  Salem Media of Colorado, Inc.   AM Broadcast Station License   BZ-20130828AGI
  4/1/2021

KNUS(AM)

  Salem Media of Colorado, Inc.   RPU   KB97011   4/1/2021

KNUS(AM)

  Salem Media of Colorado, Inc.   RPU   WPYS231   4/1/2021

KRKS(AM)

  Salem Media of Colorado, Inc.   AM Broadcast Station License   BL-20000105AAR
  4/1/2021

KRKS(AM)

  Salem Media of Colorado, Inc.   STA   20070205AEY   4/1/2021

KRKS(AM)

  Salem Media of Colorado, Inc.   STL   WQ0F985   9/14/2021

KRKS(AM)

  Salem Media of Colorado, Inc.   STL   WQOG798   9/22/2021

KRKS-FM

  Salem Media of Colorado, Inc.   FM Broadcast Station License   BMLH-19981009KC
  4/1/2021



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

KRKS-FM

  Salem Media of Colorado, Inc.   STL   WDZ697   4/1/2021

WDTK(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BZ-20100129AEM   10/1/2020

WDTK(AM)

  Pennsylvania Media Associates, Inc.   RPU   KPF895   10/1/2020

W268CN

  Pennsylvania Media Associates, Inc.   Translator License (Primary Station -
WDTK)   BLFT-20160916AAZ   10/1/2020

WLQV(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BMML-20101117BHW  
10/1/2020

WLQV(AM)

  Caron Broadcasting, Inc.   MDCL   20130130ALP   10/1/2020

W224CC

  Pennsylvania Media Associates, Inc.   Translator License (Primary Station -
WLQV)   BLFT-20161117ABA   10/1/2020

WGTK-FM

  Caron Broadcasting, Inc.   FM Broadcast Station License   BLH-20080425ABD  
12/1/2019

WGTK-FM

  Caron Broadcasting, Inc.   RPU   KB97131   12/1/2019

WGTK-FM

  Caron Broadcasting, Inc.   RPU   KPG877   12/1/2019

WGTK-FM

  Caron Broadcasting, Inc.   RPU   WPYZ342   12/1/2019

WGTK-FM

  Caron Broadcasting, Inc.   STL   WBS372   12/1/2019

WGTK-FM

  Caron Broadcasting, Inc.   STL   WQYD524   8/24/2026

WGTK-FM

  Caron Broadcasting, Inc.   STL   WQYD526   8/24/2026



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

W245CH

  Caron Broadcasting, Inc.   Translator License (Primary Station - KGTK-FM)  
BLFT-20141219ABG   12/1/2019

W275BJ

  Caron Broadcasting, Inc.   Translator License (Primary Station - WGTK-FM)  
BLFT-20150629ABO   12/1/2019

WLTE(FM)

  Caron Broadcasting, Inc.   FM Broadcast Station License   BLH-20150313ABA  
12/1/2019

WRTH(FM)

  Caron Broadcasting, Inc.   FM Broadcast Station License   BMLH-20150504ACF  
12/1/2019

WRTH(FM)

  Caron Broadcasting, Inc.   STL   WMF997   12/1/2019

KAIM-FM

  Salem Media of Hawaii, Inc.   FM Broadcast Station License   BLH-19990430KB  
2/1/2022

KAIM-FM

  Salem Media of Hawaii, Inc.   STL   WPUQ858   2/1/2022

KGU(AM)

  Salem Media of Hawaii, Inc.   AM Broadcast Station License   BZ-20141121ANF  
2/1/2022

KGU-FM

  Salem Media of Hawaii, Inc.   FM Broadcast Station License   BLH-19970418KG  
2/1/2022

KGU-FM

  Salem Media of Hawaii, Inc.   Auxiliary License   BXLH-20121003ABW   2/1/2022

KGU-FM

  Salem Media of Hawaii, Inc.   RPU   KQB551   2/1/2022

KGU-FM

  Salem Media of Hawaii, Inc.   STL   WPNB716   2/1/2022

KGU-FM

  Salem Media of Hawaii, Inc.   STL   WPNB717   2/1/2022

KHCM(AM)

  Salem Media of Hawaii, Inc. (under Local Marketing Agreement, programmed by
Gospel Broadcasting Chapel Hawaii)   AM Broadcast Station License  
BZ-20141121ANH   2/1/2022



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

KHCM-FM

  Salem Media of Hawaii, Inc.   FM Broadcast Station License   BMLH-20050719AHM
  2/1/2022

KHCM-FM

  Salem Media of Hawaii, Inc.   STA   BSTA-20161222AAK   7/30/2017

KHCM-FM

  Salem Media of Hawaii, Inc.   STL   WAQ311   2/1/2022

KHNR(AM)

  Salem Media of Hawaii, Inc.   AM Broadcast Station License   BZ-20141121ANG  
2/1/2022

KHNR(AM)

  Salem Media of Hawaii, Inc.   STL   WH944   2/1/2022

KHNR(AM)

  Salem Media of Hawaii, Inc.   STL   WMW671   2/1/2022

KKOL-FM

  Salem Media of Hawaii, Inc.   FM Broadcast Station License   BLH-920828KG  
2/1/2022

KKOL-FM

  Salem Media of Hawaii, Inc.   Auxiliary License   BXLH-20121003ACA   2/1/2022

KKOL-FM

  Salem Media of Hawaii, Inc.   STL   WMU643   2/1/2022

KKHT-FM

  Salem Media of Illinois, LLC   FM Broadcast Station License   BLH-20111020ACS
  8/1/2021

KKHT-FM

  Salem Media of Illinois, LLC   Auxiliary License   BXLH-2070221ACR   8/1/2021

KNTH(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License  
BMML-20130205ACZ   8/1/2021

KNTH(AM)

  South Texas Broadcasting, Inc.   RPU   KQB608   8/1/2021

KNTH(AM)

  South Texas Broadcasting, Inc.   STL   WBB447   8/1/2021

KTEK(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License  
BMML-20121206AEL   8/1/2021

KTEK(AM)

  South Texas Broadcasting, Inc.   RPU   KPG223   8/1/2021

KTEK(AM)

  South Texas Broadcasting, Inc.   STL   WLF360   8/1/2021

K241CM

  South Texas Broadcasting, Inc.   Translator License (Primary Station - KTEK)  
BLFT-20161222ABO   8/1/2021

KDIS-FM

  South Texas Broadcasting, Inc.   FM Broadcast Station License  
BLH-20140220ADC   6/1/2020

KDIS-FM

  South Texas Broadcasting, Inc.   STL   WMF422   6/1/2020

KHTE-FM

  South Texas Broadcasting, Inc. (as Programmed under Local Marketing Agreement)
(Not Salem Owned)   FM Broadcast Station License   BLH-19960307KB   6/1/2020



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

KHTE-FM

  South Texas Broadcasting, Inc. (as Programmed under Local Marketing Agreement)
(Not Salem Owned)   Auxiliary License   BXLH-20070620ACB   6/1/2020

KKSP(FM)

  South Texas Broadcasting, Inc.   FM Broadcast Station License  
BPH-20151005HTG   6/1/2020

KKSP(FM)

  South Texas Broadcasting, Inc.   Auxiliary License   BXLH-20070620ACG  
6/1/2020

KKSP(FM)

  South Texas Broadcasting, Inc.   STL   WPZI266   6/1/2020

KFSH-FM

  New Inspiration Broadcasting Company, Inc.   FM Broadcast Station License  
BLH-20081110ALO   12/1/2021

KKLA-FM

  New Inspiration Broadcasting Company, Inc.   FM Broadcast Station License  
BLH-20060829BEO   12/1/2021

KKLA-FM

  New Inspiration Broadcasting Company, Inc.   Auxiliary License  
BXMLH-20020516AAQ   12/1/2021

KKLA-FM

  New Inspiration Broadcasting Company, Inc.   STL   WQLL709   12/1/2021

KRLA(AM)

  New Inspiration Broadcasting Company, Inc.   AM Broadcast Station License  
BL-20061006ADR   12/1/2021

KRLA(AM)

  New Inspiration Broadcasting Company, Inc.   MDCL   20130130ALM   12/1/2021

KRLA(AM)

  New Inspiration Broadcasting Company, Inc.   STL   WLP519   12/1/2021

KTIE(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BL-20070321AEG  
12/1/2021

WFIA-FM

  Salem Media of Kentucky, Inc. (under Local Marketing Agreement, programmed by
Word Broadcasting Network, LLC)   FM Broadcast Station License   BLH-20010430AAH
  8/1/2020

WFIA-FM

  Salem Media of Kentucky, Inc. (under Local Marketing Agreement, programmed by
Word Broadcasting Network, LLC)   STL   WQJX476   8/1/2020

WGTK(AM)

  Salem Media of Kentucky, Inc. (under Local Marketing Agreement, programmed by
Word Broadcasting Network, LLC)   AM Broadcast Station License   BR-308  
8/1/2020

W297BV

  Caron Broadcasting, Inc. (under Local Marketing Agreement, programmed by Word
Broadcasting Network, LLC)   Translator License (Primary Station - WJIE)  
BLFT-20170105AGX   8/1/2020



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

WJIE(AM) (fmly WFIA)

  Salem Media of Massachusetts, LLC (under Local Marketing Agreement, programmed
by Word Broadcasting Network, LLC)   AM Broadcast Station License  
BL-20081110AMT   8/1/2020

WHIM(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BMML-20101229ABT  
2/1/2020

WHIM(AM)

  Caron Broadcasting, Inc.   MDCL   20140204ADB   2/1/2020

WHIM(AM)

  Caron Broadcasting, Inc.   STA   BESTA-20161122ABE   6/1/2017

WHIM(AM)

  Caron Broadcasting, Inc.   STL   WQIA553   2/1/2020

WHIM(AM)

  Caron Broadcasting, Inc.   STL   WSJ66   2/1/2020

WKAT(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BL-871123AK  
2/1/2020

WKAT(AM)

  Caron Broadcasting, Inc.   RPU   WHE914   2/1/2020

WKAT(AM)

  Caron Broadcasting, Inc.   STL   WLD501   2/1/2020

WOCN

  Caron Broadcasting, Inc. (under Local Marketing Agreement, programmed by Radio
TV Miami, LLC)   AM Broadcast Station License   BML-20060711ADG   2/1/2020

WZAB(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BMML-20101229ABS  
2/1/2020

KDIZ(AM)

  Common Ground Broadcasting, Inc.   AM Broadcast Station License  
BZ-19980714AD   4/1/2021

KKMS(AM)

  Common Ground Broadcasting, Inc.   AM Broadcast Station License  
BMML-20110719ADM   4/1/2021

KYCR(AM)

  Common Ground Broadcasting, Inc.   AM Broadcast Station License  
BZ-20040723ARB   4/1/2021

WWTC(AM)

  Salem Media of Massachusetts, LLC   AM Broadcast Station License  
BMML-20100429AEG   4/1/2021

K298CO

  Salem Media of Massachusetts, LLC   Translator STA (Primary Station - WWTC)  
BSTA-20161228AAA   7/3/2017

WBOZ(FM)

  Reach Satellite Network, Inc.   FM Broadcast Station License   BLH-970214KB  
8/1/2020

WBOZ(FM)

  Reach Satellite Network, Inc.   STL   WPNJ997   8/1/2020

WFFH(FM)

  Caron Broadcasting, Inc.   FM Broadcast Station License   BLH-20060608ACY  
8/1/2020

WFFH(FM)

  Caron Broadcasting, Inc.   Auxiliary License   BXMLH-20050408AAA   8/1/2020

WFFH(FM)

  Caron Broadcasting, Inc.   STL   WPXT512   8/1/2020

WFFI(FM)

  Caron Broadcasting, Inc.   FM Broadcast Station License   BLH-19991116AIQ  
8/1/2020

WFFI(FM)

  Caron Broadcasting, Inc.   STL   WPXR325   8/1/2020



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

WMCA(AM)

  Salem Media of New York, LLC   AM Broadcast Station License   BMML-20131018AIX
  6/1/2022

WNYM(AM)

  Salem Media of New York, LLC   AM Broadcast Station License   BZ-20120515AGO  
6/1/2022

WNYM(AM)

  Salem Media of New York, LLC   MDCL   20140304ADR   6/1/2022

KCRO(AM)

  Salem Media of Illinois, LLC   AM Broadcast Station License   BZ-20120508ADX  
6/1/2021

KCRO(AM)

  Salem Media of Illinois, LLC   STL   WLJ382   6/1/2021

K293CJ

  Salem Media of Illinois, LLC   Translator License (Primary Station - KCRO)  
BMPFT-20160928ACR   6/1/2021

KGBI-FM

  Pennsylvania Media Associates, Inc.   FM Broadcast Station License  
BMLH-20100625ABK   6/1/2021

KGBI-FM

  Pennsylvania Media Associates, Inc.   Auxiliary License   BXLH-20090311AAS  
6/1/2021

KOTK(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BR-20050201BGV   6/1/2021

K233CO

  Salem Media of Illinois, LLC   Translator License (Primary Station - KOTK)  
BLFT-20161107ABH   6/1/2021

WBZW(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BZ-20100714ACX   2/1/2020

WBZW(AM)

  Pennsylvania Media Associates, Inc.   RPU   KC23705   2/1/2020

WBZW(AM)

  Pennsylvania Media Associates, Inc.   STL   WLL730   2/1/2020

WDYZ(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BL-20070413AHC   2/1/2020

WORL(AM)

  Salem Media of Illinois, LLC   AM Broadcast Station License   BL-20140416ABR  
2/1/2020

WORL(AM)

  Salem Media of Illinois, LLC   PTA   BL-20140416ABR   2/1/2020

W288CJ

  Pennsylvania Media Associates, Inc.   Translator License (Primary Station -
WORL)   BLFT-20161214ABA   2/1/2020

WTLN(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BZ-20090225ADM   2/1/2020

WTLN(AM)

  Pennsylvania Media Associates, Inc.   STA   BESTA-20170214AAR   9/14/2017

WTLN(AM)

  Pennsylvania Media Associates, Inc.   STL   WLO858   2/1/2020

WTLN(AM)

  Pennsylvania Media Associates, Inc.   STL   WPXV755   2/1/2020



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

W235CJ

  Pennsylvania Media Associates, Inc.   Translator License (Primary Station -
WTLN)   BLFT-20150722ABM   2/1/2020

W235CR

  Pennsylvania Media Associates, Inc.   Translator License (Primary Station -
WTLN)   BLFT-20071226AAN   2/1/2020

KDAR(FM)

  New Inspiration Broadcasting Company, Inc.   FM Broadcast Station License  
BLH-970528KA   12/1/2021

KDAR(FM)

  New Inspiration Broadcasting Company, Inc.   Auxiliary License  
BXLH-20021030ABI   12/1/2021

KDAR-FM1

  New Inspiration Broadcasting Company, Inc.   Booster   BLFTB-20080422AAU  
12/1/2021

KDAR(FM)

  New Inspiration Broadcasting Company, Inc.   STL   WLJ754   12/1/2021

KDAR(FM)

  New Inspiration Broadcasting Company, Inc.   STL   WQEN963   12/1/2021

WFIL(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BL-980715AC   8/1/2022

WNTP(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BL-20070626ASI   8/1/2022

WNTP(AM)

  Pennsylvania Media Associates, Inc.   MDCL   20120806ACF   8/1/2022

KKNT(AM)

  Common Ground Broadcasting, Inc.   AM Broadcast Station License  
BZ-19990603DC   10/1/2021

KKNT(AM)

  Common Ground Broadcasting, Inc.   STL   WPNG425   10/1/2021

KKNT(AM)

  Common Ground Broadcasting, Inc.   STL   WPNM797   10/1/2021

KPXQ(AM)

  Common Ground Broadcasting, Inc.   AM Broadcast Station License  
BMML-20110811ACJ   10/1/2021

KPXQ(AM)

  Common Ground Broadcasting, Inc.   MDCL   20130130ALL   10/1/2021

KPXQ(AM)

  Common Ground Broadcasting, Inc.   STL   WPOT267   10/1/2021

KXXT(AM)

  Common Ground Broadcasting, Inc.   AM Broadcast Station License  
BL-20000815ACV   10/1/2021

KXXT(AM)

  Common Ground Broadcasting, Inc.   STL   WPJC868   10/1/2021

WORD-FM

  Pennsylvania Media Associates, Inc.   FM Broadcast Station License  
BLH-20141022ABC   8/1/2022

WORD-FM

  Pennsylvania Media Associates, Inc.   Auxiliary License   BXLH-20141022ABD  
8/1/2022

WORD-FM

  Pennsylvania Media Associates, Inc.   STL   WPRR597   8/1/2022



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

WPGP(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BZ-20120604AGL   8/1/2022

WPGP(AM)

  Pennsylvania Media Associates, Inc.   STL   WQXC203   8/1/2022

WPIT(AM)

  Pennsylvania Media Associates, Inc.   AM Broadcast Station License  
BL-20141022ABS   8/1/2022

WPIT(AM)

  Pennsylvania Media Associates, Inc.   STL   WPWH530   8/1/2022

W243BW

  Pennsylvania Media Associates, Inc.   Translator License (Primary Station -
WPIT)   BLFT-20080804AAF   6/1/2022

W243BW

  Pennsylvania Media Associates, Inc.   Translator STA (Primary Station - WPIT)
  BLESTA-20161221ABL   5/1/2017

KDZR(AM)

  Salem Media of Oregon, Inc.   AM Broadcast Station License   BZ-2004031ACL  
2/1/2022

KFIS(AM)

  Caron Broadcasting, Inc.   FM Broadcast Station License   BLH-20020306AAK  
2/1/2022

KFIS(AM)

  Caron Broadcasting, Inc.   Auxiliary License   BXLH-20040908AAQ   2/1/2022

KPDQ(AM)

  Salem Media of Oregon, Inc.   AM Broadcast Station License   BL-19990309DF  
2/1/2022

KPDQ(AM)

  Salem Media of Oregon, Inc.   STL   WLG903   2/1/2022

KPDQ-FM

  Salem Media of Oregon, Inc.   FM Broadcast Station License   BPH-20040824ABG  
2/1/2022

KPDQ-FM

  Salem Media of Oregon, Inc.   Auxiliary License   BXLH-20140923AHU   2/1/2022

KRYP(FM)

  Salem Media of Oregon, Inc.   FM Broadcast Station License   BLH-20060208AMG  
2/1/2022

KRYP(FM)

  Salem Media of Oregon, Inc.   Auxiliary License   BXLH-20150526ACQ   2/1/2022

KFIA(AM)

  New Inspiration Broadcasting Company, Inc.   AM Broadcast Station License  
BL-19961015AC   12/1/2021

KFIA(AM)

  New Inspiration Broadcasting Company, Inc.   MDCL   20140520ANQ   12/1/2021

KFIA(AM)

  New Inspiration Broadcasting Company, Inc.   STL   WPWW902   12/1/2021

K245AR

  New Inspiration Broadcasting Company, Inc.   Translator License (Primary
Station - KFIA)   BLFT-20070824AGX   12/1/2021

KKFS(FM)

  New Inspiration Broadcasting Company, Inc.   FM Broadcast Station License  
BRH-20130801AQJ   12/1/2021



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

KKFS(FM)

  New Inspiration Broadcasting Company, Inc.   STL   WQFQ243   12/1/2021

KSAC-FM

  Caron Broadcasting, Inc.   FM Broadcast Station License   BLH-19961113KA  
12/1/2021

KSAC-FM

  Caron Broadcasting, Inc.   STL   WPWH697   12/1/2021

KSAC-FM

  Caron Broadcasting, Inc.   STL   WPWH747   12/1/2021

KTKZ(AM)

  New Inspiration Broadcasting Company, Inc.   AM Broadcast Station License  
BZ-20140729ADK   12/1/2021

KTKZ(AM)

  New Inspiration Broadcasting Company, Inc.   STL   WPRX887   12/1/2021

KTKZ(AM)

  New Inspiration Broadcasting Company, Inc.   STL   WPWH347   12/1/2021

KLUP(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License   BL-20130705ABA
  8/1/2021

KLUP(AM)

  South Texas Broadcasting, Inc.   RUP   KPM473   8/1/2021

KLUP(AM)

  South Texas Broadcasting, Inc.   STL   WMG488   8/1/2021

KRDY(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License   BZ-20070404AAF
  8/1/2021

KSLR(AM)

  Salem Media of Texas, Inc.   AM Broadcast Station License   BR-20130401ANR  
8/1/2021

KSLR(AM)

  Salem Media of Texas, Inc.   RPU   WPMZ613   8/1/2021

KSLR(AM)

  Salem Media of Texas, Inc.   RPU   WQDM593   8/1/2021

KSLR(AM)

  Salem Media of Texas, Inc.   STA   BSTA-20170103ABA   7/11/2017



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

KSLR(AM)

  Salem Media of Texas, Inc.   STL   WHY765   8/1/2021

KSLR(AM)

  Salem Media of Texas, Inc.   STL   WPOV530   8/1/2021

KCBQ(AM)

  New Inspiration Broadcasting Company, Inc.   AM Broadcast Station License  
BML-20091030AIG   12/1/2021

KCBQ(AM)

  New Inspiration Broadcasting Company, Inc.   MDCL   20130130ALI   12/1/2021

KPRZ(AM)

  New Inspiration Broadcasting Company, Inc.   AM Broadcast Station License  
BML-20090116ACV   12/1/2021

KPRZ(AM)

  New Inspiration Broadcasting Company, Inc.   MDCL   BML-20090116ACV  
12/1/2021

KPRZ(AM)

  New Inspiration Broadcasting Company, Inc.   STL   WPNN711   12/1/2021

KDOW(AM)

  SCA-Palo Alto, LLC   AM Broadcast Station License   BR-20130801ATY   12/1/2021

KFAX(AM)

  New Inspiration Broadcasting Company, Inc.   AM Broadcast Station License  
BMML-20100409ACF   12/1/2021

KFAX(AM)

  New Inspiration Broadcasting Company, Inc.   MDCL   20130130ALJ   12/1/2021

KTRB(AM)

  New Inspiration BroadcastingCompany, Inc. (as Programmer under Local Marketing
Agreement) (Not Salem Owned)   AM Broadcast Station License   BL-20100408ACQ  
12/1/2021

KTRB(AM)

  New Inspiration BroadcastingCompany, Inc. (as Programmer under Local Marketing
Agreement) (Not Salem Owned)   STA   BESTA-20161221ABK   7/19/2017

KGNW(AM)

  Inspiration Media, Inc.   AM Broadcast Station License   BZ-20040212ADU  
2/1/2022

KGNW(AM)

  Inspiration Media, Inc.   STA   BLSTA-20170124ABW   2/1/2022

KGNW(AM)

  Inspiration Media, Inc.   MDCL   20130130ALK   2/1/2022



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration

KGNW(AM)

  Inspiration Media, Inc.   STL   WLJ573   2/1/2022

K281CQ

  Inspiration Media, Inc.   Translator License (Primary Station - KGNW)  
BLFT-20070410AAW   2/1/2022

KKOL(AM)

  Inspiration Media, Inc.   AM Broadcast Station License   BML-20090410AWK  
2/1/2022

KKOL(AM)

  Inspiration Media, Inc.   MDCL   20120806ACE   2/1/2022

KKOL(AM)

  Inspiration Media, Inc.   STA   BESTA-20161013AAX   5/15/2017

KLFE(AM)

  Inspiration Media, Inc.   AM Broadcast Station License   BMML-20150825ABC  
2/1/2022

KLFE(AM)

  Inspiration Media, Inc.   STL   WHY250   2/1/2022

KNTS(AM)

  Inspiration Media, Inc.   AM Broadcast Station License   BZ-20150825ABD  
2/1/2022

KXFN(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BZ-20021008ACD  
2/1/2021

KXFN(AM)

  Caron Broadcasting, Inc.   RPU   WHE804   2/1/2021

KXFN(AM)

  Caron Broadcasting, Inc.   STL   WDT831   2/1/2021

WSDZ(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BL-20020909ABQ  
12/1/2020

WGUL(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BZ-20061027AHP  
2/1/2020

WLCC(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License   BL-20040429ABP
  2/1/2020

WTBN(AM)

  Common Ground Broadcasting, Inc.   AM Broadcast Station License  
BML-20100506AGM   2/1/2020

WTBN(AM)

  Common Ground Broadcasting, Inc.   STA   BESTA-20170105AGJ   8/13/2017

WTWD(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License   BZ-20010904ABN
  2/1/2020

W271CY

  South Texas Broadcasting, Inc.   Translator License (Primary Station - WTWD)  
BLFT-20170413AAM   2/1/2020

WWMI(AM)

  South Texas Broadcasting, Inc.   AM Broadcast Station License  
BMML-20120815ABU   2/1/2020

WLSS(AM)

  Caron Broadcasting, Inc.   AM Broadcast Station License   BL-20040716ACI  
2/1/2020

W229BR

  Caron Broadcasting, Inc.   Translator License (Primary Station - WLSS)  
BLFT-20161025ABF   2/1/2020

W276CR

  Caron Broadcasting, Inc.   Translator License (Primary Station - WLSS)  
BLFT-20160115ABW   2/1/2020



--------------------------------------------------------------------------------

Call Sign

 

Licensee Name

 

Type of FCC

License or

Authorization

  FCC License No.   Date of
Expiration WAVA-FM   Salem Media of Virginia, Inc.   FM Broadcast Station
License   BLH-20070426ACO   10/1/2019 WAVA-FM   Salem Media of Virginia, Inc.  
Auxiliary License   BXLH-20090313ACB   10/1/2019 WAVA(AM) (daytime only)   Salem
Media of Virginia, Inc.   AM Broadcast Station License   BZ-20110715AEI  
10/1/2019 WAVA(AM) (daytime only)   Salem Media of Virginia, Inc.   Auxiliary
License   BXL-20140519AIF   10/1/2019 WRCW(AM)   Salem Media of Virginia, Inc.  
AM Broadcast Station License   BMML-20120221ADT   10/1/2019 WWRC(AM)   Salem
Media of Virginia, Inc.   AM Broadcast Station License   BZ-20151222BQR  
10/1/2019 WWRC(AM)   Salem Media of Virginia, Inc.   Aux. CP   BMXP-20140715AAU
  10/30/2017 WWRC(AM)   Salem Media of Virginia, Inc.   MDCL   20130410ABY  
10/1/2019



--------------------------------------------------------------------------------

Schedule 4.28

Sharing Arrangements

 

1. Time Brokerage and Program Services Agreement dated as of October 9, 2015 by
and between Caron Broadcasting, Inc. and Radio TV Miami, LLC.

 

2. Time Brokerage and Program Services Agreement dated as of November 3, 2016 by
and between Salem Media of Massachusetts, LLC, Salem Media of Kentucky, Inc. and
World Broadcasting Network, Inc.

 

3. Time Brokerage and Program Services Agreement dated as of December 9, 2014 by
and between Salem Media of Hawaii, Inc. and Gospel Broadcasting Chapel Hawaii,
as amended by First Amendment to Time Brokerage Agreement dated as of
January 13, 2017.

 

4. Time Brokerage and Program Services Agreement dated as of March 27, 2015 by
and between Crain Media Group, LLC and South Texas Broadcasting, Inc., as
amended by First Amendment to Time Brokerage Agreement dated as of October 1,
2015.

 

5. Local Marketing Agreement dated as of December 15, 2016 by and between East
Bay Broadcasting, LLC and New Inspiration Broadcasting Company, Inc.



--------------------------------------------------------------------------------

Schedule 5.1

Financial Statements, Reports, Certificates

See attached.



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent each of the financial statements, reports, or other items set
forth below at the following times in form reasonably satisfactory to Agent:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent’s fiscal quarters) after the end of each
month during each of Parent’s fiscal years,   

(a) an unaudited consolidated balance sheet, income statement, statement of cash
flow, and statement of shareholder’s equity covering Parent, and its
Subsidiaries’ operations during such period and compared to the prior period and
plan, together with a corresponding discussion and analysis of results from
management,

 

(b) a Compliance Certificate, together with the underlying calculations, if a
Covenant Testing Period is in effect or if such month is the end of one of
Parent’s fiscal quarters, to arrive at EBITDA and Fixed Charge Coverage Ratio.

    as soon as available, but in any event within 45 days after the end of each
month that is the last month of one of Parent’s fiscal quarters during each of
Parent’s fiscal years,    (c) an unaudited statement of cash flow and statement
of shareholder’s equity covering Parent, and its Subsidiaries’ operations during
such period and compared to the prior period and plan, together with a
corresponding discussion and analysis of results from management.     as soon as
available, but in any event within 90 days after the end of Parent’s fiscal
years,   

(d) consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by a Big Four or other independent certified public
accountants reasonably acceptable to Agent (it being agreed that Crowe Horwath
is acceptable to Agent) and certified, without any qualifications (including any
(i) “going concern” or like qualification or exception, (ii) qualification or
exception as to the scope of such audit, or (iii) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7 of the Agreement), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity, and, if prepared, such accountants’ letter to management, it being
agreed and understood that the information required by this clause may be
furnished in the form of a Form 10K filed in accordance with the requirements of
the SEC), and

 

(e) a Compliance Certificate, together with the underlying calculations to
arrive at EBITDA and Fixed Charge Coverage Ratio.



--------------------------------------------------------------------------------

as soon as available, but in any event within 30 days after the start of
Parent’s fiscal years,    (f) copies of Parent and its Subsidiaries’
Projections, in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent, in its Permitted Discretion, for the
forthcoming three years, year by year, and for the forthcoming fiscal year,
month by month, certified by the chief financial officer of Parent as being such
officer’s good faith estimate of the financial performance of Parent and its
Subsidiaries during the period covered thereby.     Promptly after filing by
Parent   

(g) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(h) any other filings made by Parent with the SEC, and

 

(i) any other information that is provided by Parent to its shareholders
generally.

    promptly, but in any event within 5 days after any Borrower has knowledge of
any event or condition that constitutes a Default or an Event of Default,    (j)
notice of such event or condition and a statement of the curative action that
Borrowers propose to take with respect thereto.     promptly after the
commencement thereof, but in any event within 5 days after the service of
process with respect thereto on Parent or any of its Subsidiaries,    (k) notice
of all actions, suits, or proceedings brought by or against Parent or any of its
Subsidiaries before any Governmental Authority which reasonably could be
expected to result in a Material Adverse Effect.     promptly following request
of Agent,    (l) any other information reasonably requested relating to the
financial condition of Parent and its Subsidiaries.     promptly following their
submission with the FCC or any other Federal, state, or local Governmental
Authority,    (m) copies of any and all periodic or special reports filed by the
Parent or any of its Subsidiaries, if such reports are publicly available and
indicate a material adverse change in the business, operations, or financial
condition of Parent and its Subsidiaries, taken as a whole.     promptly and in
any event within 5 Business Days after the receipt by Parent or its Subsidiaries
or the occurrence of    (n) any lapse, termination, or relinquishment of any
material Broadcast License or any other material License held by Parent or any
of its Subsidiaries, or any denial by the FCC or other Governmental Authority of
any application to renew or extend such material Broadcast License for the usual
period thereof.



--------------------------------------------------------------------------------

Schedule 5.2

Collateral Reporting

See attached.



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent with each of the documents set forth below at the following times
in form reasonably satisfactory to Agent:

 

If (x) no Increased Reporting Period is in effect, monthly (no later than the
10th day of each month), or (y) an Increased Reporting Period is in effect,
weekly (no later than Wednesday of each week, commencing with the first such day
to occur during any Increased Reporting Period),   

(a) an executed Borrowing Base Certificate,

 

(b) a detailed aging, by total, of each Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted,

 

(c) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers’ general ledger

 

(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base,

 

(e) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to each Borrower’s Accounts,

 

(f) a summary aging, by vendor, of each Loan Party’s accounts payable and any
book overdraft and an aging, by vendor, of any held checks, and

 

(g) a detailed report regarding each Loan Party’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash.

    Monthly (no later than the 30th day of each month),    (h) a reconciliation
of Accounts and accounts payable of Borrowers’ general ledger to its monthly
financial statements, including any book reserves related to each category.    
Quarterly (no later than the 45th day after the end of each fiscal quarter),   

(i) a report regarding each Loan Party’s and its Subsidiaries’ accrued, but
unpaid, ad valorem taxes,

 

(j) a report detailing all intercompany amounts due between or among any Loan
Parties and/or any of their Subsidiaries, and

 

(k) a Perfection Certificate or a supplement to the Perfection Certificate.

    Annually (no later than 90 days after the end of each fiscal year),    (l) a
detailed list of each Loan Party’s and its Subsidiaries’ customers, with contact
information.     Upon request by Agent,    (m) such other reports as to the
Collateral of any Loan Party and its Subsidiaries, as Agent may reasonably
request.